


 

--------------------------------------------------------------------------------

 
 [FIRST LIEN CREDIT AGREEMENT]



 


$235,000,000
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 


 
dated as of February 14, 2006
 
among
 
PGT INDUSTRIES, INC.,
 
as Borrower,
 
JLL WINDOW HOLDINGS, INC.
 
and
 
THE OTHER GUARANTORS PARTY HERETO,
 
as Guarantors,
 
THE LENDERS PARTY HERETO
 
and
 
UBS SECURITIES LLC,
 
as Arranger, Bookmanager, Co-Documentation Agent and Syndication Agent,
 
and
 
UBS AG, STAMFORD BRANCH,
 
as Issuing Bank, Administrative Agent and Collateral Agent,
 
and
 
UBS LOAN FINANCE LLC,
 
as Swingline Lender,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Co-Documentation Agent
 
Cahill Gordon & Reindel llp
 
80 Pine Street
 
New York, NY  10005
 



748438
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SectionPage
 
ARTICLE I
 
 
DEFINITIONS
 
 
SECTION 1.01
Defined Terms 
 

 
SECTION 1.02
Classification of Loans and Borrowings 
 

 
SECTION 1.03
Terms Generally 
 

 
SECTION 1.04
Accounting Terms; GAAP 
 

 
SECTION 1.05
Resolution of Drafting Ambiguities 
 

 
ARTICLE II
 
 
THE CREDITS
 
 
SECTION 2.01
Commitments 
 

 
SECTION 2.02
Loans 
 

 
SECTION 2.03
Borrowing Procedure 
 

 
SECTION 2.04
Evidence of Debt; Repayment of Loans 
 

 
SECTION 2.05
Fees 
 

 
SECTION 2.06
Interest on Loans 
 

 
SECTION 2.07
Termination and Reduction of Commitments 
 

 
SECTION 2.08
Interest Elections 
 

 
SECTION 2.09
Amortization of Term Borrowings 
 

 
SECTION 2.10
Optional and Mandatory Prepayments of Loans 
 

 
SECTION 2.11
Alternate Rate of Interest 
 

 
SECTION 2.12
Increased Costs 
 

 
SECTION 2.13
Breakage Payments 
 

 
SECTION 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs 
 

 
SECTION 2.15
Taxes 
 

 
SECTION 2.16
Mitigation Obligations; Replacement of Lenders 
 

 
SECTION 2.17
Swingline Loans 
 

 
SECTION 2.18
Letters of Credit 
 

 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES
 
 
SECTION 3.01
Organization; Powers 
 

 
SECTION 3.02
Authorization; Enforceability 
 

 
SECTION 3.03
No Conflicts 
 

 
SECTION 3.04
Financial Statements; Projections 
 

 
SECTION 3.05
Properties 
 

 
SECTION 3.06
Intellectual Property 
 

 
SECTION 3.07
Equity Interests and Subsidiaries 
 

 
SECTION 3.08
Litigation; Compliance with Laws 
 

 
SECTION 3.09
Agreements 
 

 
SECTION 3.10
Federal Reserve Regulations 
 

 
SECTION 3.11
Investment Company Act 
 

 
SECTION 3.12
Use of Proceeds 
 

 
SECTION 3.13
Taxes 
 

 
SECTION 3.14
No Material Misstatements 
 

 
SECTION 3.15
Labor Matters 
 

 
SECTION 3.16
Solvency 
 

 
SECTION 3.17
Employee Benefit Plans 
 

 
SECTION 3.18
Environmental Matters 
 

 
SECTION 3.19
Insurance 
 

 
SECTION 3.20
Security Documents 
 

 
SECTION 3.21
Acquisition Documents; Representations and Warranties in Acquisition Agreement 
 

 
SECTION 3.22
Anti-Terrorism Law 
 

 
SECTION 3.23
Second Lien Documents 
 

 
ARTICLE IV
 
 
CONDITIONS TO CREDIT EXTENSIONS
 
 
SECTION 4.01
Conditions to Initial Credit Extension 
 

 
SECTION 4.02
Conditions to All Credit Extensions 
 

 
ARTICLE V
 
 
AFFIRMATIVE COVENANTS
 
 
SECTION 5.01
Financial Statements, Reports, etc. 
 

 
SECTION 5.02
Litigation and Other Notices 
 

 
SECTION 5.03
Existence; Businesses and Properties 
 

 
SECTION 5.04
Insurance 
 

 
SECTION 5.05
Obligations and Taxes 
 

 
SECTION 5.06
Employee Benefits 
 

 
SECTION 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings 
 

 
SECTION 5.08
Use of Proceeds 
 

 
SECTION 5.09
Compliance with Environmental Laws; Environmental Reports 
 

 
SECTION 5.10
Interest Rate Protection 
 

 
SECTION 5.11
Additional Collateral; Additional Guarantors 
 

 
SECTION 5.12
Security Interests; Further Assurances 
 

 
SECTION 5.13
Information Regarding Collateral 
 

 
SECTION 5.14
Post-Closing Matters 
 

 
SECTION 5.15
Ratings 
 

 
ARTICLE VI
 
 
NEGATIVE COVENANTS
 
 
SECTION 6.01
Indebtedness 
 

 
SECTION 6.02
Liens 
 

 
SECTION 6.03
Sale and Leaseback Transactions 
 

 
SECTION 6.04
Investment, Loan and Advances 
 

 
SECTION 6.05
Mergers and Consolidations 
 

 
SECTION 6.06
Asset Sales 
 

 
SECTION 6.07
Acquisitions 
 

 
SECTION 6.08
Dividends 
 

 
SECTION 6.09
Transactions with Affiliates 
 

 
SECTION 6.10
Financial Covenants 
 

 
SECTION 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc. 
 

 
SECTION 6.12
Limitation on Certain Restrictions on Subsidiaries 
 

 
SECTION 6.13
Limitation on Issuance of Capital Stock 
 

 
SECTION 6.14
Limitation on Creation of Subsidiaries 
 

 
SECTION 6.15
Business 
 

 
SECTION 6.16
Limitation on Accounting Changes 
 

 
SECTION 6.17
Fiscal Year 
 

 
SECTION 6.18
Embargoed Person 
 

 
SECTION 6.19
No Further Negative Pledge 
 

 
SECTION 6.20
Anti-Terrorism Law; Anti-Money Laundering 
 

 
ARTICLE VII
 
 
GUARANTEE
 
 
SECTION 7.01
The Guarantee 
 

 
SECTION 7.02
Obligations Unconditional 
 

 
SECTION 7.03
Reinstatement 
 

 
SECTION 7.04
Subrogation; Subordination 
 

 
SECTION 7.05
Remedies 
 

 
SECTION 7.06
Instrument for the Payment of Money 
 

 
SECTION 7.07
Continuing Guarantee 
 

 
SECTION 7.08
General Limitation on Guarantee Obligations 
 

 
SECTION 7.09
Release of Guarantors 
 

 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
 
SECTION 8.01
Events of Default 
 

 
ARTICLE IX
 
 
APPLICATION OF COLLATERAL PROCEEDS
 
 
SECTION 9.01
[Intentionally Omitted] 
 

 
SECTION 9.02
[Intentionally Omitted] 
 

 
SECTION 9.03
Application of Proceeds 
 

 
ARTICLE X
 
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
SECTION 10.01
Appointment 
 

SECTION 10.02
Agent in Its Individual Capacity 
 

SECTION 10.03
Exculpatory Provisions 
 

SECTION 10.04
Reliance by Agent 
 

SECTION 10.05
Delegation of Duties 
 

SECTION 10.06
Successor Agent 
 

SECTION 10.07
Non-Reliance on Agent and Other Lenders 
 

SECTION 10.08
Name Agents 
 

SECTION 10.09
Indemnification 
 

 
ARTICLE XI
 
 
MISCELLANEOUS
 
SECTION 11.01
Notices 
 

SECTION 11.02
Waivers; Amendment 
 

SECTION 11.03
Expenses; Indemnity 
 

SECTION 11.04
Successors and Assigns 
 

SECTION 11.05
Survival of Agreement 
 

SECTION 11.06
Counterparts; Integration; Effectiveness; Electronic Execution of Assignments 
 

SECTION 11.07
Severability 
 

SECTION 11.08
Right of Setoff 
 

SECTION 11.09
Governing Law; Jurisdiction; Consent to Service of Process 
 

SECTION 11.10
Waiver of Jury Trial 
 

SECTION 11.11
Headings 
 

SECTION 11.12
Confidentiality 
 

SECTION 11.13
Interest Rate Limitation 
 

SECTION 11.14
Lender Addendum 
 

SECTION 11.15
Obligations Absolute 
 

SECTION 11.16
USA PATRIOT Act Notice 
 

 
ARTICLE XII
 
 
[INTENTIONALLY OMITTED]
 


ANNEXES
 
Annex I                                     Amortization Table
 
SCHEDULES
 
Schedule 1.01(a)                                    Mortgaged Property
Schedule 1.01(b)                                    Refinancing Indebtedness to
be Repaid (Refinanced at the time of the closingof the Original Credit Facility
in 2004)
Schedule 3.03                                     Governmental Approvals;
Compliance with Laws
Schedule 3.05(b)                                     Real Property
Schedule 3.06(c)                                     Violations or Proceedings
Schedule 3.07(a)                                     Subsidiaries
Schedule 3.07(c)                                     Corporate Organizational
Chart
Schedule 3.09(c)                                     Material Agreements
Schedule 3.18                                     Environmental Matters
Schedule 3.19                                     Insurance
Schedule 3.20(a)                                     Non-UCC Security Agreement
Collateral
Schedule 3.21                                     Acquisition Documents
Schedule 4.01(B)(g)                                     Local Counsel
Schedule 4.01(B)(n)(iii)                                           Control
Agreements
Schedule 4.01(B)(o)(iii)                                           Title
Insurance Amounts
Schedule 5.14                                     Post Closing Matters
Schedule 6.01(b)                                     Existing Indebtedness
Schedule 6.02(c)                                     Existing Liens
Schedule 6.04(b)                                     Existing Investments
 
EXHIBITS
 
Exhibit A                                     Form of Administrative
Questionnaire
Exhibit B                                     Form of Assignment and Acceptance
Exhibit C                                     Form of Borrowing Request
Exhibit D                                     Form of Compliance Certificate
Exhibit E                                     Form of Interest Election Request
Exhibit F                                     Form of Subsidiary Joinder
Agreement
Exhibit G                                     Form of Landlord Access Agreement
Exhibit H                                     Form of LC Request
Exhibit I                                     Form of Lender Addendum
Exhibit J-1                                     Form of Mortgage
Exhibit K-1                                     Form of Tranche A-2 Note
Exhibit K-2                                     Form of Revolving Note
Exhibit K-3                                     Form of Swingline Note
Exhibit L-1                                     Form of Perfection Certificate
Exhibit L-2                                     Form of Perfection Certificate
Supplement
Exhibit M                                     Forms of Security Agreement
Exhibit N-1                                     Form of Opinion of Company
Counsel
Exhibit N-2                                     Form of Opinion of Local Counsel
Exhibit O                                     Form of Solvency Certificate
Exhibit P                                     Form of Intercompany Note
Exhibit Q                                     Form of Non-Bank Certificate
Exhibit R                                     Form of Intercreditor Agreement

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 14, 2006, amends and restates the certain Credit Agreement originally
dated as of January 29, 2004, as amended and restated by the Amended and
Restated Credit Agreement dated as of February 9, 2004, as amended by Amendment
No. 1 thereto and Amendment No. 2 thereto, dated as of May 25, 2005 and
September 19, 2005, respectively, among PGT INDUSTRIES, INC., a Florida
corporation (“PGT Industries”), JLL WINDOW HOLDINGS, INC., a Delaware
corporation and the direct parent company of PGT Industries (“Window Holdings”
or “Holdings”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Article I),
the Lenders, UBS LOAN FINANCE LLC, as swingline lender (in such capacity,
“Swingline Lender”), and UBS AG, STAMFORD BRANCH, as issuing bank (in such
capacity, “Issuing Bank”), as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and the Issuing Bank.
 
WITNESSETH:
 
WHEREAS, Window Holdings and JLL Window Company, a Delaware corporation (“Window
Company”), a direct Wholly Owned Subsidiary of Window Holdings, entered into a
securities purchase agreement, dated as of December 18, 2003 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof and thereof, the “Acquisition Agreement”), with the
stockholders, warrant holders and option holders of PGT Holding and FNL
MANAGEMENT CORP., an Ohio corporation, to effect the acquisition of PGT Holding
(the “Acquisition”) by Window Holdings.
 
WHEREAS, Borrower, Window Holdings, PGT Holding Company, a Delaware corporation
and a direct parent of PGT Industries (“PGT Holding”), the lenders identified
therein, the Arranger, the Swingline Lender, the Administrative Agent, UBS AG,
Stamford Branch, in its capacity as the first lien collateral agent and in its
capacity as the second lien collateral agent, and in its capacity as issuing
bank thereunder originally entered into that certain Credit Agreement (the
“First Credit Agreement”) dated as of January 29, 2004, as amended and restated
by the Amended and Restated Credit Agreement, dated as of February 9, 2004 (the
“First Amendment and Restatement”), as amended by Amendment No. 1 thereto dated
May 25, 2005 (the “First Amendment”) and as further amended by Amendment No. 2
thereto (the “Second Amendment”, and together with the First Credit Agreement,
the First Amendment and Restatement and the First Amendment, the “Original
Credit Agreement”).
 
WHEREAS, on the Closing Date, the initial Credit Extension to Borrower under the
First Credit Agreement was consummated.
 
WHEREAS, on the Closing Date, Borrower certified that in connection with the
Acquisition, Window Company loaned the net proceeds of its initial borrowings
under the First Credit Agreement to Window Holdings (the “Intercompany Loan”)
pursuant to a note to finance a portion of the Acquisition.
 
 
WHEREAS, immediately following the Acquisition, PGT Holding became a Guarantor
under the First Credit Agreement by executing and delivering a joinder
agreement.
 
WHEREAS, (a) on the Closing Date Borrower certified that, pursuant to the
Acquisition Agreement, following the Intercompany Loan and the Acquisition,
(i) Window Company merged with and into PGT Industries, with PGT Industries
continuing as the corporation surviving such merger and (ii) all of the
outstanding securities of Window Company were cancelled and (b) PGT Industries
became a party to the First Credit Agreement by executing and delivering a
joinder agreement and assumed Window Company’s obligations thereunder ((a)(i)
and (ii) and (b), the “Merger”).
 
WHEREAS, on the Closing Date Borrower certified that the Rollover Equity
exchange was consummated prior to the consummation of the Intercompany Loan and
that the Equity Financing was consummated prior to or simultaneously with the
initial borrowings under the First Credit Agreement.
 
WHEREAS, on the Closing Date Borrower requested the Lenders to extend credit in
the form of (a) term loans on the Closing Date, in an aggregate principal amount
of $170.0 million and (b) Revolving Loans at any time and from time to time
prior to the Revolving Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $25.0 million, of which no more than $5.0
million were available to be drawn on the Closing Date.
 
WHEREAS, on the Closing Date Borrower requested the Swingline Lender to make
Swingline Loans, at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $5.0 million.
 
WHEREAS, on the Closing Date Borrower requested the Issuing Bank to issue
letters of credit, in an aggregate face amount at any time outstanding not in
excess of $7.5 million, to support payment obligations incurred in the ordinary
course of business by Borrower and its Subsidiaries.
 
WHEREAS, PGT Industries, PGT Holding, Window Holdings, the Subsidiary
Guarantors, the lenders party thereto, the Administrative Agent, the Arranger,
the Syndication Agent, the Swingline Lender, UBS AG, Stamford Branch, in the
capacities of first lien collateral agent and second lien collateral agent, and
the Co-Documentation Agents entered into the First Amendment and Restatement, to
amend, among other things, certain pricing terms with respect to the Loans.
 
WHEREAS, PGT Industries, PGT Holding, Window Holdings, the Administrative Agent
and the lenders party thereto entered into the First Amendment to, among other
things, amend certain definitions contained in the First Amendment and
Restatement to provide for the intercompany merger of Window Holdings with and
into its Wholly Owned Subsidiary, PGT Holding, with Window Holdings surviving
such merger (the “Holdings Intercompany Merger”).
 
WHEREAS, PGT Industries, Window Holdings, the Administrative Agent, UBS AG,
Stamford Branch, in the capacity as first lien collateral agent and its capacity
as second lien collateral agent, and the lenders party thereto entered into the
Second Amendment, to provide for, among other things, (a) the prepayment of all
outstanding Tranche A Loans, (b) the creation of a new Class of Tranche A-1
Loans in aggregate principal amount of $190.0 million, (c) the prepayment of all
outstanding Tranche B Loans and the termination of all obligations with respect
thereto, (d) the deletion of the Consolidated Fixed Charge Coverage Ratio and
(e) the payment of a Dividend of up to $20 million to equity holders of Window
Holdings (such Dividend payment, the “September 2005 Dividend”).
 
WHEREAS, PGT Industries, Window Holdings, the Subsidiary Guarantors, the Lenders
party hereto, the Administrative Agent, the Arranger, the Syndication Agent, the
Swingline Lender, the Collateral Agent, the Issuing Bank and the
Co-Documentation Agents wish to enter into the Amendment Agreement dated the
Amendment and Restatement Effective Date (the “Amendment Agreement”) and to
amend and restate the Original Credit Agreement, to provide for, among other
things, the creation of a new tranche of Term Loans hereby designated as
“Tranche A-2,” the repayment in full of the Tranche A-1 Term Loans (as defined
in the Second Amendment), a Credit Extension from the Tranche A-2 Term Loan
Lenders of Tranche A-2 Term Loans in an aggregate principal amount not to exceed
$205.0 million, the creation of a new tranche of Revolving Commitments hereby
designated as “Tranche A-1”, the repayment in full of the Revolving Commitments
(as defined in the Original Credit Agreement), the incurrence by Borrower on the
Amendment and Restatement Effective Dates of Second Lien Term Loans pursuant to
a Second Lien Credit Agreement in an aggregate principal amount of up to $115.0
million and the making of a Dividend payment of up to $130.0 million to equity
holders and option holders of Window Holdings payable on the Amendment and
Restatement Effective Date, or at the option of Borrower, within 30 days thereof
(such Dividend payment, the “2006 Dividend”).
 
WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.
 
WHEREAS, the Obligations (as defined in the Original Credit Agreement) of the
Borrower and the other Loan Parties under the Original Credit Agreement and the
Security Documents (as defined in the Original Credit Agreement, such Security
Documents hereinafter the “Original Security Documents”) are secured by certain
Collateral (as defined in the Original Credit Agreement) and are guaranteed or
supported or otherwise benefited by the Original Security Documents.
 
WHEREAS, Borrower, Window Holdings, the Subsidiary Guarantors, the Lenders, the
Arranger, the Bookmanager, the Co-Documentation Agents, the Syndication Agent,
the Swingline Lender, the Administrative Agent, the Collateral Agent and the
Issuing Bank intend that (a) all obligations under the Original Credit Agreement
of the parties shall continue to exist under and be evidenced by this Agreement
and the other Loan Documents; and (b) except as expressly amended hereby, the
Original Credit Agreement and the other Loan Documents (including the Security
Documents) are ratified and confirmed as remaining unmodified and in full force
and effect with respect to all Obligations; it being understood that it is the
intent of the parties hereto that this Agreement does not constitute a novation
of rights, obligations and liabilities of the respective parties (including the
Obligations) existing under the Original Credit Agreement or evidence payment of
all or any of such obligations and liabilities and such rights, obligation and
liabilities shall continue and remain outstanding, and that this Agreement
amends and restates in its entirety the Original Credit Agreement.
 
WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement and are willing to continue and extend such credit to Borrower, and
the Issuing Bank is willing to issue letters of credit for the account of
Borrower and the other parties hereto are willing to amend and restate the
Original Credit Agreement, in each case upon the terms and subject to the
conditions set forth herein.  Accordingly, the parties hereto agree as follows:
 
ARTICLE I                      
 


 
DEFINITIONS
 
SECTION 1.01 Defined Terms
 
.  As used in this Agreement, the following terms shall have the meanings
specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
 
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquired Business” shall mean, collectively, PGT Holdings (subsequently merged
with and into Window Holdings) and PGT Industries.
 
“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.
 
“Acquisition Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Holdings or any of its
Subsidiaries.
 
“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents listed on Schedule 3.21.
 
“Additional Equity Partner” shall have the meaning set forth in the definition
of “Qualified Contribution Transaction.”
 
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent at
the start of the applicable Interest Period to be equal to the LIBOR Rate for
such Eurodollar Borrowing in effect for such Interest Period divided by (b) 1
minus the Statutory Reserves (if any) for such Eurodollar Borrowing for such
Interest Period.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.
 
“Agents” shall mean the Arranger, the Co-Documentation Agents, the Syndication
Agent, the Administrative Agent and the Collateral Agent; and “Agent” shall mean
any of them.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
 
“Amended and Restated Security Agreement” shall mean the Amended and Restated
Pledge and Security Agreement substantially in the form of Exhibit M hereto
among the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties.
 
“Amendment Agreement” has the meaning set forth in the recitals hereto.
 
“Amendment and Restatement Effective Date” shall mean the date, not later than
February 14, 2006, that the conditions precedent set forth in Section 4.01(B)
have been satisfied.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.
 
“Applicable Margin” shall mean, for any day, with respect to any Tranche A-1
Revolving Loan or Term Loan, as the case may be, the applicable percentage set
forth in the table below under the appropriate caption:
 

 
Eurodollar
ABR
Tranche A-1 Revolving Loans
2.75%
1.75%
Term Loans
3.00%
2.00%



; provided, however, that, with respect to Tranche A-1 Revolving Loans only,
after the date on which Holdings shall have delivered financial statements for
the fiscal quarter ending at least six months of the Closing Date, the
Applicable Margin shall mean the applicable percentage set forth in the table
below under the appropriate caption:
 
Total
Leverage Ratio
Tranche A-1 Revolving Loans
Eurodollar
ABR
Level I
≥3.5:1.0
2.75%
1.75%
Level II
<3.5:1.0 but
≥3.0:1.0
2.50%
1.50%
Level III
<3.0:1.0 but
≥2.5:1.0
2.25%
1.25%
Level IV
<2.5:1.0
2.00%
1.00%



Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Tranche A-1 Revolving
Loans and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change.  Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Level I (i) from the Closing Date to the
date of delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) for the fiscal period ended at
least six months after the Closing Date, (ii) at any time during which Window
Holdings has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b), respectively, and (iii) at any time during
the continuance of an Event of Default.
 
“Arranger” means UBS SECURITIES LLC.
 
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash equivalents, in each case, in the ordinary
course of business, by Holdings or any of its Subsidiaries and (b) any issuance
or sale of any Equity Interests of any Subsidiary of Holdings (other than
issuances or sales of Equity Interests of Borrower to Additional Equity Partners
in Qualified Contribution Transactions, to the extent permitted by Section
6.13), in each case, to any person other than (i) Borrower, (ii) any Subsidiary
Guarantor or Holdings or (iii) other than for purposes of Section 6.06, any
other Subsidiary.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B, or such other form as shall be approved
by the Administrative Agent.
 
“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 3.18.
 
“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now
constituted or hereafter amended.
 
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective.  The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
 
“Borrower” means, prior to the consummation of the Merger, Window Company, and,
at and subsequent to the consummation of the Merger and the delivery of an
executed Borrower Joinder Agreement, PGT Industries.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, for any period, capital expenditures, as
determined in accordance with GAAP, of Window Holdings and its Subsidiaries, but
excluding (i) proceeds of Asset Sales applied towards the purchase of any
property or expenditures made in connection with the replacement, substitution
or restoration of property pursuant to Section 2.10(e) and (ii) any portion of
such increase attributable solely to acquisitions of property, plant and
equipment resulting from Permitted Acquisitions.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, and in each case maturing not more than one year after the date of
acquisition by such person; (e) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (d) above; and (f) demand deposit accounts maintained in the
ordinary course of business.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, to the extent paid or payable in cash, net of net cash
payments received under all interest rate Hedging Obligations (taken together)
of such person.
 
Notwithstanding the foregoing, for the purposes of calculating Cash Interest
Expense:
 
               (i)for the fiscal quarter ended March 31, 2006, Cash Interest
Expense shall be deemed to equal the product of (a) Cash Interest Expense for
the period from the Amendment and Restatement Effective Date through March 31,
2006, as determined in accordance with the preceding paragraph of this
definition of “Cash Interest Expense,” multiplied by (b) a fraction, the
numerator of which is 90 and the denominator of which is the number of days from
the Amendment and Restatement Effective Date through and including March 31,
2006 (the product thereof, the “Deemed Q-1 Cash Interest Expense”);
 
               (ii)for the four fiscal quarters ended June 30, 2006, Cash
Interest Expense shall be deemed to equal the product of (a) the sum of (x) Cash
Interest Expense for the quarter ended June 30, 2006, as determined in
accordance with the preceding paragraph of this definition of “Cash Interest
Expense,” plus (y) the Deemed Q-1 Cash Interest Expense, multiplied by (b) 2;
 
               (iii)for the four fiscal quarters ended September 30, 2006, Cash
Interest Expense shall be deemed to equal the product of (a) the sum of (x) Cash
Interest Expense for the two quarters ended September 30, 2006, as determined in
accordance with the preceding paragraph of this definition of “Cash Interest
Expense,” plus (y) the Deemed Q-1 Cash Interest Expense, multiplied by (b) 4/3;
and
 
               (iv)for the four fiscal quarters ended December 31, 2006, Cash
Interest Expense shall be deemed to equal the sum of (x) Cash Interest Expense
for the three quarters ended December 31, 2006, as determined in accordance with
the preceding paragraph of this definition of “Cash Interest Expense,” plus (y)
the Deemed Q-1 Cash Interest Expense.
 
“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Holdings or any of its
Subsidiaries.  “Casualty Event” shall include but not be limited to any taking
of all or any part of any Real Property of any person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
A “Change in Control” shall be deemed to have occurred if:
 
(a)           Window Holdings at any time ceases to own 100% of the Equity
Interests of Borrower (other than Equity Interests owned by Additional Equity
Partners acquired in one or more Qualified Contribution Transactions);
 
(b)           prior to an IPO, (i) the Permitted Holders cease to own, or to
have the power to vote or direct the voting of, directly or indirectly, Voting
Stock of Window Holdings representing a majority of the voting power of the
total outstanding Voting Stock of Window Holdings or Borrower or (ii) the
Permitted Holders cease to own, directly or indirectly, Equity Interests
representing a majority of the total economic interests of the Equity Interests
of Window Holdings or Borrower;
 
(c)           following an IPO, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause such
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Window Holdings or Borrower representing 50% or
more of the voting power of the total outstanding Voting Stock of such Company;
or
 
(d)           following an IPO, during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Window Holdings (together with any new directors whose election to
such Board of Directors or whose nomination for election was approved by a vote
of a majority of the members of the Board of Directors of Window Holdings, which
members comprising such majority are then still in office and were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Window Holdings.
 
“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
order, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or Issuing Bank (or for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.
 
“Charges” shall have the meaning assigned to such term in Section 11.13.
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Tranche A-1 Revolving Commitment, Tranche A-2 Term Loan
Commitment or Swingline Commitment, in each case, under this Agreement as
originally in effect, of which such Loan, Borrowing or Commitment shall be a
part.
 
“Closing Date” shall mean January 29, 2004.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Co-Documentation Agents” means, collectively, GENERAL ELECTRIC CAPITAL
CORPORATION and UBS SECURITIES LLC.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
pledged as collateral under any Security Document.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto, and any successor thereto pursuant to this Agreement.
 
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Tranche A-1
Revolving Commitment,  Tranche A-2 Term Loan Commitment or Swingline Commitment.
 
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
 
“Companies” shall mean Holdings, Borrower and their respective Subsidiaries; and
“Company” shall mean any one of them.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of January 2004.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Window Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Window Holdings and its Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Window Holdings
and its Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents, but including cash or Cash Equivalents that could be deemed
“restricted cash” or cash required to be set aside, segregated or pledged in
support of bidding procedures.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Window Holdings and its Subsidiaries which may properly
be classified as current liabilities (other than the current portion of any
Loans) on a consolidated balance sheet of Window Holdings and its Subsidiaries
in accordance with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Window Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of Window Holdings only if a corresponding amount would be
permitted at the date of determination to be distributed to Window Holdings by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its Organizational Documents and all agreements, instruments,
judgments, decrees, orders, statutes, rules and regulations applicable to such
Subsidiary or its equityholders):
 
(a)           Consolidated Interest Expense for such period,
 
(b)           Consolidated Amortization Expense for such period,
 
(c)           Consolidated Depreciation Expense for such period,
 
(d)           Consolidated Tax Expense for such period,
 
(e)           (i) fees and expenses directly incurred in connection with the
January 2004 Transactions and (ii) fees and expenses directly incurred in
connection with the 2006 Transactions, in an amount not to exceed $3.0 million,
 
(f)           the aggregate amount of all other non-cash items reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period,
 
(g)           all other reasonable non-recurring cash items reducing the
Consolidated Net Income for such period (for the avoidance of doubt, including
without limitation any portion of the 2006 Dividend reducing Consolidated Net
Income for such period to the extent not otherwise added back for purposes of
Consolidated EBITDA), and
 
(h)           Management Fees in the amounts and at the times specified in the
Management Services Agreement, as in effect on the Closing Date or as thereafter
amended or replaced in any manner, that, taken as a whole, is not more adverse
to the interests of the Lenders in any material respect than such agreement as
it was in effect on the Closing Date in an amount not to exceed the amount for
such period set forth in such Management Services Agreement, as in effect on the
Closing Date, and
 
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
 
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the January 2004
Transactions, the 2006 Transactions, any Permitted Acquisition and Asset Sales
(other than any dispositions in the ordinary course of business) consummated at
any time on or after the first day of the Test Period thereof as if the
Acquisition and each such Permitted Acquisition had been effected on the first
day of such period and as if each such Asset Sale had been consummated on the
day prior to the first day of such period.
 
“Consolidated First Lien Secured Indebtedness” means at any date of
determination, Consolidated Indebtedness that is not Subordinated Indebtedness
and that is secured by a Lien on any assets of Borrower or any of its
Subsidiaries that ranks equally with the Lien granted under the Security
Documents to the Collateral Agent for the benefit of the Secured Parties in all
respects.
 
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount, without duplication, of all (i) Indebtedness, (ii) obligations
evidenced by bonds, debentures, notes or similar instruments issued as
“pay-in-kind” interest payments, (iii) the then accreted amount of obligations
evidenced by bonds, debentures, notes or similar instruments issued at any
original issue discount, and (iv) all LC Exposure, in each case, of Window
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, excluding liabilities incurred in connection with Hedging Agreements
of the type described in Section 6.01(c) (other than the termination value
thereof to the extent such termination value is then due and payable).
 
“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Cash Interest
Expense for such Test Period.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Window Holdings and its Subsidiaries (net of
interest income) for such period determined on a consolidated basis in
accordance with GAAP plus, without duplication:
 
(a)           without duplication, imputed interest on Capital Lease Obligations
and the interest component of all lease obligations with respect to Sale and
Leaseback Transactions of Window Holdings and its Subsidiaries for such period
(other than to the extent such leases are properly treated as operating leases
in accordance with GAAP);
 
(b)           commissions, discounts and other fees and charges owed by Window
Holdings or any of its Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period;
 
(c)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by Window Holdings or any of its
Subsidiaries for such period;
 
(d)           cash contributions to any employee stock ownership plan or similar
trust made by Window Holdings or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Window Holdings or a Wholly Owned Subsidiary) in connection
with Indebtedness incurred by such plan or trust for such period;
 
(e)           all interest paid or payable with respect to discontinued
operations of Window Holdings or any of its Subsidiaries for such period,
 
(f)           the interest portion of any deferred payment obligations of Window
Holdings or any of its Subsidiaries for such period;
 
(g)           all interest on any Indebtedness of Window Holdings or any of its
Subsidiaries of the type described in clause (f) or (j) of the definition of
“Indebtedness” for such period;
 
provided that (a) to the extent directly related to the January 2004
Transactions or the 2006 Transactions, debt issuance costs, debt discount or
premium and other financing fees and expenses shall be excluded from the
calculation of Consolidated Interest Expense and (b) Consolidated Interest
Expense shall be calculated after giving effect to Hedging Agreements (including
associated costs), but excluding unrealized gains and losses with respect to
Hedging Agreements.
 
Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Acquisition,
any Permitted Acquisitions and Asset Sales (other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Window Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
 
(a)           the net income (or loss) of any person (other than a Subsidiary of
Window Holdings) in which any person other than Window Holdings and its
Subsidiaries has an ownership interest, except to the extent that cash in an
amount equal to any such income has actually been received by Window Holdings or
(subject to clause (b) below) any of its Subsidiaries during such period;
 
(b)           the net income of any Subsidiary of Window Holdings during such
period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument,
judgment, decree, order, statute, rule or regulation applicable to that
Subsidiary during such period, except that Window Holdings’ equity in net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income;
 
(c)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by Window Holdings or any of its Subsidiaries upon any Asset Sale (other
than any dispositions in the ordinary course of business) by Window Holdings or
any of its Subsidiaries;
 
(d)           gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;
 
(e)           earnings or losses resulting from any reappraisal, revaluation,
write-up or write-down of assets;
 
(f)           unrealized gains and losses with respect to Hedging Obligations
for such period; and
 
(g)           any extraordinary gain (or extraordinary loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Window Holdings or any of its Subsidiaries
during such period.
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense of Window
Holdings and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
 
“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:
 
(a)           Borrower shall cause any proceeding instituted contesting such
Lien to stay the sale or forfeiture of any portion of the Collateral on account
of such Lien;
 
(b)           at the option and at the request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $100,000, the appropriate Loan
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and
 
(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.
 
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.
 
“Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.
 
“Debt Issuance” shall mean the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Amendment and Restatement Effective Date (other
than as permitted by
Section                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6.01).
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation (other than customary change of
control or asset sale proceeds repurchase obligations) which may come into
effect prior to payment in full of all Obligations.
 
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
 
“dollars” or “$” shall mean lawful money of the United States.
 
“ECF Percentage” shall mean, with respect to any fiscal year, the applicable
percentage set forth below across from the applicable First Lien Secured
Leverage Ratio as of the last day of such fiscal year:
 
First Lien Secured Leverage Ratio
Applicable Percentage
> 3.0:1.0                                                      
75%
> 1.5:1.0 and ≤ 3.0:1.0                                                      
50%
≤ 1.5:1.0                                                      
25%



“Embargoed Person” shall have the meaning assigned to such term in Section 6.18.
 
“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
 
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
 
“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.
 
“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.
 
“Equipment” shall have the meaning assigned to such term in the Security
Agreement.
 
“Equity Financing” shall mean the cash equity investment in PGT Holding, which,
when taken together with the Rollover Equity, shall be not less than $155.0
million, by the Equity Investors, on terms and conditions reasonably
satisfactory to the Administrative Agent as the same (other than the portion
constituting Rollover Equity) is further invested in cash equity in Borrower on
or prior to the Closing Date.
 
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
 
“Equity Investors” shall mean Sponsor, its Controlled Investment Affiliates and
one or more investors reasonably satisfactory to the Administrative Agent and
the Arranger.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.
 
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
 
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Article VIII.
 
“Excess Amount” shall have the meaning assigned to such term in
Section 2.10(h)(ii).
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the sum, without
duplication, of
 
(a)           Consolidated EBITDA for such period, minus
 
(b)           increases to Net Working Capital for such period (other than to
the extent attributable to deferred taxes and/or Hedging Agreements), plus
 
(c)           decreases to Net Working Capital for such period (other than to
the extent attributable to deferred taxes and/or Hedging Agreements), minus
 
(d)           cash interest (including, without limitation, cash payments made
under Hedging Agreements during such period), commitment fees, Letter of Credit
fees and other fees associated with any Loan Document or any other Indebtedness
paid by Window Holdings and its Subsidiaries during such period, minus
 
(e)           permanent repayments and prepayments of Indebtedness by Window
Holdings and its Subsidiaries during such period (except to the extent such
repayments or prepayments were made in connection with a refinancing), minus
 
(f)           fees and expenses directly incurred in connection with the 2006
Transactions to the extent increasing Consolidated EBITDA during such period
pursuant to clause (e)(ii) of the definition thereof, minus
 
(g)           Capital Expenditures made in cash in accordance with Section
6.10(d) during such period (other than Capital Expenditures funded by Excluded
Issuances), minus
 
(h)           aggregate amount of Investments made in cash during such period
pursuant to Sections 6.04(e), (i) and (j) (other than Investments made with
Excluded Issuances), minus
 
(i)           taxes of Window Holdings and its Subsidiaries that were paid in
cash (less any tax refunds) during such period or will be paid within six months
after the end of such period for which reserves have been established, minus
 
(j)           if not deducted in determining Consolidated EBITDA, the Management
Fees paid during such period in compliance with Section 6.09(e), plus
 
(k)           to the extent not included in the calculation of Consolidated
EBITDA, cash received under Hedging Agreements, plus
 
(l)           the net effect of all other cash items that were excluded from the
calculation of Consolidated EBITDA and/or Consolidated Net Income, by operation
of the respective definitions thereof,
 
provided that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales (other than under Section 6.06(b)) and Casualty Events, in each
case, to the extent applied in accordance with the applicable provisions of
Section 2.10 shall be deducted in calculating Excess Cash Flow.
 
“Excess Cash Flow Period” shall mean (i) the fiscal year of Borrower ending
December 30, 2006 and (ii) each fiscal year of Borrower thereafter.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Holdings to the Equity Investors, to the extent such Qualified Capital Stock
is used, or the Net Cash Proceeds thereof shall be, within 45 days of the
consummation of such issuance and sale, used, without duplication, to finance
Capital Expenditures or one or more Permitted Acquisitions or Permitted
Investments.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or net profits (however
denominated) by the United States, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized,
conducts business (other than a business deemed to arise by virtue of the
transactions contemplated by this Agreement) or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profit taxes imposed by the United States or any similar
tax imposed by any other jurisdiction and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.15(a) (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax).
 
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
 
“Executive Orders” shall have the meaning assigned to such term in Section 6.18.
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” shall mean the confidential Fee Letter, dated December 18, 2003,
among Window Holdings, UBS Loan Finance LLC and UBS Securities LLC.
 
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.
 
“Final Maturity Date” shall mean the later of the Revolving Maturity Date and
the Term Loan Maturity Date.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
 
“First Amendment” shall have the meaning assigned to such term in the recitals
hereto.
 
“First Amendment and Restatement” shall have the meaning assigned to such term
in the recitals hereto.
 
“First Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“First Lien Secured Leverage Ratio” means, at any date of determination, the
ratio of Consolidated First Lien Secured Indebtedness on such date to
Consolidated EBITDA for the Test Period then most recently ended.
 
“First Priority” shall mean with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (iii) an
estate whose income is subject to U.S. federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States persons have the authority to control all substantial decisions of such
trust.
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws
of, and conducts substantially all of its business in, a jurisdiction other than
the United States or any state thereof or the District of Columbia.
 
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Glass Plant Purchase” shall mean the one time acquisition by Borrower of the
plant and related land currently leased pursuant to a lease dated January 29,
2001 between P.E.H. Investments L.L.C. and PGT Industries for premises at 3429
Technology Drive, Nokomis, Florida, which occurred on March 5, 2004.
 
“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body or any subdivision thereof.
 
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings, the Subsidiary Guarantors and each Additional Equity Partner.
 
“Guarantors” shall mean Holdings, the Subsidiary Guarantors and each Additional
Equity Partner that becomes a party hereto.
 
“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
 
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
 
“Holdings Intercompany Merger” shall have the meaning assigned to such term in
the recitals hereto.
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and (i) not overdue by more than 90 days or (ii) if so overdue, are being
contested in good faith); (f) all Indebtedness of others secured by any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited to the fair market value of such
property; (g) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such person; (h) all Hedging Obligations to the
extent required to be reflected on a balance sheet of such person; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (j) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.  The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
 
“Information” shall have the meaning assigned to such term in Section 11.12.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Amendment and Restatement Effective Date among the Collateral Agent
and the Second Lien Collateral Agent, and consented to by the Loan Parties,
substantially in the form of Exhibit R.
 
“Intercompany Loan” shall have the meaning assigned to such term in the recitals
hereto.
 
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.
 
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Tranche A-1 Revolving Loan or Swingline Loan, the Revolving Maturity Date
or such earlier date on which the Tranche A-1 Revolving Commitments are
terminated and (d) with respect to any Term Loan, the Term Loan Maturity Date.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided that an Interest Period shall be limited to the extent
required under Section 2.03(e).
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“IPO” shall mean the first underwritten public offering by Holdings of its
Equity Interests after the Closing Date pursuant to a registration statement
filed with the Securities and Exchange Commission in accordance with the
Securities Act.
 
“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) with
respect to Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing.
 
“January 2004 Transactions” shall mean, collectively, the transactions to occur
on or prior to the Closing Date pursuant to the Acquisition Documents and the
Original Credit Agreement, including (a) the consummation of the Acquisition;
(b) the execution, delivery and performance of the Loan Documents and the
initial borrowings hereunder; (c) the Refinancing; (d) the Equity Financing;
(e) the issuance of the Rollover Equity (f) the placement of the Intercompany
Loan; (g) the consummation of the Merger; and (h) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing.
 
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.  The amount of the LC Commitment shall
initially be $10.0 million, but in no event exceed the Tranche A-1 Revolving
Commitment.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time.  The
LC Exposure of any Tranche A-1 Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate LC Exposure at such time.
 
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, attached to the First Credit Agreement
executed and delivered by such Lender on the Closing Date, and with respect to
any Tranche A-2 Term Loan Lender and any Tranche A-1 Revolving Lender on the
Amendment and Restatement Effective Date, a lender addendum in the form of
Exhibit I attached hereto to be executed and delivered by such Lender on the
Amendment and Restatement Effective Date as provided in Section 11.14.
 
“Lenders” shall mean (a) the financial institutions and investment funds that
have become a party hereto pursuant to a Lender Addendum and (b) any financial
institution or investment fund that has become a party hereto pursuant to an
Assignment and Acceptance, other than, in each case, any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Acceptance.  Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.
 
“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.
 
“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Revolving Maturity Date.
 
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period.  “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Loan Documents” shall mean this Agreement (including the Original Credit
Agreement), the Amendment Agreement, the Letters of Credit, the Notes (if any),
the Security Documents, the Intercreditor Agreement,  each Hedging Obligation
relating to the Loans entered into with any counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Obligation was entered into and,
solely for purposes of paragraph (e) of Article VIII hereof, the Fee Letter.
 
“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.
 
“Loans” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan (and shall include any Replacement Term Loans (as defined in
Section 11.02(d)).
 
“Management Fees” shall have the meaning set forth in Section 6.09(e).
 
“Management Services Agreement” shall have the meaning set forth in Section
6.09.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, results of operations, condition (financial or
otherwise), liabilities or material agreements of Borrower and its Subsidiaries,
taken as a whole; (b) material impairment of the ability of the Loan Parties to
fully and timely perform any of their obligations under any Loan Document;
(c) material impairment of the rights of or benefits or remedies available to
the Lenders or the Collateral Agent under any Loan Document; or (d) a material
adverse effect on the Collateral or the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or the priority of such Liens.
 
“Material Casualty Event” shall have the meaning assigned to such term in
Section 3.05(c).
 
“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.
 
“Merger” shall have the meaning assigned to such term in the recitals hereto.
 
“Moody’s” means Moody’s Investors Service Inc. or any successor thereto.
 
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property (including as amended by any Mortgage Amendment with respect
thereto, if any), which shall be substantially in the form of Exhibit I or other
form reasonably satisfactory to the Collateral Agent with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law and, in each case, which Mortgage shall be subject to the
Intercreditor Agreement.
 
“Mortgage Amendment” shall have the meaning assigned to such term in Section
4.01(B)(o)(i).
 
“Mortgaged Property” shall mean (a) each Real Property identified on
Schedule 1.01(a) hereto, which shall be subject to a Mortgage hereunder and
(b) each Real Property, if any, which shall be subject to a Mortgage delivered
after the Closing Date pursuant to Section 5.11(c).
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any Company or any ERISA Affiliate is
then making or accruing an obligation to make contributions; (b) to which any
Company or any ERISA Affiliate has within the preceding five plan years made
contributions; or (c) with respect to which any Company could incur liability.
 
“Net Cash Proceeds” shall mean:
 
(a)           with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Holdings or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset Sale or (y) any other liabilities retained by Holdings or any of its
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s good
faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 90 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 90 days of such Asset Sale, such
cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness (including Capital Leases) for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);
 
(b)           with respect to any Debt Issuance or issuance or sale of Equity
Interests by Holdings or any of its Subsidiaries, the cash proceeds thereof, net
of customary fees, commissions, costs and other expenses incurred in connection
therewith; and
 
(c)           with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof (other
than proceeds from customary business interruption insurance), net of all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event.
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“New North Carolina Plant” shall mean the proposed new manufacturing facility
anticipated to be located in North Carolina.
 
“New Security Documents” shall mean the Amended and Restated Security Agreement
and the Mortgage Amendments and each other amendment to any Security Document
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Obligations,
and all UCC or other financing statements or instruments of perfection required
by this Agreement, the Amended and Restated Security Agreement, any Mortgage
Amendments or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Amended and Restated Security Agreement or any Mortgage Amendment.
 
“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2 or K-3.
 
“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents owing to the Secured Parties (in their capacity as such), (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents owing to the Secured Parties (in their
capacity as such), (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties under each Hedging Agreement
relating to the Loans entered into with any counterparty that was a Lender or
Affiliate of a Lender at the time such Hedging Agreement was entered into and
(d) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds.
 
“OFAC” shall have the meaning assigned to such term in Section 3.22.
 
“Officers’ Certificate” shall mean a certificate executed by (i) the chairman of
the Board of Directors (if an officer), the chief executive officer, chief
operating officer or the president and (ii) one of the Financial Officers, each
in his or her official (and not individual) capacity.
 
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
 
“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“Original Security Agreement” shall have the meaning assigned to such term in
the definition of “Security Agreement.”
 
“Original Security Documents” shall have the meaning assigned to such term in
the recitals hereto.
 
“Other List” shall have the meaning assigned to such term in Section 6.18.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
 
“Overdraft Obligations” shall mean the obligations described in clause (d) of
the definition of “Obligations.”
 
“Participant” shall have the meaning assigned to such term in Section 11.04(e).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
 
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
 
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:
 
               (i)no Default is continuing or would result therefrom;
 
               (ii)after giving effect to such transaction on a Pro Forma Basis,
Window Holdings shall be in compliance with all covenants set forth in
Section 6.10 as of the most recent Test Period (assuming, for purposes of
Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
covenants set forth in Section 6.10 ending on or prior to the date of such
transaction, had occurred on the first day of such relevant Test Period);
 
               (iii)no Company shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness or other liability
(including any material tax or ERISA liability) of the related seller or the
business, person or properties acquired, except (A) to the extent permitted
under Section 6.01 and (B) obligations not constituting Indebtedness incurred in
the ordinary course of business, and any other such liabilities or obligations
not permitted to be assumed or otherwise supported by any Company hereunder
shall be paid in full or released as to the business, persons or properties
being so acquired on or before the consummation of such acquisition;
 
               (iv)the person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and the Subsidiaries are
permitted to be engaged in under Section 6.15 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents and shall be free and clear of any Liens, other than
Permitted Collateral Liens;
 
               (v)the Board of Directors of the person to be acquired shall not
have indicated publicly its opposition to the consummation of such acquisition
(which opposition has not been publicly withdrawn);
 
               (vi)all transactions in connection therewith shall be consummated
in accordance with all applicable laws of all applicable Governmental
Authorities;
 
               (vii)with respect to any transaction involving Acquisition
Consideration of more than $10.0 million, unless the Administrative Agent shall
otherwise agree, Borrower shall have provided the Administrative Agent and the
Lenders with (A) historical financial statements for the last three fiscal years
of the person or business to be acquired (audited if available without undue
cost or delay) and unaudited financial statements thereof for the most recent
interim period which are available, (B) reasonably detailed projections for the
succeeding five years pertaining to the person or business to be acquired and
updated projections for Borrower after giving effect to such transaction, (C) a
reasonably detailed description of all material information relating thereto and
copies of all material documentation pertaining to such transaction, and (D) all
such other information and data relating to such transaction or the person or
business to be acquired as may be reasonably requested by the Administrative
Agent or the Required Lenders;
 
               (viii)at least 5 Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the Agents and
the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance), and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect; and
 
               (ix)the Acquisition Consideration (exclusive of any amounts
financed by Excluded Issuances) for such acquisition shall not exceed
$25.0 million (other than in connection with the Glass Plant Purchase, which
occurred on March 5, 2004) and the aggregate amount of the Acquisition
Consideration (exclusive of any amounts financed by Excluded Issuances) for all
Permitted Acquisitions (other than the Glass Plant Purchase, which occurred on
March 5, 2004) since the Closing Date shall not exceed $45.0 million; provided
that any Equity Interests constituting all or a portion of such Acquisition
Consideration shall not have a cash dividend requirement on or prior to the
Final Maturity Date.
 
“Permitted Collateral Liens” means (i) Contested Liens (as defined in the
Security Agreement), (ii) the Liens described in clauses (a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o) and (p) of Section 6.02
and (iii) in the case of Mortgaged Property, “Permitted Collateral Liens” shall
mean the Liens described in clauses (a), (b), (d), (e), (g) and (l) of Section
6.02; provided, however upon the Closing Date or upon the date of delivery of
each additional Mortgage under Section 5.11 or 5.12, Permitted Collateral Liens
shall mean only those Liens set forth in Schedule B to the applicable Mortgage.
 
“Permitted Holders” shall mean (a) Sponsor and (b) its Controlled Investment
Affiliates.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Permitted North Carolina Sale and Leaseback Transaction” shall mean a Sale and
Leaseback Transaction entered into in connection with the New North Carolina
Plant, provided that (i) all of the assets sold or transferred in such
transaction are leased or rented back by the party selling or transferring such
assets and (ii) the lease and rental of such assets occurs substantially
currently with the sale thereof.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.
 
“PGT Holding” shall have the meaning assigned to such term in the recitals
hereto.
 
“PGT Industries” shall have the meaning assigned to such term in the preamble
hereto.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
 
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” shall mean the issuance or sale by Holdings or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than (x)
as permitted by Section 6.01 or (y) any Excluded Issuance).
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.
 
“Pro Rata Percentage” of any Tranche A-1 Revolving Lender at any time shall mean
the percentage of the total Revolving Commitments of all Tranche A-1 Revolving
Lenders represented by such Lender’s Revolving Commitment.
 
“Proceeding” shall mean, with respect to any person, any (a) insolvency,
bankruptcy, receivership, reorganization, readjustment, composition or other
similar proceeding relating to such person or its property or creditors in such
capacity, (b) proceeding for any liquidation, dissolution or other winding-up of
such person, voluntary or involuntary, whether or not involving insolvency or
proceedings under the Bankruptcy Code, whether partial or complete and whether
by operation of law or otherwise, (c) assignment for the benefit of creditors of
such person or (d) other marshalling of the assets of such person.
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
 
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided that (i) such Indebtedness is incurred within 90 days after such
acquisition of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be.
 
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
 
“Qualified Contribution Transaction” shall mean the issuance or sale by PGT
Industries of Equity Interests in PGT Industries to a person (an “Additional
Equity Partner”), if each of the following conditions is met:
 
               (i)the Equity Interests issued or sold are Qualified Capital
Stock;
 
               (ii)the Additional Equity Partner shall be a corporation or a
limited liability company organized under the laws of the United States or any
state thereof or the District of Columbia who shall have provided to the
Administrative Agent such documents, instruments and other information as may be
necessary or desirable in order to enable the Administrative Agent to comply
with applicable Anti-Terrorism Laws;
 
               (iii)contemporaneously with its acquisition of such Equity
Interests, the Additional Equity Partner shall duly execute and deliver a
joinder agreement (in form and substance reasonably satisfactory to the
Administrative Agent) pursuant to which it shall become a Guarantor hereunder
and be subject to Article VII hereto and be bound as if it were a Loan Party by
the covenants set forth in Section 5.11(d), 6.14, the first sentence of Section
6.15(a) (substituting the words “Window Holdings” with “the Additional Equity
Partner”) and Sections 6.18, 6.19 and 6.20 and shall duly execute a joinder
agreement (in form and substance reasonably satisfactory to the Collateral
Agent) to the applicable Security Documents in accordance with Section 5.11(d)
and take all other actions set forth therein;
 
               (iv)not less than 5 Business Days prior to the consummation of
the issuance or sale, Borrower shall provide written notice to the
Administrative Agent identifying the Additional Equity Partner, the Company
which will be issuing or selling the Equity Interests and setting forth the
contribution to be received; and
 
               (v)upon the consummation of such sale or issuance, Borrower shall
deliver to the Administrative Agent an opinion of counsel (in form and substance
satisfactory to Administrative Agent), as to the enforceability of the
Additional Equity Partner’s Guarantee and as to the enforceability, validity and
existence of a perfected and valid security interest in the Collateral of the
Additional Equity Partner required to be pledged pursuant to Section 5.11(d).
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
 
“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness of Holdings or any of its Subsidiaries listed on Schedule 1.01(b),
which occurred at the Closing Date.
 
“Register” shall have the meaning assigned to such term in Section 11.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
 
“Related Fund” shall mean with respect to any Lender that is a fund that buys or
invests in bank loans, any other fund that buys or invests in commercial loans
or investments and is managed, administered or advised by the same investment
advisor as such Lender or by an Affiliate of such advisor, or an entity or an
Affiliate of an entity which manages, administers or advises such Lender.
 
“Related Hedging Obligations” shall mean the obligations described in clause (c)
of the definition of “Obligations.”
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
 
“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposure
and unused Tranche A-1 Revolving Commitments and Tranche A-2 Term Loan
Commitments representing more than 50% of the sum of all Loans outstanding, LC
Exposure and unused Tranche A-1 Revolving Commitments and Tranche A-2 Term Loan
Commitments at such time.
 
“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.
 
“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
 
“Revolving Loans” shall mean the Revolving Loans (as defined in the Original
Credit Agreement) and the Tranche A-1 Revolving Loans, collectively.
 
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Tranche A-1 Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
 
“Revolving Maturity Date” shall mean February 14, 2011 or, if such date is not a
Business Day, the first Business Day thereafter.
 
“Rollover Equity” shall mean the common equity interest of certain existing
stockholders of PGT Holding exchanged for common equity interest in Window
Holdings in an amount not less than $25.0 million on the terms and conditions
satisfactory to the Administrative Agent in its reasonable judgment.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“SDN List” shall have the meaning assigned to such term in Section 6.18.
 
“Second Amendment” shall have the meaning assigned to such term in the recitals
hereto.
 
“Second Amendment Effective Date” shall have the meaning assigned to such term
in Section 2.01.
 
“Second Lien Administrative Agent” means UBS AG, Stamford Branch, in its
capacity as administrative agent under the Second Lien Credit Agreement, and its
successors and assigns.
 
“Second Lien Collateral Agent” means UBS AG, Stamford Branch, in its capacity as
collateral agent under the Second Lien Credit Agreement, and its successors and
assigns.
 
“Second Lien Commitments” shall have the meaning assigned to such term in the
Second Lien Credit Agreement.
 
“Second Lien Credit Agreement” means (i) that certain credit agreement dated as
of the Amendment and Restatement Effective Date among the Borrower, Holdings,
the Guarantors identified therein, the lenders party thereto, UBS Securities
LLC, as joint lead arranger, as co-documentation agent and as syndication agent,
and UBS AG, Stamford Branch, as administrative agent and as collateral agent for
the Second Lien Secured Parties, as amended, restated, supplemented or modified
from time to time to the extent permitted by this Agreement and the
Intercreditor Agreement, and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the indebtedness and other obligations outstanding under (x) the credit
agreement referred to in clause (i) or (y) any subsequent Second Lien Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not a Second Lien Credit Agreement hereunder.  Any
reference to the Second Lien Credit Agreement hereunder shall be deemed a
reference to any Second Lien Credit Agreement then in existence.
 
“Second Lien Loan Documents” means the Second Lien Credit Agreement and the Loan
Documents (as defined in the Second Lien Credit Agreement), including each
mortgage and other security documents, guaranties and the notes issued
thereunder.
 
“Second Lien Loans” means the senior secured second lien loans under the Second
Lien Credit Agreement.
 
“Second Lien Maturity Date” shall have the meaning assigned to such term in the
Second Lien Credit Agreement.
 
“Second Lien Obligations” shall mean (a) obligations of Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Second Lien Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrower and the other Loan
Parties under the Second Lien Credit Agreement and the other Second Lien Loan
Documents owing to the Second Lien Secured Parties (in their capacity as such)
and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of Borrower and the other Loan Parties under or
pursuant to the Second Lien Credit Agreement and the other Second Lien Loan
Documents owing to the Second Lien Secured Parties (in their capacity as such).
 
“Second Lien Secured Parties” shall mean the Second Lien Collateral Agent and
each person that holds Second Lien Loans or has Second Lien Commitments (in its
capacity as such) pursuant to the Second Lien Credit Agreement.
 
“Second Lien Security Documents” shall have the meaning assigned to the term
“Security Documents” in the Second Lien Credit Agreement.
 
“Secured Parties” shall mean the Agents, each Lender that holds Loans or has
Commitments (in its capacity as such), each Issuing Bank (in its capacity as
such), each holder of any Related Hedging Obligations (in its capacity as such)
and each person holding Overdraft Obligations (in its capacity as such).
 
“Securities Act” shall mean the Securities Act of 1933.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
 
“Security Agreement” shall mean the Pledge and Security Agreement substantially
in the form of Exhibit M to the Original Credit Agreement dated as of the
Closing Date (the “Original Security Agreement”), as amended and restated by the
Amended and Restated Security Agreement among the Loan Parties and Collateral
Agent for the benefit of the Secured Parties.
 
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.
 
“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement, any Mortgage or any other such security document or pledge agreement
to be filed with respect to the security interests in property and fixtures
created pursuant to the Security Agreement or any Mortgage and any other
document or instrument utilized to pledge as collateral for the Obligations any
property.
 
“Sellers” shall have the meaning assigned to such term in the recitals hereto.
 
“Sellers’ Representative” shall have the meaning assigned to such term in the
recitals hereto.
 
“September 2005 Dividend” shall have the meaning assigned to such term in the
recitals hereto.
 
“Sponsor” shall mean JLL Partners Fund IV L.P.
 
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by law or governmental rule or
regulation or in accordance with custom and practice in the industry or
(d) Indebtedness of Borrower or any of its Subsidiaries permitted to be incurred
under Section 6.01.
 
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation
D).  Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities
and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
 
“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.
 
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary that becomes a party to this
Agreement after the date hereof pursuant to Section 5.11.
 
“Subsidiary Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit F-1.
 
“Successful Syndication” shall mean the successful syndication of the Tranche
A-2 Term Loans and the Commitments by the Arranger, as reasonably determined by
the Arranger.
 
“Supermajority Lenders” shall mean at any time, Lenders having Loans, LC
Exposure and unused Tranche A-1 Revolving Commitments and Tranche A-2 Term Loan
Commitments representing at least 66 2/3% of the sum of all Loans outstanding,
LC Exposure and unused Tranche A-1 Revolving Commitments and Tranche A-2 Term
Loan Commitments at such time.
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located and sufficient for
the Title Company to remove all standard survey exceptions from the title
insurance policy (or commitment) relating to such Mortgaged Property and issue
the endorsements of the type set forth in clauses (C) and (D) of the definition
of “Title Policy” or (b) otherwise acceptable to the Collateral Agent.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.  The amount of the Swingline
Commitment shall initially be $5.0 million, but in no event exceed the Tranche
A-1 Revolving Commitment.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Tranche A-1 Revolving Lender at any time shall equal its Pro Rata Percentage of
the aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
 
“Syndication Agent” means UBS SECURITIES LLC.
 
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
 
“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (ii) any transferee, successor, joint and
several, contractual or other liability (including liability pursuant to
Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 
“Term Loan Maturity Date” shall mean February 14, 2012 or, if such date is not a
Business Day, the first Business Day thereafter.
 
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).
 
“Term Loans” shall mean the Tranche A Loans (as defined in the First Credit
Agreement) (as repaid in full on September 25, 2005 pursuant to the Second
Amendment), the Tranche A1 Loans (as defined in the Second Amendment) and the
Tranche A-2 Term Loans, collectively.  Each Term Loan shall either be an ABR
Term Loan or a Eurodollar Term Loan.
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Window Holdings then last ended (in each case taken as one accounting period)
for which financial statements have been or are required to be delivered
pursuant to Section 5.01(a) or (b).
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” shall mean a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of each Mortgage as a valid first mortgage lien on the Mortgaged
Property and fixtures described therein in favor of the Collateral Agent for the
benefit of the Secured Parties in the amount set forth on Schedule
4.01(B)(o)(iii), which policy (or such marked-up commitment) shall (A) be issued
by the Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, separate
tax lot, revolving credit and so-called comprehensive coverage over covenants
and restrictions, in each case to the extent available) and (E) contain no
exceptions to title other than Permitted Collateral Liens and exceptions
acceptable to the Collateral Agent.
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
 
“Tranche A-1 Revolving Commitment” shall mean, with respect to each Tranche A-1
Revolving Lender, the commitment, if any, of such Lender to make Tranche A-1
Revolving Loans hereunder up to the amount set forth on Schedule I to the Lender
Addendum executed and delivered by such Lender or in the Assignment and
Acceptance pursuant to which such Lender assumed its Tranche A-1 Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04.  The aggregate
amount of the Tranche A-1 Revolving Lenders’ Tranche A-1 Revolving Commitments
on the Amendment and Restatement Effective Date is $30.0 million, of which no
more than $5.0 million (excluding any outstanding Letters of Credit) may be
drawn on the Amendment and Restatement Effective Date.
 
“Tranche A-1 Revolving Lender” shall means a Lender with a Tranche A-1 Revolving
Commitment.
 
“Tranche A-1 Revolving Loan” shall mean a Loan made by the Lenders to Borrower
pursuant to Section 2.01(b).  Each Tranche A-1 Revolving Loan shall either be an
ABR Revolving Loan or a Eurodollar Revolving Loan.
 
“Tranche A-2 Term Loan” shall mean the Term Loans made by the Lenders to
Borrower pursuant to Section 2.01(a).  Each Tranche A-2 Term Loan shall be
either an ABR Term Loan or a Eurodollar Term Loan.
 
“Tranche A-2 Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A-2 Term Loan hereunder on
the Amendment and Restatement Effective Date in the amount set forth on Schedule
3 to the Lender Addendum executed and delivered by such Lender.  The aggregate
amount of the Lenders’ Tranche A-2 Term Loan Commitments is $205.0 million.
 
“Tranche A-2 Term Loan Lender” means a Lender with a Tranche A-2 Term Loan
commitment or an outstanding Tranche A-2 Term Loan.
 
“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.
 
“Transactions” shall mean the January 2004 Transactions and the 2006
Transactions, collectively.
 
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
 
“2006 Dividend” shall have the meaning assigned to such term in the recitals
hereto.
 
“2006 Transactions” shall mean, collectively, the making of the 2006 Dividend
and the transactions to occur substantially concurrently with the effectiveness
of this Agreement on the Amendment and Restatement Effective Date as
contemplated hereunder, including (a) the execution and delivery of this
Agreement and the New Security Documents and the borrowing of the Tranche A-2
Term Loans, (b) the execution and delivery of the Second Lien Credit Agreement
and the other Second Lien Loan Documents and the borrowing of amounts as
contemplated thereunder and (c) the payment of all fees and expenses to be paid
on or prior to the Amendment and Restatement Effective Date and owing in
connection with the foregoing.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“United States” shall mean the United States of America.
 
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
 
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
 
“Window Company” shall have the meaning assigned to such term in the preamble
hereto.
 
“Window Holdings” shall have the meaning assigned to such term in the preamble
hereto.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Classification of Loans and Borrowings
 
.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing,” “Borrowing
of Term Loans” or “Tranche A-2 Term Loans”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03 Terms Generally
 
.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise (a) any definition of or reference to any Loan Document,
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, unless otherwise
indicated.
 
SECTION 1.04 Accounting Terms; GAAP
 
.  Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.
 
SECTION 1.05 Resolution of Drafting Ambiguities
 
.  Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
 
ARTICLE II                                
 


 
THE CREDITS
 
SECTION 2.01 Commitments
 
.  Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly:
 
(a) with respect to Tranche A-2 Term Loan Lenders, to make a Tranche A-2 Term
Loan to Borrower on the Amendment and Restatement Effective Date in the
principal amount not to exceed its Tranche A-2 Term Loan Commitment; and
 
(b) to make Tranche A-1 Revolving Loans to Borrower, at any time and from time
to time after the Amendment and Restatement Effective Date until the earlier of
the Revolving Maturity Date and the termination of the Tranche A-1 Revolving
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Tranche A-1 Revolving Commitment.
 
Amounts paid or prepaid in respect of Term Loans may not be reborrowed.  Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Tranche A-1 Revolving Loans.
 
Except as otherwise expressly provided herein, from and after the Amendment and
Restatement Effective Date, for all purposes under each Loan Document, each
Tranche A-2 Term Loan shall be deemed to be a Term Loan and each Tranche A-2
Term Loan Lender shall be deemed to be a Term Loan Lender.  For the avoidance of
doubt, the Tranche A-2 Term Loans shall constitute “Loans” and “Obligations”
hereunder and under the other Loan Documents (and “First Lien Loans” and “First
Lien Obligations” under the Original Credit Agreement and the Original Security
Documents), and the Tranche A-2 Term Loan Lenders shall constitute “Secured
Parties” hereunder and under the other Loan Documents (and “First Lien Secured
Parties” under the Original Credit Agreement and the Original Security
Documents).  Except as otherwise expressly provided herein, from and after the
Amendment and Restatement Effective Date, for all purposes under each Loan
Document, each Tranche A-1 Revolving Loan shall be deemed to be a Revolving Loan
and each Tranche A-1 Revolving Lender shall be deemed to be a Revolving
Lender.  For the avoidance of doubt, the Tranche A-1 Revolving Loans shall
constitute “Loans” and “Obligations” hereunder and under the other Loan
Documents (and “First Lien Loans” and “First Lien Obligations” under the
Original Credit Agreement and the Original Security Documents), and the Tranche
A-1 Revolving Lenders shall constitute “Secured Parties” hereunder and under the
other Loan Documents (and “First Lien Secured Parties” under the Original Credit
Agreement and the Original Security Documents).
 
SECTION 2.02 Loans
 
.
 
(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).  Except for Loans deemed made pursuant to Section 2.18(e)(ii), ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $250,000 and not less than $1,000,000 or (ii) equal
to the remaining available balance of the applicable Commitments and (y) the
Eurodollar Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $250,000 and not less than $1,000,000
or (ii) equal to the remaining available balance of the applicable Commitments.
 
(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03.  Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than five Eurodollar Borrowings outstanding
hereunder at any one time.  For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
 
(c) Except with respect to Loans made pursuant to Section 2.18(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than (x) with respect to ABR Loans,
2:00 p.m., New York City time, and (y) with respect to Eurodollar Loans, 11:00
a.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.
 
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.
 
(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Loan Maturity Date, as applicable.
 
SECTION 2.03 Borrowing Procedure
 
.  To request a Revolving Borrowing or Term Borrowing, Borrower shall deliver,
by hand delivery or telecopy, a duly completed and executed Borrowing Request to
the Administrative Agent (i) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing.  Each Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:
 
(a) whether the requested Borrowing is to be a Borrowing of Tranche A-1
Revolving Loans or Term Loans;
 
(b) the aggregate amount of such Borrowing;
 
(c) the date of such Borrowing, which shall be a Business Day;
 
(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided that until the date on which the
Syndication Agent shall have notified Borrower that a Successful Syndication has
been achieved, the Interest Period shall be seven days;
 
(f) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and
 
(g) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied as
of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration (subject to
the proviso in clause (e) above).  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
 
SECTION 2.04 Evidence of Debt; Repayment of Loans
 
.
 
(a) Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Tranche A-2 Term Loan Lender, the principal amount
of each Term Loan of such Tranche A-2 Term Loan Lender as provided in
Section 2.09, (ii) to the Administrative Agent for the account of each Tranche
A-1 Revolving Lender, the then unpaid principal amount of each Tranche A-1
Revolving Loan of such Tranche A-1 Revolving Lender on the Revolving Maturity
Date and (iii) to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.
 
(e) Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit K-I, K-2 or K-3, as the case may be.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.05 Fees
 
.
 
(a) Commitment Fee.  Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to 0.5% per
annum on the average daily unused amount of each Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates.  Accrued Commitment Fees shall be payable
in arrears (A) on the last Business Day of March, June, September and December
of each year, commencing on the first such date to occur after the date hereof,
and (B) on the date on which such Commitment terminates.  Commitment Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  For purposes of computing Commitment Fees with respect to Tranche A-1
Revolving Commitments, a Tranche A-1 Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Tranche A-1 Revolving Loans
and LC Exposure of such Lender (and the Swingline Exposure of such Lender shall
be disregarded for such purpose).
 
(b) Administrative Agent Fees.  Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).
 
(c) LC and Fronting Fees.  Borrower agrees to pay (i) to the Administrative
Agent for the account of each Tranche A-1 Revolving Lender a participation fee
(“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on Eurodollar Revolving Loans pursuant
to Section 2.06 on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Tranche A-1 Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at the rate of
0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date of
termination of the Tranche A-1 Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Accrued LC Participation Fees and
Fronting Fees shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Tranche A-1
Revolving Commitments terminate.  Any such fees accruing after the date on which
the Tranche A-1 Revolving Commitments terminate shall be payable on demand.  Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand therefor.  All LC Participation Fees and
Fronting Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.06 Interest on Loans
 
.
 
(a) Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin in effect from
time to time.
 
(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
 
(c) Notwithstanding the foregoing, during an Event of Default, all Obligations
shall, to the extent permitted by applicable law, bear interest, after as well
as before judgment, at a per annum rate equal to (i) in the case of principal
and premium, if any, of or interest on any Loan, 2% plus the higher of (I) the
Alternate Base Rate plus the Applicable Margin and (II) the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.06(a) (in either
case, the “Default Rate”).
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
 
SECTION 2.07 Termination and Reduction of Commitments
 
.
 
(a) The Tranche A-2 Term Loan Commitments shall automatically terminate at 5:00
p.m., New York City time, on the Amendment and Restatement Effective Date.  The
Tranche A-1 Revolving Commitments, the Swingline Commitment and the LC
Commitment shall automatically terminate on the Revolving Maturity Date.
 
(b) At its option, Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $250,000 and not less than $1,000,000 and (ii) the Tranche
A-1 Revolving Commitments shall not be terminated or reduced if, after giving
effect to any concurrent prepayment of the Tranche A-1 Revolving Loans in
accordance with Section 2.10, the aggregate amount of Revolving Exposures would
exceed the aggregate amount of Tranche A-1 Revolving Commitments.
 
(c) Borrower shall notify the Administrative Agent in writing of any election to
terminate or reduce the Commitments under Section 2.07(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by Borrower pursuant to this Section
shall be irrevocable.  Any termination or reduction of the Commitments of any
Class shall be permanent.  Each reduction of the Commitments of any Class shall
be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
 
SECTION 2.08 Interest Elections
 
.
 
(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.08.  Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate
Borrowing.  Notwithstanding anything to the contrary, Borrower shall not be
entitled to request any conversion or continuation that, if made, would result
in more than five Eurodollar Borrowings outstanding hereunder at any one
time.  This Section shall not apply to Swingline Borrowings, which may not be
converted or continued.
 
(b) To make an election pursuant to this Section 2.08, Borrower shall deliver,
by hand delivery or telecopy, a duly completed and executed Interest Election
Request to the Administrative Agent not later than the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Revolving Borrowing or Term Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each Interest Election
Request shall be irrevocable.
 
(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that until the date on which the Syndication Agent shall have notified Borrower
that a Successful Syndication has been achieved, the Interest Period shall be
seven days.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in
clause (iv) above).
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
 
SECTION 2.09 Amortization of Term Borrowings
 
.
 
(a) Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date, a “Term
Loan Repayment Date”), a principal amount of the Term Loans equal to the amount
set forth on Annex I for such date (as adjusted from time to time pursuant to
Section 2.10(h)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
 
(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.
 
SECTION 2.10 Optional and Mandatory Prepayments of Loans
 
.
 
(a) Optional Prepayments.  Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment of Term
Loans shall be in an amount that is an integral multiple of $250,000 and not
less than $1.0 million and each partial prepayment of Tranche A-1 Revolving
Loans shall be in an amount that is an integral multiple of $100,000 and not
less than $500,000.
 
(b) Tranche A-1 Revolving Loan Prepayments.
 
(i) In the event of the termination of all the Tranche A-1 Revolving
Commitments, Borrower shall, on the date of such termination, repay or prepay
all its outstanding Revolving Borrowings and all outstanding Swingline Loans and
replace all outstanding Letters of Credit or cash collateralize all outstanding
Letter of Credit in accordance with the procedures set forth in Section 2.18(i).
 
(ii) In the event of any partial reduction of the Tranche A-1 Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Tranche A-1 Revolving Lenders
of the sum of the Revolving Exposures after giving effect thereto and (y) if the
sum of the Revolving Exposures would exceed the aggregate amount of Tranche A-1
Revolving Commitments after giving effect to such reduction, then Borrower
shall, on the date of such reduction, first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings and third, replace outstanding
Letters of Credit or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i), in an aggregate
amount sufficient to eliminate such excess.
 
(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Tranche A-1 Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace outstanding Letters of Credit or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i), in an aggregate amount sufficient to
eliminate such excess.
 
(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
 
(c) Asset Sales.  Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by Holdings or any of its Subsidiaries,
Borrower shall apply 100% of such Net Cash Proceeds to make prepayments in
accordance with Sections 2.10(h) and (i); provided that:
 
(i) so long as no Default is then continuing or would arise therefrom, no such
prepayment shall be required under this Section 2.10(c)(i) with respect to
(A) any Asset Sale permitted by Section 6.06(a), (B) the disposition of property
which constitutes a Casualty Event, or (C) Asset Sales for fair market value
resulting in no more than $500,000 in Net Cash Proceeds per Asset Sale (or
series of related Asset Sales) and less than $1.0 million in aggregate Net Cash
Proceeds in any fiscal year; provided that clause (C) shall not apply in the
case of any Asset Sale described in clause (b) of the definition thereof; and
 
(ii) so long as no Default is then continuing or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $5.0 million
in any fiscal year of Borrower, such proceeds shall not be required to be so
applied on such date to the extent that Borrower shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets within 180 days following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 180-day period, such unused portion shall be applied
on the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c); and provided, further, that if the property subject to such
Asset Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12.
 
(d) Debt Issuance or Preferred Stock Issuance.  Not later than one Business Day
following the receipt of any Net Cash Proceeds of any Debt Issuance or Preferred
Stock Issuance by Holdings or any of its Subsidiaries, Borrower shall make
prepayments in accordance with Sections 2.10(h) and (i) in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.
 
(e) Casualty Events.  Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by Holdings or any of its
Subsidiaries, Borrower shall apply an amount equal to 100% of such Net Cash
Proceeds to make prepayments in accordance with Sections 2.10(h) and (i);
provided that:
 
(i) so long as no Default is then continuing or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used to repair, replace or restore any property in respect of which such Net
Cash Proceeds were paid, no later than 365 days following the date of receipt of
such proceeds; provided that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; and
 
(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(e).
 
(f) Excess Cash Flow.  No later than the earlier of (i) 90 days after the end of
each Excess Cash Flow Period and (ii) the date on which the financial statements
with respect to such fiscal year in which such Excess Cash Flow Period occurs
are delivered pursuant to Section 5.01(a), Borrower shall make prepayments in
accordance with Sections 2.10(h) and (i) in an aggregate principal amount equal
to the ECF Percentage of Excess Cash Flow for the Excess Cash Flow Period then
ended.
 
(g) [Intentionally Omitted].
 
(h) Application of Prepayments.
 
(i) Prior to any optional or mandatory prepayment hereunder, Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(i), subject
to the provisions of this Section 2.10(h).  Mandatory prepayments will first be
applied to the then outstanding Term Loans to reduce scheduled prepayments with
respect thereto required under Section 2.09(a), first, to such scheduled
prepayments with respect thereto due on the Term Loan Repayment Date occurring
within the 12 months following such prepayment and, second, on a pro rata basis
among the prepayments with respect thereto remaining to be made on each other
Term Loan Repayment Date.  Optional prepayments will be applied, at the option
of the Borrower (which option shall be set forth in the notice referred to in
the first sentence of this paragraph), to (a) repay then outstanding Tranche A-1
Revolving Loans or (b) the then outstanding Term Loans to reduce scheduled
prepayments with respect thereto required under Section 2.09(a), first, to such
scheduled prepayments with respect thereto due on the Term Loan Repayment Date
occurring within the 12 months following such prepayment and, second, on a pro
rata basis among the prepayments with respect thereto remaining to be made on
each other Term Loan Repayment Date.  If the then outstanding Term Loans have
been repaid in full, mandatory and optional prepayments made shall be applied to
repay then outstanding Tranche A-1 Revolving Loans and following such repayment,
at the option of Borrower, which option shall be specified in the notice
referred to in the first sentence of this paragraph, to repay Second Lien
Loans.  If the then outstanding Term Loans and Second Lien Loans have been
repaid in full in accordance with the prepayment priorities set forth above in
the immediately preceding sentence, mandatory and optional prepayments made
shall be applied to repay then outstanding Tranche A-1 Revolving Loans, which
repayment, in the case of  a mandatory prepayment only, shall also result in
Tranche A-1 Revolving Commitments being reduced ratably among the Tranche A-1
Revolving Lenders in accordance with their applicable Tranche A-1 Revolving
Commitments in an aggregate amount equal to the amount applied toward such
prepayment and to repay Loans thereunder and/or cash collateralize Letters of
Credit in accordance with Section 2.18(i), in each case, in an amount equal to
the excess of the aggregate amount of such Loans and Letters of Credit over the
Commitment thereunder as so reduced.
 
(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Tranche A-2 Term Loans and Tranche A-1 Revolving Loans shall be applied, as
applicable, first to reduce outstanding ABR Term Loans and ABR Revolving Loans,
respectively.  Any amounts remaining after each such application shall be
applied to prepay Eurodollar Term Loans or Eurodollar Revolving Loans, as
applicable.  Notwithstanding the foregoing, if the amount of any prepayment of
Loans under this Section 2.10 shall be in excess of the amount of the ABR Loans
at the time outstanding (an “Excess Amount”), only the portion of the amount of
such prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the balance of such
prepayment shall be either (A) deposited in an escrow account on terms
reasonably satisfactory to the Collateral Agent and applied to the prepayment of
Eurodollar Loans on the last day of the then next-expiring Interest Period for
Eurodollar Loans; provided that (i) interest in respect of such Excess Amount
shall continue to accrue thereon at the rate provided hereunder for the Loans
which such Excess Amount is intended to repay until such Excess Amount shall
have been used in full to repay such Loans and (ii) at any time while an Event
of Default has occurred and is continuing, the Administrative Agent may, and
upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13.
 
(i) Notice of Prepayment.  Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable.  Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof.  Such notice to the Lenders may be by electronic communication.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
 
SECTION 2.11 Alternate Rate of Interest
 
.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
 
(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
 
(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
SECTION 2.12 Increased Costs
 
.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against property of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered, it being
understood that, to the extent duplicative of the provisions of Section 2.15,
this Section 2.12 shall not apply to Taxes.
 
(b) If any Lender or the Issuing Bank determines (in good faith, but in its sole
absolute discretion) that any Change in Law regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 2.12 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  Borrower shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 5 days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.
 
SECTION 2.13 Breakage Payments
 
.  In the event of (a) the payment or prepayment, whether optional or mandatory,
of any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.16, then, in any such event, Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid, were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within 5 days after receipt thereof.
 
SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
 
.
 
(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
Reimbursement Obligations, or of amounts payable under Section 2.12, 2.13 or
2.15, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars, except as expressly
specified otherwise.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
 
(c) Subject to the terms of the Intercreditor Agreement, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise (including by
exercise of its rights under Section 9.1 of the Security Agreement), obtain
payment in respect of any principal of or interest on any of its Revolving
Loans, Term Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.  If
under applicable bankruptcy, insolvency or any similar law any Secured Party
receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(c) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(c) to
share in the benefits of the recovery of such secured claim.
 
(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Bank hereunder that Borrower will not make
such payment, the Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or Issuing Bank the amount due.  In such
event, if Borrower has not in fact made such payment, then each of the Lenders
or Issuing Bank severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
SECTION 2.15 Taxes
 
.
 
(a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made without setoff,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes; provided that if Borrower shall
be required by law to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions or withholdings applicable to
additional sums payable under this Section 2.15) the Administrative Agent, any
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) Borrower shall make such deductions or withholdings and (iii) Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.
 
(b) In addition, Borrower shall pay any Other Taxes to each relevant
Governmental Authority in accordance with applicable law.
 
(c) Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The written
demand shall include the original or a copy of a receipt issued by the relevant
Governmental Authority evidencing such payment or other evidence of such
payment, together with a certificate setting forth the amount of such
Indemnified Taxes or Other Taxes and, in reasonable detail, the calculation of
such Indemnified Taxes or Other Taxes.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
and in any event within 30 days of any such payment being due, by Borrower to a
Governmental Authority, Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e) (x) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate.  Each Foreign
Lender shall (i) furnish either (a) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8BEN or W-8IMY (or successor form)
or (b) an accurate and complete U.S. Internal Revenue Service Form W-8ECI (or
successor form), certifying, in either case, to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding tax with
respect to all interest payments hereunder, and (ii) to the extent it may
lawfully do so at such times, upon reasonable request by Borrower or the
Administrative Agent, provide a new Form W-8BEN (or successor form) or Form
W-8ECI (or successor form) upon the expiration or obsolescence of any previously
delivered form to reconfirm any complete exemption from, or any entitlement to a
reduction in, U.S. federal withholding tax with respect to any interest payment
hereunder; provided that any Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code shall also furnish a “Non-Bank
Certificate” in the form of Exhibit Q if it is furnishing a Form W-8BEN.
 
(y)           Each Lender that is not a Foreign Lender (other than any such
Lender which may be treated as an exempt recipient based on the indicators
described in Treasury Regulation 1.6049-4(c)(1)(ii)) shall, to the extent
legally able to do so, provide two properly completed and duly executed copies
of U.S. Internal Revenue Service Form W-9 (or any successor or other applicable
form) to the Borrower (with copy to the Administrative Agent) certifying that
such Lender is exempt from United States backup withholding tax.  To the extent
that a form provided pursuant hereto and is rendered obsolete or inaccurate in
any material respects as result of change in circumstances with respect to the
status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to the Borrower and the Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s exemption from United States backup
withholding tax.
 
(f) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.15
with respect to the Indemnified Taxes or the Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of the Administrative Agent or such Lender (or
assignee), agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (or assignee) within a reasonable time (not
to exceed 20 days) after receipt of written notice that the Administrative Agent
or such Lender (or assignee) is required to repay such refund to such
Governmental Authority.  Nothing contained in this Section 2.15(f) shall require
the Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential to Borrower or any
other person.  Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.
 
SECTION 2.16 Mitigation Obligations; Replacement of Lenders
 
.
 
(a) Mitigation of Obligations.  If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate setting forth such costs and expenses
in reasonable detail submitted by such Lender to the Administrative Agent shall
be conclusive absent manifest error.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Tranche A-1 Revolving Commitment
is being assigned, the Issuing Bank and Swingline Lender), which consents shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (assuming for this purpose that the
Loans of such Lender were being prepaid) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply.
 
SECTION 2.17 Swingline Loans
 
.
 
(a) Swingline Commitment.  Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $5.0 million or (ii) the sum of
the total Revolving Exposures exceeding the total Tranche A-1 Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and reborrow Swingline Loans.
 
(b) Swingline Loans.  To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopy, a duly completed and executed Borrowing Request to
the Administrative Agent and the Swingline Lender, not later than 2:00 p.m., New
York City time, on the day of a proposed Swingline Loan.  Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan.  Each Swingline Loan shall
be an ABR Loan.  The Swingline Lender shall make each Swingline Loan available
to Borrower by means of a credit to the general deposit account of Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.  Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extensions contemplated by such request a Default has occurred and is continuing
or would result therefrom.  Swingline Loans shall be made in minimum amounts of
$100,000 and integral multiples of $100,000 above such amount.
 
(c) Prepayment.  Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 (noon), New York
City time, on the proposed date of repayment.
 
(d) Participations.  The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 A.M., New York City time, on the next
succeeding Business Day following such notice require the Tranche A-1 Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans then outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Tranche A-1 Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Tranche A-1 Revolving Lender, specifying in
such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans.  Each Tranche A-1 Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans.  Each Tranche A-1 Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (so long as such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Tranche A-1 Revolving
Commitment).  Each Tranche A-1 Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Tranche A-1 Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Tranche A-1 Revolving Lenders.  The Administrative Agent shall notify
Borrower of any participations in any Swingline Loan acquired by the Tranche A-1
Revolving Lenders pursuant to this paragraph, and thereafter payments in respect
of such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from Borrower
(or other party on behalf of Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent.  Any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Tranche A-1 Revolving Lenders that shall have made
their payments pursuant to this paragraph, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve Borrower of any default in the payment thereof.
 
SECTION 2.18 Letters of Credit
 
.
 
(a) General.  Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary (subject to such
Subsidiary’s compliance with all reasonable requests made by the LC Issuer or
the Administrative Agent pursuant to Section 11.16) in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary).  The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Tranche A-1 Revolving Commitments.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by Borrower to, or entered into by Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) an LC Request to the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank).
 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:
 
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);
 
(ii) the amount thereof;
 
(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
 
(iv) the name and address of the beneficiary thereof;
 
(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
 
(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;
 
(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
 
(viii) such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:
 
(i) the Letter of Credit to be amended, renewed or extended;
 
(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);
 
(iii) the nature of the proposed amendment, renewal or extension; and
 
(iv) such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the total Tranche A-1 Revolving Commitments and (iii) the
conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied.  Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$100,000, in the case of a Commercial Letter of Credit, or $100,000, in the case
of a Standby Letter of Credit.
 
(c) Expiration Date.
 
(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (ii) in the case of
a Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.
 
(ii) If Borrower so requests in any LC Request, the Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Issuing Bank, Borrower shall not be required to make a
specific request to the Issuing Bank for any such renewal.  Once an Auto-Renewal
Letter of Credit has been issued, the Tranche A-1 Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the earlier of (i) one year from the date of such renewal and (ii) the Letter of
Credit Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.18(l) or otherwise), or (y) it
has received notice on or before the day that is two Business Days before the
date which has been agreed upon pursuant to the proviso of the first sentence of
this paragraph, (1) from the Administrative Agent that it has elected not to
permit such renewal or (2) from the Administrative Agent or Borrower that one or
more of the applicable conditions specified in Section 4.02 are not then
satisfied.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Tranche A-1 Revolving Lender, and each Tranche A-1
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Tranche A-1 Revolving Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Tranche A-1
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Tranche A-1
Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrower for any reason.  Each Tranche A-1 Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.
 
(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 3:00 p.m., New York City time, on the
Business Day immediately following the day that Borrower receives such notice;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with ABR Revolving Loans in an equivalent amount and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans.
 
(ii) If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Tranche A-1 Revolving Lender of the applicable LC Disbursement, the payment then
due from Borrower in respect thereof and such Tranche A-1 Revolving Lender’s Pro
Rata Percentage thereof.  Promptly following receipt of such notice, each
Tranche A-1 Revolving Lender shall pay by wire transfer of immediately available
funds to the Administrative Agent not later than 2:00 p.m., New York City time,
on such date (or, if such Tranche A-1 Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
2:00 p.m., New York City time, on the immediately following Business Day), an
amount equal to such Tranche A-1 Revolving Lender’s Pro Rata Percentage of the
unreimbursed LC Disbursement in the same manner as provided in Section 2.02(c)
with respect to Tranche A-1 Revolving Loans made by such Tranche A-1 Revolving
Lender, and the Administrative Agent will promptly pay to the Issuing Bank the
amounts so received by it from the Tranche A-1 Revolving Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Borrower pursuant to the above paragraph prior to the time that any
Tranche A-1 Revolving Lender makes any payment pursuant to the preceding
sentence and any such amounts received by the Administrative Agent from Borrower
thereafter will be promptly remitted by the Administrative Agent to the Tranche
A-1 Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.
 
(iii) If any Tranche A-1 Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of such Tranche A-1 Revolving Lender and Borrower severally
agrees to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with the foregoing to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of Borrower, the rate per annum
set forth in Section 2.18(h) and (ii) in the case of such Lender, at a rate
determined by the Administrative Agent in accordance with banking industry rules
or practices on interbank compensation.
 
(f) Obligations Absolute.  The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries.  None of
the Agents, the Lenders, the Issuing Bank or any of their Affiliates shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Tranche A-1 Revolving Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum determined pursuant to Section 2.06(c).  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Tranche A-1
Revolving Lender pursuant to Section 2.18(e) to reimburse the Issuing Bank shall
be for the account of such Lender to the extent of such payment.
 
(i) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Tranche A-1 Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, Borrower shall deposit on terms
reasonably satisfactory to the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Tranche A-1 Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Borrower described in Section 8.01 (g)
or (h).  Funds so deposited shall be applied by the Collateral Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of outstanding Reimbursement Obligations or, if the maturity of the Loans has
been accelerated (but subject to the consent of Tranche A-1 Revolving Lenders
with LC Exposure representing greater than 50% of the total LC Exposure), be
applied to satisfy other Obligations of Borrower under this Agreement.  If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount plus any accrued
interest or realized profits with respect to such amounts (to the extent not
applied as aforesaid) shall be returned to Borrower within three Business Days
after all Events of Default have been cured or waived.
 
(j) Additional Issuing Banks.  Borrower may, at any time and from time to time,
designate one or more additional Tranche A-1 Revolving Lenders to act as an
issuing bank under the terms of this Agreement, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Issuing Bank and such Tranche A-1 Revolving Lender(s).  Any Lender designated as
an issuing bank pursuant to this paragraph (j) shall be deemed (in addition to
being a Tranche A-1 Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Tranche A-1 Revolving Lender,
and all references herein and in the other Loan Documents to the term “Issuing
Bank” shall, with respect to such Letters of Credit, be deemed to refer to such
Tranche A-1 Revolving Lender in its capacity as Issuing Bank, as the context
shall require.
 
(k) Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower.  The Issuing Bank may be
replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank.  At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c).  From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.  If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.
 
(l) Other.  The Issuing Bank shall be under no obligation to issue any Letter of
Credit if
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or
 
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.
 
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
ARTICLE III                                
 


 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:
 
SECTION 3.01 Organization; Powers
 
.  Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  There is no
existing default under any Organizational Document of any Company or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.
 
SECTION 3.02 Authorization; Enforceability
 
.  The Transactions entered or to be entered into by each Loan Party are within
such Loan Party’s powers and have been duly authorized by all necessary action
on the part of such Loan Party.  This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03 No Conflicts
 
.  Except as set forth on Schedule 3.03, the Transactions (a) do not and did not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) filings necessary to perfect Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not and
did not violate the Organizational Documents of any Company or any judgment,
decree or order of any Governmental Authority, (c) will not and did not violate
or result in a default or require any consent or approval under any indenture,
agreement, Organizational Document or other instrument binding upon any Company
or its property, or give rise to a right thereunder to require any payment to be
made by any Company, except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Effect, and (d) will not and did not result in the creation or imposition of any
Lien on any property of any Company, except Liens created by the Loan Documents
and Permitted Liens.
 
SECTION 3.04 Financial Statements; Projections
 
.
 
(a) Borrower has heretofore delivered to the Lenders the consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Acquired Business (i) as of and for the fiscal years ended December 30,
2000, December 29, 2001, December 28, 2002, December 27, 2003 and January 1,
2005 audited by and accompanied by the unqualified opinion of Ernst & Young,
LLP, independent public accountants, and (ii) as of and for the nine-month
periods ended September 30, 2003 and September 30, 2005 and for the comparable
period of the preceding fiscal years (which, in the case of the financial
statements dated September 30, 2003, shall have been subject to a SAS 100
review), in each case, certified by the chief financial officer of
Borrower.  Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a), and (b) have been prepared in accordance with GAAP
(except, in the case of Sections 5.01(b), for the absence of notes thereto) and
present fairly and accurately the financial condition and results of operations
and cash flows of the Acquired Business as of the dates and for the periods to
which they relate.  Except as set forth in such financial statements, there are
no liabilities of any Company of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, which could reasonably be
expected to result in a Material Adverse Effect.
 
(b) Borrower has heretofore delivered to the Lenders the Acquired Business’s
unaudited and estimated pro forma consolidated balance sheet and statements of
income and cash flows and estimated pro forma EBITDA for the fiscal year ended
December 27, 2003, after giving effect to the January 2004 Transactions as if
they had occurred on such date in the case of the balance sheet and as of the
beginning of all periods presented in the case of the statements of income and
cash flows.  Such estimated pro forma financial statements have been prepared in
good faith by the Loan Parties, based on the assumptions stated therein (which
assumptions are believed by the Loan Parties on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
the Loan Parties as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the January 2004 Transactions,
and present fairly the estimated pro forma consolidated financial position and
results of operations of the Acquired Business as of such date and for such
periods, assuming that the January 2004 Transactions had occurred at such dates.
 
(c) The forecasts of financial performance of Holdings and its subsidiaries
furnished to the Lenders have been prepared in good faith by Borrower and based
on assumptions believed by Borrower to reasonable.
 
(d) Since December 28, 2002 there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.
 
SECTION 3.05 Properties
 
.
 
(a) Each Company has good title to, or valid leasehold interests in, all its
property material to its business, free and clear of all Liens except for, in
the case of Collateral, Permitted Collateral Liens (which for purposes hereof,
in the case of judgment liens, shall mean judgment liens imposed or created
after the date of the initial Credit Extension) and, in the case of all other
material property, Permitted Liens and minor irregularities or deficiencies in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted or to utilize such property for
its intended purpose.  The property of the Companies, taken as a whole, (i) is
in good operating order, condition and repair (ordinary wear and tear excepted),
except to the extent that the failure to be in such condition could not
reasonably be expected to result in a Material Adverse Effect, and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
 
(b) Schedule 3.05(b) contains a true and complete list of each interest in Real
Property (i) owned by any Company as of the date hereof and describes the type
of interest therein held by such Company and (ii) leased, subleased or otherwise
occupied or utilized by any Company, as lessee, sublessee, franchisee or
licensee, as of the date hereof and describes the type of interest therein held
by such Company and whether such lease, sublease or other instrument requires
the consent of the landlord thereunder or other parties thereto to the
Transactions.
 
(c) No Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event occurring or
deemed to have occurred after the Closing Date affecting all or any portion of
its property (i) with respect to which it has not applied the Net Cash Proceeds
thereof in accordance with Section 2.10(e) hereof or (ii) which Casualty Event
could reasonably be expected to have a Material Adverse Effect (any Casualty
Event of the type described in clause (ii), a “Material Casualty Event”).  On
and as of the Amendment and Restatement Effective Date, no Company has received
any notice of, nor has any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any portion of its
property.  No Mortgage encumbers improved Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.04.
 
(d) Each Company owns or has rights to use all of the Collateral and all rights
with respect to any of the foregoing used in, necessary for or material to each
Company’s business as currently conducted.  The use by each Company of such
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  No claim has been made and remains outstanding that any
Company’s use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
 
(e) The Equipment of each Company is in good repair, working order and
condition, reasonable wear and tear excepted.  Each Company shall cause the
Equipment to be maintained and preserved in good repair, working order and
condition, reasonable wear and tear excepted, and shall as quickly as
commercially practicable make or cause to be made all repairs, replacements and
other improvements which are necessary or appropriate in the conduct of each
Company’s business.
 
SECTION 3.06 Intellectual Property
 
.
 
(a) Ownership/No Claims.  Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, servicemarks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No claim has been asserted and is pending by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim that could reasonably be
expected to result in a Material Adverse Effect.  The use of such Intellectual
Property by each Loan Party does not infringe the rights of any person, except
for such claims and infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
(b) Registrations.  Except pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business that are
listed in Schedules 14(a) and 14(b) to the Perfection Certificate, on and as of
the date hereof (i) each Loan Party owns and possesses the right to use, and has
done nothing to authorize or enable any other person to use, any copyright,
patent or trademark (as such terms are defined in the Security Agreement) listed
in Schedules 13(a) and 13(b) to the Perfection Certificate and (ii) all
registrations listed in Schedules 13(a) and 13(b) to the Perfection Certificate
are valid and in full force and effect.
 
(c) No Violations or Proceedings.  To each Loan Party’s knowledge, on and as of
the date hereof, (i) there is no material violation by others of any right of
such Loan Party with respect to any copyright, patent or trademark listed in
Schedules 13(a) and 13(b) to the Perfection Certificate, respectively, pledged
by it under the name of such Loan Party, (ii) such Loan Party is not infringing
upon any copyright, patent or trademark of any other person other than such
infringement that, individually or in the aggregate, could not reasonably be
expected to materially adversely affect the value or utility of the Intellectual
Property or any portion thereof material to the use and operation of the
Collateral, and (iii) no proceedings have been instituted or are pending against
such Loan Party or threatened, and no claim against such Loan Party has been
received by such Loan Party, alleging any such violation, except as may be set
forth in Schedule 3.06(c).
 
SECTION 3.07 Equity Interests and Subsidiaries
 
.
 
(a) Schedule 3.07(a) sets forth a list of (i) all the Subsidiaries of Holdings
and their jurisdiction of organization as of the Amendment and Restatement
Effective Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Amendment and Restatement
Effective Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Amendment
and Restatement Effective Date, respectively.  All Equity Interests of each
Company are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Borrower and Holdings, are owned by Borrower,
directly or indirectly through Wholly Owned Subsidiaries.  All Equity Interests
of PGT Industries are owned directly by Holdings (other than Equity Interests
issued in connection with a Qualified Contribution Transaction, of which there
are none on the Closing Date or on the Amendment and Restatement Effective
Date).  Each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Security
Agreement, free of any and all Liens, rights or claims of other persons, except
the security interest created by the Security Documents and the security
interest created by the Second Lien Security Documents, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests.
 
(b) No consent of any person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary or reasonably desirable (from the perspective of
a secured party) in connection with the creation, perfection or First Priority
status of the security interests of the Collateral Agent in any Equity Interests
pledged to the Collateral Agent for the benefit of the Secured Parties under the
Security Agreement or the exercise by the Collateral Agent of the voting or
other rights provided for in the Security Agreement or the exercise of remedies
in respect thereof.
 
(c) An accurate organization chart, showing the ownership structure of Holdings,
Borrower and each Subsidiary on the Amendment and Restatement Effective Date,
and after giving effect to the Transactions, is set forth on Schedule 3.07(c).
 
SECTION 3.08 Litigation; Compliance with Laws
 
.
 
(a) There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or any of the Transactions or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
 
(b) Except for matters covered by Section 3.18, no Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any judgment, writ, injunction, decree, rule or order
of any Governmental Authority, where such violation or default, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.09 Agreements
 
.
 
(a) No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(b) No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.
 
(c) Schedule 3.09(c) accurately and completely lists all material agreements
(other than leases of Real Property set forth on Schedule 3.05(b)) to which any
Company is a party which are in effect on the date hereof in connection with the
operation of the business conducted thereby and Borrower has delivered to the
Administrative Agent, upon request, complete and correct copies of all such
material agreements, including any amendments, supplements or modifications with
respect thereto, and all such agreements are in full force and effect.
 
SECTION 3.10 Federal Reserve Regulations
 
.
 
(a) No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.
 
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X.  The pledge of the Securities Collateral pursuant to the Security
Agreement does not violate such regulations.
 
SECTION 3.11 Investment Company Act
 
.  No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
 
SECTION 3.12 Use of Proceeds
 
.  Borrower (a) will use the proceeds from borrowings of the Tranche A-2 Term
Loans to refinance the outstanding Tranche A-1 Loans (as defined in the Second
Amendment) and to make the 2006 Dividend and pay related fees and expenses on
the Amendment and Restatement Effective Date and for working capital and general
corporate purposes and (b) will use the Tranche A-1 Revolving Loans to refinance
the outstanding Revolving Loans (as defined in the Original Credit Agreement)
and proceeds from Borrowings of Tranche A-1 Revolving Loans after the Amendment
and Restatement Effective Date for working capital and general corporate
purposes (including to effect Permitted Acquisitions).  For the avoidance of
doubt, Tranche A-1 Revolving Loans shall not be used to prepay Second Lien
Loans.
 
SECTION 3.13 Taxes
 
.  Each Company has (a) timely filed or caused to be timely filed all federal
Tax Returns and all material state, local and foreign Tax Returns or materials
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all Taxes (whether or not shown on any Tax Return) due and payable
by it and all assessments received by it, except Taxes (i) that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves in accordance with GAAP or
(ii) which could not, individually or in the aggregate, have a Material Adverse
Effect.  Each Company has made adequate provision in accordance with GAAP for
all Taxes not yet due and payable.  Each Company is unaware of any proposed or
pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.  No Company has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c), Section
6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever “participated” in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4, except as could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect.
 
SECTION 3.14 No Material Misstatements
 
.  No written information, report, financial statement, certificate, Borrowing
Request, LC Request, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Confidential Information Memorandum), taken as a whole,
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Company represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
 
SECTION 3.15 Labor Matters
 
.  As of the date hereof and the Amendment and Restatement Effective Date, there
are no strikes, lockouts or slowdowns against any Company pending or, to the
knowledge of any Company, threatened.  The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable federal, state, local or
foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect.  All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Company except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Company is bound.
 
SECTION 3.16 Solvency
 
.  Immediately after the consummation of the January 2004 Transactions that
occurred on the Closing Date, immediately after the consummation of the 2006
Transaction to occur on the Amendment and Restatement Effective Date and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, (a) the fair value of the properties
of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) did and will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
was and will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) was and will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) each Loan Party (individually and on a
consolidated basis with its Subsidiaries) did not and will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date or following the Amendment and Restatement Effective Date.
 
SECTION 3.17 Employee Benefit Plans
 
.  Each Company and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.  The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$250,000 the fair market value of the property of all such underfunded
Plans.  Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of each
Company or its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.  The Borrower and its Subsidiaries do not maintain or
contribute to any plan, program, policy, arrangement or agreement with respect
to employees (or former employees) employed outside the United States.
 
SECTION 3.18 Environmental Matters
 
.
 
(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
 
(i) The Companies and their businesses, operations and Real Property are and in
the last six years have been in compliance with, and the Companies have no
liability under, Environmental Law;
 
(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years,
the failure of which to obtain could reasonably be expected to have a Material
Adverse Effect;
 
(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under Environmental Law;
 
(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and
 
(v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
 
(b) Except as set forth in Schedule 3.18:
 
(i) Except where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect, no Company is obligated to perform any action or
otherwise incur any expense under Environmental Law pursuant to any order,
decree, judgment or agreement by which it is bound or has assumed by contract or
agreement and no Company is conducting or financing any Response pursuant to any
Environmental Law with respect to any Real Property or any other location;
 
(ii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;
 
(iii) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or property of the
Companies;
 
(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and
 
(v) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.
 
SECTION 3.19 Insurance
 
.  Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as the Amendment and Restatement Effective
Date.  All insurance maintained by the Companies is in full force and effect,
all premiums have been duly paid, no Company has received notice of violation or
cancellation thereof, the Premises, and the use, occupancy and operation
thereof, comply in all material respects with all Insurance Requirements, and
there exists no default under any Insurance Requirement.  Each Company has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.
 
SECTION 3.20 Security Documents
 
.
 
(a) The Security Agreement is (and, after giving effect to the 2006
Transactions, continues to be) effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable First
Priority Liens (subject to Permitted Collateral Liens) on, and security
interests in, the Security Agreement Collateral of the Security Agreement and,
(i) assuming the financing statements and other filings in appropriate form have
been filed in the offices specified on Schedule 6 to the Perfection Certificate
dated as of the Closing  Date and (ii) assuming the taking of possession or
control by the Collateral Agent of the Security Agreement Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Security Agreement), the Liens created by the Security Agreement constitute
(and, after giving effect to the 2006 Transactions, continue to constitute)
fully perfected First Priority Liens (subject to any Permitted Collateral Liens)
on, and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral (other than the Security
Agreement Collateral set forth on Schedule 3.20(a) in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction), in each case subject to no Liens other than Permitted
Collateral Liens.
 
(b) Assuming the Original Security Agreement or a short form thereof has been
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the Liens created by the Security Agreement constitute (and,
after giving effect to the 2006 Transactions, continue to constitute) fully
perfected First Priority Liens (subject to any Permitted Collateral Liens) on,
and security interests in, all right, title and interest of the grantors
thereunder in the Intellectual Property Collateral (as defined in the Security
Agreement), in each case subject to no Liens other than Permitted Collateral
Liens.
 
(c) Each Mortgage is (and, after giving effect to the 2006 Transactions,
continues to be) effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
First Priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Collateral Liens or other Liens
acceptable to the Collateral Agent, and assuming the filing of the Mortgages in
the offices specified on Schedule 1.01(a) (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 5.11 and 5.12, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.11 and 5.12), the Mortgages (and, after giving
effect to the 2006 Transactions, continue to) constitute fully perfected First
Priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other person, other than Liens permitted
by such Mortgage.
 
(d) Each Security Document delivered after the Closing Date pursuant to
Sections 5.11 and 5.12 will, upon execution and delivery thereof, be (including
after giving effect to the 2006 Transactions) effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable First Priority Liens (subject to any Permitted Collateral Liens) on,
and security interests in, all of the Loan Parties’ right, title and interest in
and to the Collateral thereunder, and when all appropriate filings or recordings
are made in the appropriate offices as may be required under applicable law,
such Security Document will (including after giving effect to the 2006
Transactions) constitute fully perfected First Priority Liens (subject to any
Permitted Collateral Liens) on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral other than Collateral of the
type listed on Schedule 3.20(a), in each case subject to no Liens other than the
applicable Permitted Collateral Liens.
 
SECTION 3.21 Acquisition Documents; Representations and Warranties in
Acquisition Agreement
 
.
 
(a) Schedule 3.21 lists (i) each exhibit, schedule, annex or other attachment to
the Acquisition Agreement and (ii) each agreement, certificate, instrument,
letter or other document contemplated by the Acquisition Agreement or any item
referred to in clause (i) to be entered into, executed or delivered or to become
effective in connection with the Acquisition or otherwise entered into, executed
or delivered in connection with the Acquisition.  The Lenders have been
furnished true and complete copies of each Acquisition Document to the extent
executed and delivered on or prior to the Closing Date.
 
(b) All representations and warranties of each Company set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and were true and correct in
all material respects as of the Closing Date as if such representations and
warranties were made on and as of such date, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.
 
SECTION 3.22 Anti-Terrorism Law
 
.
 
(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
SECTION 3.23 Second Lien Documents
 
.
 
(a) The Loan Parties have the corporate power and authority to incur the Second
Lien Term Loans.  The Second Lien Term Loans, when incurred, will be the legally
valid and binding obligations of the Loan Parties, enforceable against the Loan
Parties in accordance with their terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
 
(b) The Borrower has delivered to Administrative Agent complete and correct
copies of the Second Lien Documents as in effect on the Amendment and
Restatement Effective Date.  Subject to the qualifications set forth therein,
each of the representations and warranties given by any Loan Party in the Second
Lien Credit Agreement and the Second Lien Documents is true and correct in all
material respects as of the Amendment and Restatement Effective Date (or as of
any earlier date to which such representation and warranty specifically
relates).
 
ARTICLE IV                                
 


 
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION 4.01 Conditions to Initial Credit Extension
 
.
 
(A)           Closing Date and Second Amendment Effective Date.  The obligation
of each Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it on the Closing Date was subject to the
satisfaction of all of the conditions precedent set forth in Section 4.01 of the
First Credit Agreement and the obligation of each Lender to fund the initial
Credit Extension of Tranche A1 Loans on the Second Amendment Effective Date
pursuant to the Second Amendment was subject to the satisfaction of all the
conditions precedent set forth in Section Three of the Second Amendment.
 
(B)           Amendment and Restatement Effectiveness.  The obligation of each
Tranche A-2 Term Loan Lender to fund a Tranche A-2 Term Loan and the obligation
of each Tranche A-1 Revolving Lender to fund a Tranche A-1 Revolving Loan
requested to be made by it on the Amendment and Restatement Effective Date shall
be subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01(B).
 
(a) Loan Documents.  All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Required Lenders and to the Administrative Agent and there shall have been
delivered to the Administrative Agent an executed counterpart of each of this
Agreement, the New Security Documents and a Perfection Certificate Supplement
dated as of the Amendment and Restatement Effective Date.  The Administrative
Agent shall have also received (i) executed Lender Addenda from Tranche A-2 Term
Loan Lenders for not less than $205.0 million in Tranche A-2 Term Loan
Commitments in the aggregate and executed Lender Addenda from Tranche A-1
Revolving Lenders for not less than $30.0 million in Tranche A-1 Revolving
Commitments in the aggregate and (ii) executed counterparts to this Agreement
and the Amendment Agreement by Lenders sufficient to constitute the Required
Lenders, by the Swingline Lender and by the Issuing Bank.
 
(b) Corporate Documents.  The Administrative Agent shall have received:
 
(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Amendment and Restatement Effective Date, certifying (A) that attached
thereto is a true and complete copy of each Organizational Document of such Loan
Party certified (to the extent applicable) as of a recent date by the Secretary
of State of the state of its organization, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));
 
(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State; and
 
(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
 
(c) Officers’ Certificate.  The Administrative Agent shall have received a
certificate, dated the Amendment and Restatement Effective Date and signed by
the chief executive officer and the chief financial officer of Borrower,
confirming compliance with the conditions precedent set forth in this
Section 4.01(B) and Sections 4.02(b), (c) and (d).
 
(d) Second Lien Financing.  Borrower shall have received not less than $115.0
million in gross cash proceeds from borrowings under the Second Lien Credit
Agreement, in accordance with the terms of the Second Lien Loan Documents,
without material waiver or modification thereof.
 
(e) [Intentionally Omitted].
 
(f) Indebtedness and Minority Interests.  After giving effect to the 2006
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
and Credit Extensions hereunder and Indebtedness under the Second Lien Credit
Agreement, (ii) the Indebtedness listed on Schedule 6.01(b) and
(iii) Indebtedness owed to Borrower or any Guarantor.
 
(g) Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Bank, a favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel for the Loan Parties, substantially to the effect set forth
in Exhibit N-I, and (ii) each local counsel listed on Schedule 4.01(B)(g),
substantially to the effect set forth in Exhibit N-2, in each case (A) dated the
Amendment and Restatement Effective Date and (B) addressed to the Agents, the
Issuing Bank and the Lenders.
 
(h) Solvency Certificate.  The Lenders shall have received a solvency
certificate in the form of Exhibit O, dated the Amendment and Restatement
Effective Date and signed by the chief financial officer of Borrower not in his
individual capacity but in his capacity as an officer of Borrower.
 
(i) Requirements of Law.  The Required Lenders shall be satisfied that Holdings,
its Subsidiaries and the Transactions shall be in full compliance with all
material Requirements of Law, including Regulations T, U and X of the Board, and
shall have received satisfactory evidence of such compliance reasonably
requested by them.
 
(j) Consents.  The Required Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the 2006 Transactions, and there shall be no governmental or judicial action,
actual or threatened, that has or would have, singly or in the aggregate, a
reasonable likelihood of restraining, preventing or imposing burdensome
conditions on the 2006 Transactions or the other transactions contemplated
hereby.
 
(k) Litigation.  There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings or the ability of the
parties to consummate the financings contemplated hereby or the other 2006
Transactions.
 
(l) Sources and Uses.  The sources and uses of the Loans shall be as set forth
in Section 3.12.
 
(m) Fees.  The Arranger and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Amendment and Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including the legal fees and expenses of Cahill
Gordon & Reindel llp, special counsel to the Agents, and the fees and expenses
of any local counsel, foreign counsel, appraisers, consultants and other
advisors) required to be reimbursed or paid by Borrower hereunder or under any
other Loan Document.
 
(n) Personal Property Requirements.  The Collateral Agent:
 
(i) shall be satisfied that all certificates, agreements or instruments
representing or evidencing the Securities Collateral accompanied by instruments
of transfer and stock powers undated and endorsed in blank have been delivered
to it;
 
(ii) shall have received an Intercompany Note executed by and among Holdings and
each of its Subsidiaries, accompanied by an instrument of transfer undated and
endorsed in blank;
 
(iii) shall be satisfied that all other certificates, agreements, including
control agreements, or instruments necessary to perfect the Collateral Agent’s
security interest in all Chattel Paper, all Instruments, all Deposit Accounts
and all Investment Property of each Loan Party (as each such term is defined in
the Security Agreement and to the extent required by the Security Agreement)
have been delivered to it and shall have received satisfactory amendments to the
control agreements identified on Schedule 4.01(B)(n)(iii);
 
(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents and, with respect to all UCC financing
statements required to be filed pursuant to the Loan Documents, evidence
satisfactory to the Administrative Agent that Borrower has retained, at its sole
cost and expense, a service provider acceptable to the Administrative Agent for
the tracking of all such financing statements and notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof;
 
(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any property of any Loan Party is located and
the state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Collateral Liens or any other Liens acceptable to the Collateral
Agent); and
 
(vi) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the New Security Documents.
 
(o) Real Property Requirements.  The Collateral Agent shall have received:
 
(i) with respect to each Mortgage encumbering a Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be reasonably required in connection with the
recording or filing thereof under applicable law, in each case in form and
substance reasonably satisfactory to the Collateral Agent;
 
(ii) with respect to each Mortgage Amendment, a copy of the existing mortgage
Title Policy relating to the Mortgage encumbering such Mortgaged Property
assuring the Collateral Agent that the Mortgage, as amended by the Mortgage
Amendment, is a valid and enforceable first priority Lien on such Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
free and clear of all defects and encumbrances and Liens, other than Permitted
Collateral Liens, and such Title Policy shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent.
 
(p) Insurance.  The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.
 
(q) [Intentionally Omitted].
 
(r) Intercreditor Agreement.  The Intercreditor Agreement, in form and substance
satisfactory to the Secured Parties, shall have been executed and delivered by
the parties thereto.
 
(s) Ratings.  Borrower shall have received secured debt ratings on the Loans
from each of Moody’s and S&P (which ratings need not be monitored public
ratings).
 
SECTION 4.02 Conditions to All Credit Extensions
 
.  The obligation of each Lender and each Issuing Bank to make any Credit
Extension (including the initial Credit Extension) shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.
 
(a) Notice.  The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
 
(b) No Default.  Borrower and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.
 
(c) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party (which for purposes of the representations and warranties
set forth in Sections 3.02 and 3.20, respectively, shall include any Additional
Equity Partner holding any Equity Interests of Borrower at the time of such
Credit Extension) set forth in Article III hereof or in any other Loan Document
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.
 
(d) No Legal Bar.  No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it.  No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.
 
Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.  Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.
 
ARTICLE V                                
 


 
AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:
 
SECTION 5.01 Financial Statements, Reports, etc.
 
  Furnish to the Administrative Agent and each Lender:
 
(a) Annual Reports.  As soon as available and in any event within 90 days after
the end of each fiscal year, the consolidated balance sheet of Window Holdings
as of the end of such fiscal year and related consolidated statements of income,
cash flows and stockholders’ equity for such fiscal year, in comparative form
with such financial statements as of the end of, and for, the preceding fiscal
year, and notes thereto, accompanied by an opinion of Ernst & Young, LLP or
other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or other qualification), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Window
Holdings as of the dates and for the periods specified in accordance with GAAP;
 
(b) Quarterly Reports.  As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year,
the consolidated balance sheet of Window Holdings as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Window Holdings as of the date and for the periods
specified in accordance with GAAP consistently applied (except for the absence
of notes thereto) and on a basis consistent with audited financial statements
referred to in clause (a) of this Section, subject to normal year-end audit
adjustments;
 
(c) [Intentionally omitted];
 
(d) Financial Officer’s Certificate.  (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b) above, a Compliance
Certificate certifying that no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; (ii) concurrently with any
delivery of financial statements under Section 5.01(a) or (b) above, a
Compliance Certificate setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.07(f) and 6.10 (including the aggregate amount
of Excluded Issuances for such period and the uses therefor) and, in the case of
Section 5.01(a) above, setting forth Borrower’s calculation of Excess Cash Flow;
and (iii) in the case of Section 5.01(a) above, a report of the accounting firm
opining on or certifying such financial statements stating that in the course of
its regular audit of the financial statements of Window Holdings and its
Subsidiaries, which audit was conducted in accordance with GAAP, such accounting
firm obtained no knowledge that any Default (as it relates to accounting matters
or financial covenants) has occurred or, if in the opinion of such accounting
firm such a Default has occurred, specifying the nature and extent thereof;
 
(e) Financial Officer’s Certificate Regarding Collateral.  Concurrently with any
delivery of financial statements under Section 5.01(a) above, a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;
 
(f) Public Reports.  Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;
 
(g) Management Letters.  Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;
 
(h) Budgets.  No later than 30 days after the first day of each fiscal year of
Window Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income for Borrower’s business units and
sources and uses of cash and balance sheets) prepared by Window Holdings for
(i) each fiscal quarter of such fiscal year prepared in detail and (ii) after
the occurrence and during the continuance of an Event of Default, each fiscal
year in the four years immediately following such fiscal year prepared in
summary form, in each case, of Window Holdings and its subsidiaries, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of a Financial Officer of
Window Holdings to the effect that the budget of Window Holdings is a reasonable
estimate for the period covered thereby;
 
(i) Organization.  Within 30 days after the close of each fiscal year of Window
Holdings, it shall deliver an accurate organization chart as required by
Section 3.07(c), or confirm that there are no changes to Schedule 3.07(c);
 
(j) Organizational Documents.  Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and
 
(k) Other Information.  Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02 Litigation and Other Notices
 
.  Furnish to the Administrative Agent and each Lender written notice of the
following promptly (and, in any event, within three Business Days of the
occurrence thereof):
 
(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
 
(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;
 
(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;
 
(d) the occurrence of a Material Casualty Event; and
 
(e) (i) the incurrence of any material Lien (other than Permitted Collateral
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.
 
SECTION 5.03 Existence; Businesses and Properties
 
.
 
(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay and perform its obligations under all Leases (except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect) and Transaction Documents; and at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition (other than wear and tear
occurring in the ordinary course of business) and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.
 
SECTION 5.04 Insurance
 
.
 
(a) Keep its insurable property adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to Mortgaged Properties and other properties material to the business of
the Companies against such casualties and contingencies and of such types and in
such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations, including (i) physical
hazard insurance on an “all risk” basis, (ii) commercial general liability
against claims for bodily injury, death or property damage covering any and all
insurable claims, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance, (v) worker’s compensation insurance and such other insurance as may
be required by any Requirement of Law and (vi) such other insurance against
risks as the Administrative Agent may from time to time reasonably require (such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Collateral Agent);
provided that with respect to physical hazard insurance, neither the Collateral
Agent nor the applicable Company shall agree to the adjustment of any claim
thereunder without the consent of the other (such consent not to be unreasonably
withheld or delayed); provided, further, that no consent of any Company shall be
required during an Event of Default.
 
(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable, (iii) if reasonably requested by the Collateral Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Collateral Agent.
 
(c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
 
(d) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require, if at any time the area in which any improvements located on
any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.
 
(e) Deliver to the Administrative Agent and the Collateral Agent and the Lenders
a report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request.
 
(f) No Loan Party that is an owner of Mortgaged Property shall take any action
that is reasonably likely to be the basis for termination, revocation or denial
of any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Premises, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements
in respect of the Premises; provided that each Loan Party may, at its own
expense and after written notice to the Administrative Agent, (i) contest the
applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04 or (ii) cause the Insurance Policy containing any such
Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.
 
SECTION 5.05 Obligations and Taxes
 
.
 
(a) Pay its Indebtedness and other obligations promptly and in accordance with
their terms, except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect, and pay and discharge promptly when due
all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (i) the validity or
amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions.
 
(b) Timely and correctly file all material Tax Returns required to be filed by
it.
 
SECTION 5.06 Employee Benefits
 
.  (a)  Comply in all material respects with the applicable provisions of ERISA
and the Code and (b) furnish to the Administrative Agent (x) as soon as
practicable after, and in any event within 5 days after any Responsible Officer
of any Company or any ERISA Affiliates of any Company knows or has reason to
know that, any ERISA Event has occurred that, alone or together with any other
ERISA Event could reasonably be expected to result in liability of the Companies
or any of their ERISA Affiliates in an aggregate amount exceeding $500,000 or
the imposition of a Lien, a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Company or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.
 
SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings
 
.
 
(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities.  Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and advisors therefor (including independent accountants).
 
(b) Within 120 days after the close of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location and time or, at the option of the Administrative
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies.
 
SECTION 5.08 Use of Proceeds
 
.  Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for the purposes set forth in
the definition of Commercial Letter of Credit or Standby Letter of Credit, as
the case may be.
 
SECTION 5.09 Compliance with Environmental Laws; Environmental Reports
 
.
 
(a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
 
(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the Administrative Agent or the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request,
at the expense of Borrower, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate, any
soil and/or groundwater sampling, prepared by an environmental consulting firm
and, in the form and substance, reasonably acceptable to the Administrative
Agent and indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance or Response to address them.
 
(c) Each Loan Party that is an owner of Mortgaged Property shall not install nor
permit to be installed in the Mortgaged Property any Hazardous Materials, other
than in compliance with applicable Environmental Laws.
 
SECTION 5.10 Interest Rate Protection
 
.  No later than the 60th day after the Amendment and Restatement Effective
Date, Borrower shall enter into, and for a minimum of two years thereafter
maintain, Hedging Agreements with terms and conditions reasonably acceptable to
the Administrative Agent that result in at least 40% of the aggregate principal
amount of the outstanding Term Loans and Second Lien Loans being effectively
subject to a fixed or maximum interest rate reasonably acceptable to the
Administrative Agent.
 
SECTION 5.11 Additional Collateral; Additional Guarantors
 
.
 
(a) Subject to the terms of the Intercreditor Agreement and this Section 5.11,
with respect to any property acquired after the Closing Date by any Loan Party
that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject (but, in any event, excluding any Equity
Interest of a Foreign Subsidiary created, acquired or established in accordance
with a waiver received under Section 6.14 not required to be pledged pursuant to
the last sentence of Section 5.11(b)), promptly (and in any event within 30 days
after the acquisition thereof) (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments or supplements to the relevant
Security Documents or such other documents as the Administrative Agent or the
Collateral Agent shall deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other applicable Secured
Parties, a First Priority Lien (subject to any Permitted Collateral Liens) on
such property subject to no Liens other than Permitted Collateral Liens, and
(ii) take all actions necessary to cause each such Lien to be duly perfected to
the extent required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative
Agent.  Borrower shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties.
 
(b) Subject to the terms of the Intercreditor Agreement, with respect to any
person that is or becomes a Subsidiary after the Closing Date, promptly (and in
any event within 30 days after such person becomes a Subsidiary) (i) deliver to
the Collateral Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary owned by a Loan Party, together with undated stock
powers or other appropriate instruments of transfer executed and delivered in
blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new Subsidiary (A) to
execute a Subsidiary Joinder Agreement or such comparable documentation to
become a Subsidiary Guarantor and a joinder agreement to the Security Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary, created, acquired or established in accordance with a waiver
received under Section 6.14, execute a security agreement compatible with the
laws of such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Collateral Agent, and (B) to take all actions necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Agreement to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent.   Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of this
Section 5.11(b) shall not include any Equity Interests of a Foreign Subsidiary
created or established in accordance with a waiver received under Section 6.14
after the Closing Date and (2) no such Foreign Subsidiary shall be required to
take the actions specified in clause (ii) of this Section 5.11(b), if, in the
case of either clause (1) or (2), doing so would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, which investment would or could reasonably be expected to trigger a
material increase in the net income of a United States shareholder of such
Subsidiary pursuant to Section 951 (or a successor provision) of the Code, as
reasonably determined by the Administrative Agent; provided that this exception
shall not apply to (A) Voting Stock of any Subsidiary which is a first tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 66% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation Section 1.956
2(c)(2) shall be treated as Voting Stock for purposes of this Section 5.11(b).
 
(c) Subject to the terms of the Intercreditor Agreement, promptly grant to the
Collateral Agent, within 60 days of the acquisition thereof, a security interest
in and Mortgage on (i) each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon, individually has a fair market value of at least $1.0
million,  and (ii) unless the Collateral Agent otherwise consents, each leased
Real Property of such Loan Party which lease individually has a fair market
value of at least $1.0 million, in each case, as additional security for the
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 6.02).  Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected First Priority Liens subject only to Permitted Collateral
Liens or other Liens acceptable to the Collateral Agent.  The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full.  Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including a
Title Policy, a Survey and local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent) in
respect of such Mortgage).
 
(d) Subject to the terms of the Intercreditor Agreement, with respect to any
person that becomes an Additional Equity Partner, concurrently with the
consummation of the sale or issuance of the Equity Interests, the Additional
Equity Partner shall (i) deliver to the Collateral Agent the certificates
representing all of the Equity Interests of the Company acquired by such
Additional Equity Partner, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Additional Equity Partner to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) execute a joinder agreement to
the applicable Security Agreement, substantially in the form annexed thereto and
to take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the applicable
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
 
SECTION 5.12 Security Interests; Further Assurances
 
.  Subject to the terms of the Intercreditor Agreement, promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith.  Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents.  Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may require.  If
the Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by law or regulation to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance satisfactory to the Administrative Agent and the
Collateral Agent.
 
SECTION 5.13 Information Regarding Collateral
 
.
 
(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent, in the case of
clause (i) prior or simultaneous written notice (in the form of an Officer’s
Certificate) of its intention to do so, or in the case of clauses (ii) through
(v), not less than 30 days’ prior written notice (in the form of an Officers’
Certificate), or such lesser notice period agreed to by the Collateral Agent, of
its intention so to do, and, in each case, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request and (B) it shall have taken
all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable.  Each Loan
Party agrees to promptly provide the Collateral Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence.  Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location to a Mortgaged Property
or a leased property subject to a Landlord Access Agreement.
 
(b) Concurrently with the delivery of financial statements pursuant to Section
5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer and
the chief legal officer of Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).
 
SECTION 5.14 Post-Closing Matters
 
.  Unless modified, amended, waived or extended by the Administrative Agent,
execute and deliver the documents and complete the tasks set forth on
Schedule 5.14, in each case within the time limits specified on such schedule.
 
SECTION 5.15 Ratings
 
.  Borrower shall use its best efforts to obtain updated secured debt ratings on
the Loans from each of S&P and Moody’s not less than once every fiscal year
(which ratings need not be monitored public ratings).
 
ARTICLE VI                                
 


 
NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:
 
SECTION 6.01 Indebtedness
 
.  Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
 
(a) Indebtedness incurred under (i) this Agreement and the other Loan Documents
or (ii) the Second Lien Credit Agreement and the other Second Lien Loan
Documents in an aggregate principal amount not to exceed $115.0 million incurred
on the Amendment and Restatement Effective Date and refinancings, repricing,
amendments, amendments and restatements, waivers, modifications and/or renewals
thereof in compliance with the Intercreditor Agreement;
 
(b) (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b) and (ii) refinancings or renewals thereof; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;
 
(c) Indebtedness under Hedging Obligations that are designed to protect against
fluctuations in interest rates, foreign currency exchange rates or commodity
prices, in each case not entered into for speculative purposes; provided that if
such Hedging Obligations relate to interest rates, (a) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (b) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
 
(d) Indebtedness permitted by Section 6.04(f);
 
(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $7.0 million at any time outstanding and Indebtedness in respect of
Purchase Money Obligations and Capital Lease Obligations incurred in connection
with the initial construction or acquisition of the New North Carolina Plant,
and refinancings and renewals thereof, in an aggregate amount not to exceed
$12.0 million at any time outstanding;
 
(f) Indebtedness in respect of bid, performance or surety bonds issued for the
account of any Company in the ordinary course of business, including guarantees
or obligations of any Company with respect to letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed), in an aggregate amount not to exceed $7.5
million at any time outstanding;
 
(g) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;
 
(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
Business Days of incurrence;
 
(i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
 
(j) unsecured Indebtedness of any Company in an aggregate amount not to exceed
$7.0 million at any time outstanding;
 
(k) Indebtedness consisting of “pay-in-kind” interest payments made in respect
of obligations evidenced by bonds, debentures, notes or similar instruments
otherwise permitted hereunder;
 
(l) accretion of principal amount of obligations evidenced by bonds, debentures,
notes or similar instruments issued at any original issued discount; and
 
(m) Indebtedness of persons acquired in a Permitted Acquisition in an aggregate
amount not to exceed $5.0 million at any time outstanding, provided that such
Indebtedness was not incurred by such acquired person in connection with, or in
anticipation or contemplation of such Permitted Acquisition.
 
SECTION 6.02 Liens
 
.  Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):
 
(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, or (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (iii) in the case of any such Lien which
has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Closing Date and (ii) does not encumber
any property other than the property subject thereto on the Closing Date (any
such Lien, an “Existing Lien”);
 
(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;
 
(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
 
(f) Liens (other than any Lien imposed by ERISA) (x) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, (y) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) to the extent such Liens are not imposed
by law, such Liens shall in no event encumber any property other than cash and
Cash Equivalents, (iii) in the case of any such Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions and (iv) the aggregate amount of deposits at any time
pursuant to clause (y) and clause (z) of this paragraph (f) shall not exceed
$1.5 million in the aggregate;
 
(g) Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company’s business so long as such Leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Company or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;
 
(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;
 
(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;
 
(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
 
(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;
 
(l) (i) Liens granted pursuant to the Security Documents to secure the
Obligations and (ii) subject to the Intercreditor Agreement, Liens granted under
Second Lien Security Documents to secure Second Lien Obligations incurred in
accordance with Section 6.01(a)(ii);
 
(m) licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
 
(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;
 
(o) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $1.5 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents; and
 
(p) Liens on cash or cash equivalents securing Hedging Obligations of the type
described in Section 6.01(c) entered into in the ordinary course of business,
consistent with past practices and designed to protect against fluctuations in
the price of aluminum and not for speculative purposes;
 
provided that no consensual Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral, other than Liens granted pursuant to
the Security Documents and, subject to the terms of the Intercreditor Agreement,
Liens granted pursuant to the Second Lien Security Documents.
 
SECTION 6.03 Sale and Leaseback Transactions
 
.  Enter into any arrangement, directly or indirectly, with any person whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.
 
SECTION 6.04 Investment, Loan and Advances
 
.  Directly or indirectly, lend money or credit (by way of guarantee or
otherwise) or make advances to any person, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:
 
(a) the Companies may consummate the January 2004 Transactions in accordance
with the provisions of the Transaction Documents, which occurred in January
2004;
 
(b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
 
(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
 
(d) Hedging Obligations permitted to be incurred under Section 6.01(c);
 
(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Window Holdings, in aggregate amount not to exceed $500,000 at any time
outstanding;
 
(f) Investments (i) by Borrower in any Subsidiary Guarantor, (ii) by any Company
in Borrower or any Subsidiary Guarantor, (iii) by a Subsidiary Guarantor in
another Subsidiary Guarantor and (iv) by a Subsidiary that is not a Subsidiary
Guarantor in any other Subsidiary that is not a Subsidiary Guarantor; provided
that any Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note and, in the case of a loan or advance by a Loan Party, pledged
by such Loan Party as Collateral pursuant to the Security Documents;
 
(g) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
 
(h) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
 
(i) other investments in an aggregate amount not to exceed $7.0 million at any
time outstanding; and
 
(j) Permitted Acquisitions.
 
SECTION 6.05 Mergers and Consolidations
 
.  Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
 
(a) the January 2004 Transactions as contemplated by the Transaction Documents,
including, without limitation, the Merger, which occurred in January 2004;
 
(b) Assets Sales in compliance with Section 6.06;
 
(c) acquisitions in compliance with Section 6.07;
 
(d) subject to compliance with the provisions of this Agreement, any Company
(other than Holdings) may merge or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower or a Subsidiary Guarantor is the
surviving person in such merger or consolidation and remains a Wholly Owned
Subsidiary of Holdings); provided that the Lien on and security interest in such
property granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable;
 
(e) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect; and
 
(f) the Holdings Intercompany Merger, which occurred in May 2004.
 
To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents (provided
that the Liens of the Second Lien Secured Parties on such Collateral are
concurrently released on the same terms) and the Agents shall take all actions
they deem appropriate in order to effect the foregoing.
 
SECTION 6.06 Asset Sales
 
.  Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:
 
(a) disposition of used, worn out, obsolete or surplus property by any Loan
Party in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
 
(b) Asset Sales; provided that the aggregate consideration received in respect
of all Asset Sales pursuant to this clause (b) shall not exceed $7.0 million in
any four consecutive fiscal quarters of Borrower, but, in any event, shall not
exceed $700,000 with respect to any single Asset Sale;
 
(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(d) mergers and consolidations in compliance with Section 6.05;
 
(e) Investments in compliance with Section 6.04;
 
(f) transfer of assets or property between Borrower and any Wholly-Owned
Subsidiary Guarantor or between Wholly Owned Subsidiary Guarantors; provided
that (i) such transfer does not materially impair any Lien thereon granted to
any Secured Party under any Security Document and (ii) in the case of any such
transfer or series of related transfers of assets or property with a fair market
value (as determined in good faith by an executive officer or the Board of
Directors of Borrower) in excess of $7.5 million, Borrower shall give the
Administrative Agent three Business Days’ prior written notice, which notice
shall specify the assets or property subject to such transfer, the identity of
the Loan Party in receipt of such asset or property and the location of such
asset or property; and
 
(g) the Permitted North Carolina Sale and Leaseback Transaction.
 
To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents (provided
that the Liens of the Second Lien Secured Parties on such Collateral are
concurrently released on the same terms) and the Agents shall take all actions
they deem appropriate in order to effect the foregoing.
 
SECTION 6.07 Acquisitions
 
.  Purchase or otherwise acquire (in one or a series of related transactions)
any part of the property (whether tangible or intangible) of any person (or
agree to do any of the foregoing at any future time), except that the following
shall be permitted:
 
(a) Capital Expenditures by Borrower and the Subsidiaries shall be permitted to
the extent permitted by Section 6.10(d);
 
(b) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
 
(c) Investments in compliance with Section 6.04;
 
(d) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(e) the January 2004 Transactions as contemplated by the Transaction Documents,
which occurred in January 2004;
 
(f) Permitted Acquisitions; and
 
(g) mergers and consolidations in compliance with Section 6.05;
 
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
 
SECTION 6.08 Dividends
 
.  Authorize, declare or pay, directly or indirectly, any Dividends with respect
to any Company, except that the following shall be permitted:
 
(a) Dividends by any Company (other than Borrower) to Borrower or any Guarantor
that is a Wholly Owned Subsidiary of Borrower;
 
(b) payments to Window Holdings to permit Window Holdings, and the subsequent
use of such payments by Window Holdings, (i) to repurchase or redeem Qualified
Capital Stock of Window Holdings held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of any Company, upon their death, disability,
retirement, severance or termination of employment or service, provided that the
aggregate cash consideration paid for all such redemptions and payments shall
not exceed (a) $1.5 million in any fiscal year and (b) $5.6 million in the
aggregate from the Closing Date; and (ii) to make cashless redemptions and
cashless repurchases of Qualified Capital Stock of Window Holdings held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any Company
in order to satisfy, in whole or in part, withholding tax requirements or
exercise price requirements pursuant to a restricted stock agreement or a
cashless exercise option in connection with the exercise of warrants, options or
other rights in accordance with the provisions of a warrant, option or other
rights plan or program of such Company;
 
(c) (A) to the extent actually used by Holdings to pay such Taxes, costs and
expenses, payments by Borrower to or on behalf of Holdings in an amount
sufficient to pay franchise taxes and other fees required to maintain the legal
existence of Holdings and (B) payments by Borrower to or on behalf of Holdings
in an amount sufficient to pay reasonable out-of-pocket legal, accounting and
filing costs and other expenses in the nature of overhead in the ordinary course
of business of Holdings;
 
(d) distributions by Borrower to Holdings, so long as Holdings uses such
distributions to pay Taxes provided that such payments do not in the aggregate
materially exceed the Tax liabilities that would have been payable by Borrower
and its Subsidiaries on a stand-alone basis;
 
(e) the September 2005 Dividend, as made in September 2005;
 
(f) the 2006 Dividend; and
 
(g) so long as no Default is continuing at the time of the declaration of such
Dividend, the declaration or payment of Dividends on Qualified Capital Stock of
Holdings following the IPO of Holdings (or the initial public offering of a
parent of Holdings (the net proceeds of which were contributed as cash common
equity to Holdings)) in an amount per annum not to exceed the lesser of (i) 6%
of the gross cash proceeds received by Holdings in connection with such IPO (or
contributed to Holdings, as the case may be) and (ii) $10.0 million per annum,
other than public offerings registered on Form S-4 or S-8.
 
SECTION 6.09 Transactions with Affiliates
 
.  Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and one or more
Subsidiary Guarantors), other than on terms and conditions at least as favorable
to such Company as would reasonably be obtained by such Company at that time in
a comparable arm’s-length transaction with a person other than an Affiliate,
except that the following shall be permitted:
 
(a) Dividends permitted by Section 6.08;
 
(b) Investments permitted by Sections 6.04(e) and (f);
 
(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors;
 
(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
 
(e) so long as no Event of Default is continuing, the payment of management fees
(“Management Fees”) (including Management Fees previously not paid when due
because of the existence of an Event of Default) to Sponsor in the amounts and
at the times specified in the Management Services Agreement dated the date
hereof, by and among Window Holdings and JLL Associates IV, L.P., a Delaware
limited partnership (the “Management Services Agreement”), as in effect on the
Closing Date or as thereafter amended or replaced in any manner, that, taken as
a whole, is not more adverse to the interests of the Lenders in any material
respect than such agreement as it was in effect on the Closing Date; provided
that payments under this clause (e) shall in any event not exceed the amount per
fiscal year set forth in such Management Services Agreement, as in effect on the
Closing Date;
 
(f) sales of Qualified Capital Stock to Affiliates of Borrower not otherwise
prohibited by the Loan Documents and the granting of registration and other
customary rights in connection therewith;
 
(g) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock; and
 
(h) the January 2004 Transactions as contemplated by the Transaction Documents,
which occurred in January 2004.
 
SECTION 6.10 Financial Covenants
 
.
 
(a) Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio, as of the
last day of any Test Period ending closest to the end of the period set forth in
the table below, to exceed the ratio set forth opposite such period in the table
below:
 
Test Period
Total Leverage Ratio
April 1, 2006 — June 30, 2006
6.00 to 1.0
July, 1, 2006 — September 30, 2006
6.00 to 1.0
October 1, 2006 — December 31, 2006
6.00 to 1.0
January 1, 2007 — March 31, 2007
5.75 to 1.0
April 1, 2007 — June 30, 2007
5.50 to 1.0
July 1, 2007 — September 30, 2007
5.25 to 1.0
October 1, 2007 — December 31, 2007
5.00 to 1.0
January 1, 2008 — March 31, 2008
4.90 to 1.0
April 1, 2008 — June 30, 2008
4.80 to 1.0
July 1, 2008 — September 30, 2008
4.65 to 1.0
October 1, 2008 — December 31, 2008
4.50 to 1.0
January 1, 2009 — March 31, 2009
4.35 to 1.0
April 1, 2009 — June 30, 2009
4.15 to 1.0
July 1, 2009 — September 30, 2009
3.95 to 1.0
October 1, 2009 — December 31, 2009
3.75 to 1.0
January 1, 2010 — March 31, 2010
3.60 to 1.0
April 1, 2010 — June 30, 2010
3.40 to 1.0
July 1, 2010 — September 30, 2010
3.20 to 1.0
October 1, 2010 — and thereafter
3.00 to 1.0



(b) Minimum Interest Coverage Ratio.  Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth in the table
below, to be less than the ratio set forth opposite such period in the table
below:
 
Test Period
Consolidated Interest
Coverage Ratio
April 1, 2006 — June 30, 2006
1.75 to 1.0
July, 1, 2006 — September 30, 2006
1.75 to 1.0
October 1, 2006 — December 31, 2006
1.75 to 1.0
January 1, 2007 — March 31, 2007
1.80 to 1.0
April 1, 2007 — June 30, 2007
1.85 to 1.0
July 1, 2007 — September 30, 2007
1.90 to 1.0
October 1, 2007 — December 31, 2007
2.00 to 1.0
January 1, 2008 — March 31, 2008
2.05 to 1.0
April 1, 2008 — June 30, 2008
2.10 to 1.0
July 1, 2008 — September 30, 2008
2.15 to 1.0
October 1, 2008 — December 31, 2008
2.25 to 1.0
January 1, 2009 — March 31, 2009
2.30 to 1.0
April 1, 2009 — June 30, 2009
2.35 to 1.0
July 1, 2009 — September 30, 2009
2.40 to 1.0
October 1, 2009 — December 31, 2009
2.50 to 1.0
January 1, 2010 — March 31, 2010
2.60 to 1.0
April 1, 2010 — June 30, 2010
2.70 to 1.0
July 1, 2010 — September 30, 2010
2.85 to 1.0
October 1, 2010 — and thereafter
3.00 to 1.0



(c) [Intentionally Omitted].
 
(d) Limitation on Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made in any period set forth below, to exceed the amount set forth
opposite such period below:
 
Period
Amount
(in millions)
January 1, 2005                               -   December 31, 2005
$16.0
January 1, 2006                               -   December 31, 2006
$32.0
January 1, 2007                               -   December 31, 2007
$15.0
January 1, 2008                               -   December 31, 2008
$15.0
January 1, 2009                               -   December 31, 2009
$15.0
January 1, 2010                               -   December 31, 2010
$16.0
January 1, 2011                               -   Term Loan Maturity Date
$17.0



provided, however, that (x) if the aggregate amount of Capital Expenditures made
in any fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.10(d) for such fiscal year (before giving effect
to any carryover), then an amount of such shortfall not exceeding 50% of such
maximum amount (without giving effect to clause (z) below) may be added to the
amount of Capital Expenditures permitted under this Section 6.10(d) for the
immediately succeeding (but not any other) fiscal year, (y) in determining
whether any amount is available for carryover, the amount expended in any fiscal
year shall first be deemed to be from the amount allocated to such fiscal year
(before giving effect to any carryover) and (z) the amount set forth in the
table above for any period may be increased by the amount of Net Cash Proceeds
of Excluded Issuances designated for Capital Expenditures for such period during
such period; and provided, further, that for purposes of this Section 6.10(d),
in determining Capital Expenditures, whether the increase in gross property,
plant and equipment account is due to purchase of properties for cash or
financed by the incurrence of Indebtedness, such increase shall be deemed a
Capital Expenditure.
 
SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
 
  Directly or indirectly:
 
(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Second Lien Obligations (other than prepayments in
accordance with Section 2.10(h) or refinancings thereof permitted by
Section 6.01(a)(ii)) or any Subordinated Indebtedness, except as otherwise
permitted by this Agreement;
 
(b) amend or modify, or permit the amendment or modification of, any provision
of any (i) Transaction Document in any manner that is adverse in any material
respect to the interests of the Lenders or (ii) Second Lien Loan Document,
except in accordance with Section 6.01(a)(ii) and the Intercreditor Agreement;
or
 
(c) terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC) or change any of its Organizational Documents (including by the filing
or modification of any certificate of designation) or any agreement to which it
is a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Window Holdings may issue such Equity Interests, so long
as such issuance is not prohibited by Section 6.13 or any other provision of
this Agreement, and may amend its Organizational Documents to authorize any such
Equity Interests.
 
SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries
 
.  Directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary, (b) make
loans or advances to Borrower or any Subsidiary or (c) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law; (ii) this
Agreement and the other Loan Documents and/or the Second Lien Loan Documents;
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary; (iv) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (v) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(vii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Subsidiary of Borrower; (viii) in
the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person’s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; or (ix) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iii) or (vii) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.
 
SECTION 6.13 Limitation on Issuance of Capital Stock
 
.
 
(a) With respect to Window Holdings, issue any Equity Interest that is not
Qualified Capital Stock.
 
(b) With respect to Borrower or any Subsidiary, issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (i) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; (ii) Subsidiaries of Borrower
formed after the Closing Date in accordance with Section 6.14 may issue Equity
Interests to Borrower or the Subsidiary of Borrower which is to own such Equity
Interests; (iii) Borrower may issue common stock that is Qualified Capital Stock
to Window Holdings; and (iv) Borrower may issue Equity Interests to Additional
Equity Partners in Qualified Contribution Transactions.  All Equity Interests
issued in accordance with this Section 6.13(b) shall, to the extent required by
Sections 5.11 and 5.12 or the Security Agreement, be delivered to the Collateral
Agent for pledge pursuant to the Security Agreement.
 
SECTION 6.14 Limitation on Creation of Subsidiaries
 
.  Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
Borrower may (i) establish or create one or more Wholly Owned Subsidiaries of
Borrower, (ii) establish, create or acquire one or more Subsidiaries in
connection with an Investment made pursuant to Section 6.04(f) or (iii) acquire
one or more Subsidiaries in connection with a Permitted Acquisition, so long as,
in each case, Section 5.11(b) shall be complied with, provided, further that in
no event may any Loan Party establish, create or acquire any Foreign Subsidiary
without the prior written consent of the Required Lenders.
 
SECTION 6.15 Business
 
.
 
(a) With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Borrower, (ii) obligations under the Loan Documents and the Second Lien Loan
Documents and (iii) activities and properties incidental to the foregoing
clauses (i) and (ii).
 
(b) With respect to Borrower and its Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date as described in the
Confidential Information Memorandum (or, in the good faith judgment of the Board
of Directors, which are substantially related thereto or are reasonable
extensions thereof).
 
SECTION 6.16 Limitation on Accounting Changes
 
.  Make or permit, any material change, any change which would have a material
impact on the results of operations or financial condition or financial
statements or make any change which would be determinative as to whether or not
Window Holdings and its Subsidiaries would be in compliance with any of the
covenants set forth in Article VI hereof, in accounting policies or reporting
practices, without the consent of the Administrative Agent, which consent shall
not be unreasonably withheld, except changes that are required by GAAP.
 
SECTION 6.17 Fiscal Year
 
.  Change its fiscal year-end to a date other than the Saturday closest to
December 31.
 
SECTION 6.18 Embargoed Person
 
.  Cause or permit (a) any of the funds or properties of the Loan Parties that
are used to repay the Loans to constitute property of, or be beneficially owned
directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” (the “SDN List”) maintained by OFAC and/or on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders would be in violation of
law, or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders (collectively, “Executive Orders”), or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by law or the Loans are
in violation of law.
 
SECTION 6.19 No Further Negative Pledge
 
.  Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the
following:  (1) this Agreement and the other Loan Documents, the Second Lien
Credit Agreement and the Second Lien Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Obligations; and (4) any prohibition or limitation that (a) exists
pursuant to applicable law, (b) consists of customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Subsidiary, (d) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) customary contract anti-assignment provisions, or (f) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
clause (3) or (4)(e); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.
 
SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering
 
.
 
(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
 
(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of law.
 
ARTICLE VII                                
 


 
GUARANTEE
 
SECTION 7.01 The Guarantee
 
.  The Guarantors hereby, jointly and severally guarantee, as a primary obligor
and not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or any  Hedging Agreement
entered into with a counterpart that is a Secured Party in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby jointly and
severally agree that if Borrower or other Guarantor(s) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
SECTION 7.02 Obligations Unconditional
 
.  The obligations of the Guarantors under Section 7.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full).  Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
 
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
 
(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or
 
(v) the release of any other Guarantor pursuant to Section 7.09.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.  This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.
 
SECTION 7.03 Reinstatement
 
.  The obligations of the Guarantors under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.
 
SECTION 7.04 Subrogation; Subordination
 
.  Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  Any Indebtedness of any Loan Party permitted pursuant to Section
6.01(a)(ii) or Section 6.01(d) shall be subordinated to such Loan Party’s
Obligations in the manner set forth in the Intercompany Note or the Window
Intercompany Note (as defined in the Original Credit Agreement), as applicable,
evidencing such Indebtedness.
 
SECTION 7.05 Remedies
 
.  The Guarantors jointly and severally agree that, as between the Guarantors
and the Lenders, the obligations of Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Article VIII) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.
 
SECTION 7.06 Instrument for the Payment of Money
 
.  Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
 
SECTION 7.07 Continuing Guarantee
 
.  The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
 
SECTION 7.08 General Limitation on Guarantee Obligations
 
.  In any action or proceeding involving any state corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
 
SECTION 7.09 Release of Guarantors
 
.  If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a “Transferred Guarantor”) to a person or persons,
none of which is Borrower or a Subsidiary, such Transferred Guarantor shall,
upon the consummation of such sale or transfer, be released from its obligations
under this Agreement (including under Section 11.03 hereof) and its obligations
to pledge and grant any Collateral owned by it pursuant to any Security Document
and, in the case of a sale of all or substantially all of the Equity Interests
of the Transferred Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Security Agreements shall be released, and the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents; provided that such Guarantor is also released simultaneously
from its obligations under the Second Lien Loan Documents on the same terms and
to the same extent.
 
ARTICLE VIII                                
 


 
EVENTS OF DEFAULT
 
SECTION 8.01 Events of Default
 
.  Upon the occurrence and during the continuance of the following events
(“Events of Default”):
 
(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
 
(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
 
(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;
 
(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or any Lender to
Borrower;
 
(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that, other than in the case
of Second Lien Loans, it shall not constitute an Event of Default pursuant to
this paragraph (f) unless the aggregate amount of all such Indebtedness referred
to in clauses (i) and (ii) exceeds $2.0 million at any one time (provided that,
in the case of Hedging Obligations, the termination value shall be counted for
this purpose);
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;
 
(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $3.0 million shall be rendered against any Company
or any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;
 
(j) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events could
reasonably be expected to result in a Material Adverse Effect or the imposition
of a Lien on any properties of a Company;
 
(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the applicable Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected First Priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in this Agreement or in such Security Document)) in favor of the
Collateral Agent, or shall be asserted by Borrower or any other Loan Party not
to be, a valid, perfected, First Priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby;
 
(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void (other than any such declaration resulting solely from an amendment or
modification of the Intercreditor Agreement not consented to by Borrower), or a
proceeding shall be commenced by any Loan Party or any other person, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
 
(m) there shall have occurred a Change in Control; or
 
(n) any Loan Party shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
 
then, and in every such event (other than an event with respect to Holdings or
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments (which termination of Commitments, in the case of
Tranche A-1 Revolving Commitments, may be in the sole discretion of the Required
Lenders as to all Tranche A-1 Revolving Commitments (resulting in a required
repayment of all outstanding Tranche A-1 Revolving Loans) or as to all unused
Tranche A-1 Revolving Commitments at such time) and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Holdings or Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower and the Guarantors, anything contained herein or in
any other Loan Document to the contrary notwithstanding.
 
ARTICLE IX                                
 


 
APPLICATION OF COLLATERAL PROCEEDS
 
SECTION 9.01 [Intentionally Omitted]
 
.
 
SECTION 9.02 [Intentionally Omitted]
 
.
 
SECTION 9.03 Application of Proceeds
 
.  Subject to the terms of the Intercreditor Agreement, the proceeds received by
the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
 
(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 
(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
 
(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal and
Reimbursement Obligations) in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;
 
(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including Reimbursement Obligations with respect
thereto); and
 
(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
 
Each Loan Party acknowledges the relative rights, priorities and agreements of
the Secured Parties and the Second Lien Secured Parties, as set forth in this
Agreement and the Intercreditor Agreement, including as set forth in this
Section 9.03.
 
ARTICLE X                                
 


 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
SECTION 10.01 Appointment
 
.  Each Lender and the Issuing Bank hereby irrevocably designates and appoints
the Administrative Agent as an agent of such Lender under this Agreement and the
other Loan Documents.  Each Lender and the Issuing Bank and each holder of any
Related Hedging Obligations and each person holding Overdraft Obligations (in
each case, in its capacity as such) hereby irrevocably designates and appoints
the Collateral Agent as an agent of such person under this Agreement.  Each
Lender irrevocably authorizes each Agent, in such capacity, through its agents
or employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.  Notwithstanding anything herein to the
contrary, each Lender also acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Security Documents and the
exercise of any right or remedy by the Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement.  In the event of any conflict
between the terms of the Intercreditor Agreement and the Security Documents, the
terms of the Intercreditor Agreement shall govern and control.
 
SECTION 10.02 Agent in Its Individual Capacity
 
.  Each person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
 
SECTION 10.03 Exculpatory Provisions
 
.  No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.02), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose or shall be liable for the failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02) or in the absence of its own gross
negligence or willful misconduct.  No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document.
 
SECTION 10.04 Reliance by Agent
 
.  Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by a proper person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other advisors selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or advisors.
 
SECTION 10.05 Delegation of Duties
 
.  Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Affiliates.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
SECTION 10.06 Successor Agent
 
.  Each Agent may resign as such at any time upon at least 30 days’ prior notice
to the Lenders, the Issuing Bank and Borrower.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor Agent from among the Lenders.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent, which successor shall be a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United
States branch or agency of a commercial banking institution or a non-bank
financial institution, in each case, having combined capital and surplus of at
least $250 million; provided that if such retiring Agent is unable to find a
commercial banking institution or a non-bank financial institution which is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Agent.
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
an Agent’s resignation hereunder, the provisions of this Article X and
Section 11.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.
 
SECTION 10.07 Non-Reliance on Agent and Other Lenders
 
.  Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
 
SECTION 10.08 Name Agents
 
.  The parties hereto acknowledge that the Bookmanager, Co-Documentation Agents
and the Syndication Agent hold such titles in name only, and that such titles
confer no additional rights or obligations relative to those conferred on any
Lender hereunder.
 
SECTION 10.09 Indemnification
 
.  The Lenders severally agree to indemnify each Agent in its capacity as such
(to the extent not reimbursed by Borrower or the Guarantors and without limiting
the obligation of Borrower or the Guarantors to do so), ratably according to
their respective outstanding Loans and Commitments in effect on the date on
which indemnification is sought under this Section 10.09 (or, if indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans and Reimbursement Obligations) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
 
ARTICLE XI                                
 


 
MISCELLANEOUS
 
SECTION 11.01 Notices
 
.
 
(a) Generally.  Except as provided in paragraph (b) below, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i) if to any Loan Party, to Borrower at:
 
JLL Partners
 
450 Lexington Avenue
 
Suite 3350
 
New York, New York  10017
 
Attention:  Brett Milgrim
 
Telecopy No.:  (212) 280-8626;
 
(ii) if to PGT Industries, Inc., to it at:
 
PGT Industries, Inc.
 
1070 Technology Drive
 
Nokomis, Florida  34275
 
Attention:  William I. White, Jr.
 
Telecopy No.:  (941) 480-2767;
 
(iii) if to the Administrative Agent or the Collateral Agent, to it at:
 
UBS AG, Stamford Branch
 
677 Washington Boulevard
 
Stamford, Connecticut  06901
 
Attention:  Sailoz Sikka
 
Telecopy No.:  (203) 719-4176;
 
(iv) if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto;
 
(v) if to the Swingline Lender, to it at:
 


UBS Loan Finance LLC
 
677 Washington Boulevard
 
Stamford, Connecticut  06901
 
Attention:  Sailoz Sikka
 
Telecopy No.:  (203) 719-4176; and
 
(vi) if to the General Electric Capital Corporation, as Co-Documentation Agent,
 
GE Corporate Financial Services
 
Global Sponsor Finance
 
201 Merritt 7, 5th Floor
 
Norwalk, CT 06851
 
Telecopy No.:  (203) 956-4003.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 11.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 11.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement, in each case, to be made promptly by the recipient
thereof); provided that if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c) Change of Address, etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(d) Posting.   Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
Sailoz.Sikka@ubs.com or at such other e-mail address(es) provided to Borrower
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agent shall require.  In addition, each Loan Party agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in this Agreement or any other Loan Document or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
reasonably require.  Nothing in this Section 11.01 shall prejudice the right of
the Agents, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent shall reasonably require.
 
Unless otherwise advised by the Administrative Agent in writing, the
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
 
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall the Administrative
Agent or any of its Affiliates have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.
 
SECTION 11.02 Waivers; Amendment
 
.
 
(a) No failure or delay by any Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of each Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b) Subject to the terms of the Intercreditor Agreement and paragraphs (c) and
(d) below, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended, supplemented or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent (which it shall do if so instructed by the Borrower and
the Required Lenders), the Collateral Agent (in the case of any Security
Document (which it shall do if so instructed by the Borrower and the Required
Lenders) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender;
 
(ii) reduce the principal amount or premium of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any Fees payable hereunder, or
change the currency of payment of any Obligation, without the written consent of
each Lender affected thereby;
 
(iii) postpone or extend the maturity of any Loan, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Term
Loan under Section 2.09, or the required date of payment of any Reimbursement
Obligation, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of expiration of any Letter of Credit beyond the Revolving
Maturity Date, without the written consent of each Lender affected thereby;
 
(iv) change Section 2.14(b) or (c) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby, without the written consent of
each Lender;
 
(v) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be);
 
(vi) release any Guarantor from its Guarantee (except as expressly provided in
Article VII), or limit its liability in respect of such Guarantee, without the
written consent of each Lender;
 
(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
or alter the order of the application of proceeds from the sale of collateral as
set forth in Section 9.03 hereof, in each case without the written consent of
each Lender;
 
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class;
 
(ix) change the application of prepayments as among or between Classes under
Section 2.10(h), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of Term Loans under this Agreement consented to by the
Required Lenders are made, such new Term Loans may be included on a pro rata
basis in the various prepayments required pursuant to Section 2.10(h));
 
(x) modify any of the rights, obligations or privileges of any Agent hereto
without the consent of such Agent; or
 
(xi) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing without the written consent of the Required Revolving
Lenders;
 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, Collateral Agent, the Issuing Bank or the Swingline
Lender, as the case may be, (2) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Tranche A-1 Revolving Lenders (but not the Tranche A-2 Term Loan Lenders) or
the  Tranche A-2 Term Loan Lenders (but not the Tranche A-1 Revolving Lenders)
may be effected by an agreement or agreements in writing entered into by
Borrower and requisite percentage in interest of the affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time, (3) any waiver,
amendment or modification prior to the achievement of a Successful Syndication
may not be effected without the written consent of the Arranger and (4) any
waiver, amendment or modification of the Intercreditor Agreement (and any
related definitions) may be effected by an agreement or agreements in writing
entered into among the Collateral Agent, the Administrative Agent and the
Required Lenders (without the consent of any Loan Party, so long as such
amendment, waiver or modification does not impose any additional duties or
obligations on the Loan Parties or alter or impair any right of any Loan Party
under the Loan Documents).  Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by Borrower,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of, premium, if
any, and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement.
 
(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement as contemplated by Section 11.02(b) (other
than clause (iii) of such Section), the consent of the Supermajority Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination; provided,
however, that Borrower shall not have the right to replace a Lender solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to clause (iii) of Section 11.02(b).
 
(d) Notwithstanding the foregoing but subject to the Intercreditor Agreement,
this Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent, Holdings and Borrower (a) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
 
SECTION 11.03 Expenses; Indemnity
 
.
 
(a) The Loan Parties agree, jointly and severally, to pay, promptly upon demand:
 
(i) all reasonable costs and expenses incurred by the Arranger, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Bank, including the reasonable fees, charges and disburse­ments of Advisors for
the Arranger, the Administrative Agent, the Collateral Agent, the Swingline
Lender and the Issuing Bank, in connection with the syndication of the Loans and
Commitments, the preparation, execution and delivery of the Loan Documents, the
administration of the Loans and Commitments, the perfection and maintenance of
the Liens securing the Collateral and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contem­plated hereby or thereby shall be consummated);
 
(ii) all costs and expenses incurred by the Administrative Agent or the
Collateral Agent, including the fees, charges and disburse­ments of Advisors for
the Administrative Agent and the Collateral Agent, in connection with any
action, suit or other proceeding affecting the Collateral or any part thereof,
in which action, suit or proceeding the Administrative Agent or the Collateral
Agent is made a party or participates or in which the right to use the
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent or the Collateral Agent to defend or
uphold the Liens granted by the Security Documents (including any action, suit
or proceeding to establish or uphold the compliance of the Collateral with any
Requirements of Law);
 
(iii) all costs and expenses incurred by the Arranger, the Administrative Agent,
the Collateral Agent, the Swingline Lender, the Issuing Bank or any Lender,
including the fees, charges and disburse­ments of Advisors for the Arranger, the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank or any Lender, incurred in connection with the enforce­ment or protection
of its rights under the Loan Documents, including its rights under this Section
11.03(a), or in connection with the Loans made or Letters of Credit issued
hereunder and the collection of the Obligations, including all such costs and
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations; and
 
(iv) all documentary and similar taxes and charges in respect of the Loan
Documents.
 
For purposes of this Section 11.03(a), “Advisors” shall mean legal counsel
(including local counsel), auditors, accountants, consultants, appraisers or
other advisors; provided that (x) in the case of clause (i), the engagement of
any Advisors other than legal counsel (including local counsel) shall be subject
to approval by Borrower (which approval shall not be unreasonably withheld) and
(y) in the case of clause (iii), the engagement of any Advisors other than one
firm of legal counsel by any Lender shall be subject to approval by the
Administrative Agent.
 
(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing persons and each of their respective partners, controlling persons,
directors, officers, trustees, employees and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities, penalties, judgments, suits and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution, delivery, performance, administration or enforcement of
the Loan Documents, (ii) any actual or proposed use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release or threatened
Release of Hazardous Materials, on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted solely from
the gross negligence or willful misconduct of such Indemnitee.
 
(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of the Loans
and Reimbursement Obligations, the release of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender.  All amounts due under this
Section 11.03 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
 
(d) To the extent that Borrower fails to promptly pay any amount required to be
paid by it to the Agents, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Agents, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure,
outstanding Term Loans and unused Commitments at the time.
 
SECTION 11.04 Successors and Assigns
 
.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the Swingline
Lender and each Lender (and any attempted assignment or transfer by Borrower
without such consent shall be null and void).  Nothing in this Agreement,
express or implied, shall be construed to confer upon any person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the other Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Any Lender shall have the right at any time to assign to one or more banks,
insurance companies, investment companies or funds or other institutions (other
than Borrower, Holdings or any Affiliate or Subsidiary thereof) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Related Fund, each of the Administrative Agent and, after the achievement of a
Successful Syndication, Borrower (and, in the case of an assignment of all or a
portion of a Tranche A-1 Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, the Issuing Bank and the
Swingline Lender) must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed), (ii) except in the case
of an assignment to a Lender, an Affiliate of a Lender or a Related Fund, any
assignment made in connection with the primary syndication of the Commitment and
Loans by the Arranger or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1.0 million, in the case of
Tranche A-2 Terms Loans or Term Loan Commitments being so assigned, and $2.5
million, in the case of Tranche A-1 Revolving Loans or Tranche A-1 Revolving
Commitments being so assigned, unless each of Borrower and the Administrative
Agent otherwise consent, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (iii) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided, further, that any consent of Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement (provided that
any liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15
shall be limited to the amount, if any, that would have been payable thereunder
by Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03).
 
(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements (and, in each case, interest thereon) owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive in the absence of manifest error, and Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by Borrower, the
Issuing Bank, the Collateral Agent, the Swingline Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(e) Any Lender shall have the right at any time, without the consent of
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender to
sell participations to one or more banks, investment funds or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 11.02(b) that affects such Participant.  Subject to
paragraph (f) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees in writing to be subject to
Section 2.14(c) as though it were a Lender.  Each Lender shall, acting for this
purpose as an agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, and the amount
and terms of its participations; provided that no Lender shall be required to
disclose or share the information contained in such register with Borrower or
any other party, except as required by applicable law.
 
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Sections 2.15(e) and (f) as
though it were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party
hereto.  In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.
 
SECTION 11.05 Survival of Agreement
 
.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.12, 2.14, 2.15 and 11.03 and Article X
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
 
SECTION 11.06 Counterparts; Integration; Effectiveness; Electronic Execution of
Assignments
 
.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and the Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Requirement of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 11.07 Severability
 
.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 11.08 Right of Setoff
 
.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates are hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of Borrower against any and all of the obligations
of Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process
 
.
 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.
 
(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
 
(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 11.09(b).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy) in Section 11.01.  Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable law.
 
SECTION 11.10 Waiver of Jury Trial
 
.  Each Loan Party hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Agreement, any other Loan
Document or the transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.
 
SECTION 11.11 Headings
 
.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 11.12 Confidentiality
 
.  Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ and Related Funds’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 11.12, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower and
its obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Loan or Loan Party, (g) with the consent of Borrower or
(h) to the extent such Information (i) is publicly available at the time of
disclosure or becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than Borrower
or any Subsidiary.  For the purposes of this Section, “Information” means all
information received from Borrower or any Subsidiary relating to Borrower or any
Subsidiary or its business that is clearly identified at the time of delivery as
confidential, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary.  Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
 
SECTION 11.13 Interest Rate Limitation
 
.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
SECTION 11.14 Lender Addendum
 
.  Each Tranche A-2 Term Loan Lender and each Tranche A-1 Revolving Lender to
become a party to this Agreement on the Amendment and Restatement Effective Date
shall do so by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, Borrower and the Administrative Agent.
 
SECTION 11.15 Obligations Absolute
 
.  To the fullest extent permitted by applicable law, all obligations of the
Loan Parties hereunder shall be absolute and unconditional irrespective of:
 
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
 
(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
 
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
 
(d) any exchange, release or non-perfection of any other Collateral, or any
release or
 
amendment or waiver of or consent to any departure from any guarantee, for all
or any of the Obligations;
 
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
 
(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.
 
SECTION 11.16 USA PATRIOT Act Notice
 
.  Each Lender and Issuing Bank that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender or Issuing Bank) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower (and any Subsidiary, in the case of a
Letter of Credit issued for the account of such Subsidiary), which information
includes the name, address and tax identification number of Borrower (and such
Subsidiary, if applicable) and other information regarding Borrower (and such
Subsidiary, if applicable) that will allow such Lender, Issuing Bank or the
Administrative Agent, as applicable, to identify Borrower (or such Subsidiary,
if applicable) in accordance with the Act.  This notice is given in accordance
with the requirements of the Act and is effective as to the Lenders, each
Issuing Bank and the Administrative Agent.
 
ARTICLE XII                                
 


 
[INTENTIONALLY OMITTED]
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 
CG&R DRAFT:  5/10/06 9:24 AM#Error! Unknown document property name. vError!
Unknown document property name. (Error! Unknown document property name.)




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
PGT INDUSTRIES, INC.

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
JLL WINDOW HOLDINGS, INC.

 
 
 
By:
   

 
 
Name:

 
 
Title:




 
S-
 
 

--------------------------------------------------------------------------------

 
CG&R DRAFT:  5/10/06 9:24 AM#Error! Unknown document property name. vError!
Unknown document property name. (Error! Unknown document property name.)




 
 
UBS AG, STAMFORD BRANCH, as Issuing Bank and Administrative Agent

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
UBS LOAN FINANCE LLC, as Swingline Lender

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 



 
S-
 
 

--------------------------------------------------------------------------------

 
CG&R DRAFT:  5/10/06 9:24 AM#Error! Unknown document property name. vError!
Unknown document property name. (Error! Unknown document property name.)




 
UBS AG, STAMFORD BRANCH, as Collateral Agent

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 



 
S-
 
 

--------------------------------------------------------------------------------

 
CG&R DRAFT:  5/10/06 9:24 AM#Error! Unknown document property name. vError!
Unknown document property name. (Error! Unknown document property name.)




 
 [Lenders]

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 



 
S-
 
 

--------------------------------------------------------------------------------

 
CG&R DRAFT:  5/10/06 9:24 AM#Error! Unknown document property name. vError!
Unknown document property name. (Error! Unknown document property name.)




Annex I
 
Amortization Table
 
Date
Term Loan Amount
5/14/2006
$512,500.00
8/14/2006
$512,500.00
11/14/2006
$512,500.00
2/14/2007
$512,500.00
5/14/2007
$512,500.00
8/14/2007
$512,500.00
11/14/2007
$512,500.00
2/14/2008
$512,500.00
5/14/2008
$512,500.00
8/14/2008
$512,500.00
11/14/2008
$512,500.00
2/14/2009
$512,500.00
5/14/2009
$512,500.00
8/14/2009
$512,500.00
11/14/2009
$512,500.00
2/14/2010
$512,500.00
5/14/2010
$512,500.00
8/14/2010
$512,500.00
11/14/2010
$512,500.00
2/14/2011
$512,500.00
5/14/2011
$512,500.00
8/14/2011
$512,500.00
11/14/2011
$512,500.00
2/14/2012
$193,212,500.00                 




 

 
 

--------------------------------------------------------------------------------

 

 
 

SCHEDULE 1.01(a)


MORTGAGED PROPERTY




Property Address
Filing Office
1070 Technology Drive, Nokomis, Florida  34275
Sarasota County, FL
 
210 Walser Road, Lexington, North Carolina  27292
Davidson County, NC
3419 Technology Drive, Nokomis, Florida  34275
 
Sarasota County, FL










 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(b)


REFINANCING INDEBTEDNESS TO BE REPAID
(REFINANCED AT THE TIME OF THE CLOSING OF THE ORIGINAL CREDIT FACILITY IN 2004)




1.
All obligations under that certain Credit and Security Agreement dated January
30, 2001, among the Company, Triple Diamond, Inc., the Lenders (as named on
Schedule 1 attached thereto), National City Bank and Key Corporate Capital Inc.,
as amended by First Amendment Agreement to Credit and Security Agreement dated
December 31, 2002, among the Company, the Lenders (as named on Schedule 1
attached thereto), National City Bank and Key Corporate Capital Inc., and all
documentation related thereto (including the Unconditional and Continuing
Guaranty of Payment made by Holdings, the Security Agreement for Pledged
Securities made by Holdings, and the Contingent Patent, Trademark and License
Assignment made by the Company), which facility provides a secured interest in
all of the Company’s personal and real property, evidenced by the documentation
referenced above and the liens referenced on Schedule 1.01(a) hereto and certain
of the liens referenced on Schedule 3.05(b) hereto.

 
2.
All obligations under those certain Securities Purchase Agreements dated January
30, 2001, with each of the Purchasers named on Schedule I attached thereto, and
all documentation related thereto including the 12% Senior Subordinated Notes.

 
3.
All obligations under that certain ISDA Master Swap Agreement dated January 30,
2001 between National City Bank and the Company, those Interest Rate Swap
Confirmations #3543, #3544 and #3545, each dated January 30, 2001, and the
Interest Rate Setting dated October 31, 2003.


 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.03


GOVERNMENTAL APPROVALS; COMPLIANCE WITH LAWS




None

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.05(b)


REAL PROPERTY


 
1.  
PGT Industries, Inc. owns the following real property:



a.  
1070 Technology Drive, Nokomis, Florida 34275

 
b.  
210 Walser Road, Lexington, North Carolina 27292

 
c.  
3419 Technology Drive, Nokomis, Florida 34275

 
d.  
3429 Technology Drive, Nokomis, Florida 34275

 
e.  
3439 Technology Drive, Units 1 & 2, Nokomis, Florida 34275

 


2.  
PGT Industries, Inc. is a party (on its own behalf or through an employee) to
the following real property lease agreements:



a.  
Lease dated May 10, 2002, with CHN Industrial Storage for storage space located
at 825 North 4th Street, Unit 10, Lantana, Florida, Palm Beach County

 
b.  
Self-Storage Lease dated March 28, 2003, with U-Store-It for storage space
located at 3901 Riverland Road, Fort Lauderdale, Florida, Broward County

 
c.  
Lease Agreement dated September 16, 2003, between Smith Development Company LLC
and the Company for storage space located at 1607 Leonard Road, Lexington, NC,
Davidson County

 
d.  
Lease Agreement dated September 12, 2003, between the Edward L. Kalin Revocable
Trust u/a dated November, 1995 (66%), Waterford North Inc. (33%) and the Company
for trailer parking space on lots 19 A&B Laurel Interchange Business Center

 
e.  
Storage Lease dated October 19, 2002, with Port Orange Storage, Inc. for storage
space located at 4601 S. Nova Road, Unit E1801,  Port Orange, Florida

 
f.  
Agreement dated February 21, 2003, with Storage USA for storage space located at
23215 Harborview Drive, Unit 1110, Port Charlotte, Florida, Charlotte County

 
g.  
Lease dated May 14, 2001, with Tropicana Mini Storage for storage space located
at 220 Belcher Rd. South, Unit B053, Largo, Florida, Pinellas County

 
h.  
Landlord/Tenant Agreement dated July 6, 1998 with Hedin Rental for storage space
located at 1177 18th Place, Unit 3, Vero Beach, Florida, Indian River County

 
i.  
Lease dated February 9, 1973, between Winston-Salem Southbound Railway Company
(nka CSX Transportation) and Binnings, Inc. for lease of sign space near North
Carolina facility (assigned to the Company upon the closing of the Asset
Purchase Agreement dated October 24, 2002, between the Company and Binnings
Building Products, Inc.)

 
j.  
Record Storage and Service Agreement dated September 18, 2003, with City Record
Storage for lease of storage space at 1111 Redding Drive, High Point, NC 27261,
Guilford County

 
k.  
Rental Agreement dated March 19, 2004 with Naples Falling Waters 504, DBA
Capital Self Storage, Inc. for lease of storage space located at 6810 Collier
Boulevard, Unit 9029, Fort Myers, Florida, Collier County

 
l.  
Rental Agreement dated June 21, 2004 with Gilders Self Storage for lease of
storage space located at 148 Third Avenue, Units 2 & 20, Glenwood, Georgia,
Wheeler County

 
m.  
Rental Agreement dated January 28, 2005 with Guardsman Storage Center for lease
of storage space located at 10725 South Federal Highway, Unit E133, Port Saint
Lucie, Florida, Saint Lucie County

 
n.  
Rental Agreement dated January 10, 2005 with Public Storage, Inc. for lease of
storage space located at 1351 West Brandon Boulevard, Unit B004, Brandon,
Florida, Hillsborough County

 
o.  
Rental Agreement dated January 16, 2003 with Out O Space Storage, Inc. for lease
of storage space located at 540 East Fairfield Drive, Unit B18, Pensacola,
Florida, Escambia County

 
p.  
Lease Agreement dated December 1, 2004 with Technology Park, Inc. for lease of
storage area located at 3439 Technology Drive, Suites 10 & 11, Nokomis, Florida,
Sarasota County

 
q.  
Lease Agreement dated July 27, 2005 with Bee Ridge Self Storage for lease of
storage area located at 4050 Bee Ridge Road, Sarasota County

 
r.  
Rental Agreement dated November 19, 2003 with Public Storage, Inc., Miami
Gardens for storage space located at 18450 NE 5th Ave., Miami, Florida,
Miami-Dade County

 
3. JLL Window Holdings, Inc.:  None
 
No landlord consents to the Transactions are required under any of the above
leases.
 

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06(c)


VIOLATIONS OR PROCEEDINGS




None



 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.07(a)


SUBSIDIARIES




As of February 14, 2006




Subsidiary
Jurisdiction
of Organization
Class of Equity Interests/ Authorized Amount
Outstanding
Total Shares Covered by Outstanding Options, etc
PGT Industries, Inc.
Florida
Common stock/ 2,000,000
981,000
None




 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.07(c)


CORPORATE ORGANIZATIONAL CHART


PGT Industries, Inc.
 
JLL Window Holdings, Inc.
 



 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.09(c)


MATERIAL AGREEMENTS


None


 









 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.18


ENVIRONMENTAL MATTERS


None

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.19


INSURANCE


 
1.  
Real and Personal Property Insurance - Fireman’s Fund Insurance Company (1/1/06
– 1/1/07)

2.  
Business Income – Fireman’s Fund Insurance Company (1/1/06 – 1/1/07)

3.  
Boiler and Machinery Insurance - Fireman’s Fund Insurance Company (1/1/06 –
1/1/07)

4.  
Motor Truck Cargo Coverage – Fireman’s Fund Insurance Co. (1/1/06 – 1/1/07)

5.  
Crime Insurance - Fireman’s Fund Insurance Company (1/1/06 – 1/1/07)

6.  
General Liability Insurance – Fireman’s Fund Insurance Company (1/1/06 – 1/1/07)

7.  
Automobile Insurance – Fireman’s Fund Insurance Company. (1/1/06 – 1/1/07)

8.  
International Coverage – General Liability/Automobile – Ace Insurance Co.
(1/1/06 – 1/1/07)

9.  
Worker’s Compensation - Large Deductible – Zurich Insurance Co. (1/1/06 –
1/1/07)

10.  
Umbrella Liability Insurance - National Union (AIG) (1/1/06 – 1/1/07)

11.  
Excess Umbrella Liability Insurance - Federal Insurance Company (Fireman’s Fund
Insurance Company) (1/1/06 – 1/1/07)

12.  
Real Estate Environmental Liability Insurance Policy - Steadfast Insurance
Company (dated January 1, 2003 - ten year policy)

13.  
Directors and Officers Liability, Including Employment Practices Liability and
Fiduciary Liability - AIG (1/29/06-1/29/07)












 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.20(a)


NON-UCC SECURITY AGREEMENT COLLATERAL




Money


Deposit Accounts other than any deposit accounts subject to a Control Agreement


Letter of Credit Rights


Goods covered by a certificate of title statute


As-extracted collateral


Timber to be cut


Any property subject to a statute, regulation or treaty of the United States
whose requirements for a security interest's obtaining priority over the rights
of a lien creditor with respect to the property pre-empt Section 9-310(a) of the
UCC


Any collateral that is not subject to or within the scope of Article 9 of the
UCC





 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.21


ACQUISITION DOCUMENTS




Schedule 2.2(e)
Transaction Bonuses

 
Schedule 2.3.1
Working Capital

 
Schedule 2.4.2
Repaid Indebtedness

 
Schedule 2.6
Allocation to Sellers of Purchase Price

 
Schedule 3.4
Noncontravention

 
Schedule 4.1
Organization

 
Schedule 4.2.1
Capital Stock of Holdings

 
Schedule 4.2.2
Capital Stock of the Company

 
Schedule 4.4
Noncontravention

 
Schedule 4.5
Financial Statements

 
Schedule 4.5(a)
Accounting Methods, Policies and Procedures used in the preparation of the
Interim Financial Statements

 
Schedule 4.6(a)
Absence of Certain Changes or Events since December 28, 2002

 
Schedule 4.6(b)
Absence of Certain Changes or Events since September 27, 2003

 
Schedule 4.7
Taxes

 
Schedule 4.8
Employees

 
Schedule 4.9
Employee Benefit Plans and Other Compensation Arrangements

 
Schedule 4.10
Environmental Matters

 
Schedule 4.11
Permits; Compliance with Laws

 
Schedule 4.12.1(a)
Real Property – Owned and Leased

 
Schedule 4.12.1(b)
Owned Real Property – Liens

 
Schedule 4.12.2(a)
Personal Property – Liens

 
Schedule 4.12.2(b)
Leased Personal Property

 
Schedule 4.15
Intellectual Property

 
Schedule 4.16
Contracts

 
Schedule 4.17
Litigation

 
Schedule 4.21
Insurance

 
Schedule 4.22
Indebtedness

 
Schedule 4.23
Undisclosed Liabilities

 
Schedule 5.6
Buyer Commitment Letters

 
Schedule 6.1(a)
Consents

 
Schedule 6.1(g)
Resignation of Certain Officers and Directors of Holdings and the Company

 
Schedule 8.1.1
Conduct of the Business Prior to Closing

 
Schedule 8.1.3
Rollover Shares / Rollover Stock Options

 
Exhibit A
Escrow Agreement

 
UBS Credit Facility
 
Company Closing Certificate
 
Payoff Letters for Repaid Indebtedness
 
Seller's Preliminary Adjustment Statement
 
Seller's Preliminary Post-Closing Adjustment
 
Final Adjustment Statement
 
Final Post-Closing Adjustment
 
Sellers' Officer's Certificate
 
Evidence of termination of Lincap Management Agreement
 
All agreements representing the Sale Stock Options or Warrants,
 
   in each case, duly endorsed for transfer or accompanied by appropriate
 
   instrument of assignment and transfer
 
Resignation of Certain Officers and Directors of Holdings
 
   and the Company
 
Rollover Agreements
 
Certificate of Good Standing of Secretary of State of the
 
   State of Delaware for Holdings
 
Certificate of Good Standing of Secretary of State of the
 
   State of Florida for Company
 
Buyer's Officer's Certificate

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(B)(g)


LOCAL COUNSEL






Proskauer Rose LLP
2255 Glades Road
Suite 340 West
Boca Raton, FL 33431




Carruthers & Roth
235 North Edgeworth St.
Greensboro, NC 27401







 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(B)(n)(iii)


CONTROL AGREEMENTS




1.  Deposit Account Control Agreement dated as of August 29, 2005, by and among
PGT Industries, Inc., UBS AG, Stamford Branch, as first lien collateral agent,
UBS AG, Stamford Branch, as second lien collateral agent and Fifth Third Bank.


2.  Deposit Account Control Agreement dated as of August 29, 2005, by and among
JLL Window Holdings, Inc., UBS AG, Stamford Branch, as first lien collateral
agent, UBS AG, Stamford Branch, as second lien collateral agent and Fifth Third
Bank.

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(B)(o)(iii)


TITLE INSURANCE AMOUNTS





 
Property
Value
1.
1070 Technology Drive, Nokomis, Florida 34275
$16,000,000
2.
210 Walser Road, Lexington, North Carolina 27292
$3,200,000
3.
3419 Technology Drive, Nokomis, Florida 34275
$3,978,375




 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 
Schedule 5.14
 
Post Closing Matters
 
1.
Within 90 days of the Amendment and Restatement Effective Date, Borrower shall
have either (a) closed the Deposit Accounts identified in clause (c) of the
definition of Excluded Accounts in the Security Agreement and removed all
property from such Deposit Accounts or (b) delivered Deposit Account Control
Agreements with respect to such Deposit Accounts as contemplated by Section 3.4
of the Security Agreement for Deposit Accounts that do not qualify as Excluded
Accounts.



2.
Within 60 days of the Amendment and Restatement Effective Date, the March 2006
Note (as defined in the Security Agreement) shall have either been (a) paid off
and all obligations thereunder owed to any Loan Parties terminated or otherwise
released or (b) properly endorsed, assigned and delivered to the Collateral
Agent (or otherwise satisfactorily subject to control of the Collateral Agent)
and subject to the Security Agreement as if it were “Securities Collateral”
acquired after the after the Amendment and Restatement Effective Date.



3.
Within 30 days of the Amendment and Restatement Effective Date, the Borrower
shall have caused all Intellectual Property identified on Schedule 14 of the
Perfection Certificate as being recorded with the United States Copyright Office
or the United States Patent and Trademark Office in the name of Vinyl Tech, Inc.
to be rerecorded under the current name of the applicable Loan Party (and
notified the Administrative Agent thereof).






 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01(b)


EXISTING INDEBTEDNESS




None

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02(c)


EXISTING LIENS


See attached UCC Chart.



 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.04(b)


EXISTING INVESTMENTS




None

 
630152.07-New York Server 1A - MSW
 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[Form of]
ADMINISTRATIVE QUESTIONNAIRE
 
ADMINISTRATIVE QUESTIONNAIRE—PGT INDUSTRIES, INC.
Lending
Institution:                                                                                                                                         
Name for Signature
Pages:                                                                                                                                          
Will sign Credit
Agreement:                                                                                                        
Will come via
Assignment:                                                                                                          Number
of Days post-closing:
Name for Signature
Blocks:                                                                                                                                         
Name for Publicity:                                  
Address:                                  
Main Telephone:                                  
Telex No./Answer
back:                                                                                     
 
CONTACT-Credit                                           Name:
                                           Address:
  
                                           Telephone:
                                           Fax:
CONTACT-OperationsName:                                                                                                                                         
                                           Address:
  
                                           Telephone:
                                           Fax:
PAYMENT INSTRUCTIONS
Bank Name:                                  
ABA/Routing No.:                                  
Account Name:                                  
Account No.:                                  
For further credit:                                  
Account No.:                                  
Attention:                                  
Reference:                                  
UBS AG, STAMFORD BRANCH, ADMINISTRATIVE DETAILS
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut  06901
Main Telephone:  (203) 719-3000
Account Administrator
Attn: [                 ]
Tel:       [                 ]
Fax:                                  [                 ]
Secondary Contact
Attn: [                 ]
Tel:                                  [                 ]
Fax:                                  [                 ]
Wire Instructions:
The Agent’s wire instructions will be disclosed at the time of closing.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[Form of]
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 14, 2006 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PGT
INDUSTRIES, INC., a Florida corporation, JLL WINDOW HOLDINGS, INC., a Delaware
corporation (“Window Holdings”), the other Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as sole
lead arranger and bookmanager (in such capacity, “Arranger”) and as syndication
agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, “Issuing Bank”), administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties and the
Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as
co-documentation agents (in such capacity, “Co-Documentation Agents”).
 
1. The Assignor set forth on the signature pages hereto (the “Assignor”) hereby
sells and assigns, without recourse, to the Assignee set forth on the signature
pages hereto (the “Assignee”), and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Closing Date set forth
below (but not prior to the registration of the information contained herein in
the Register pursuant to Section 11.04(d) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the Swingline Commitment, Tranche A-1 Revolving Commitment
and the Term Loans, Swingline Loans, Revolving Loans and participations held by
the Assignor in Letters of Credit which are outstanding on the Closing
Date.  From and after the Closing Date (i) the Assignee shall be a party to and
be bound by the provisions of the Credit Agreement and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.
 
2. The Assignor (i) warrants that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans, without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, the
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto, or the financial condition of any Window Holdings, Borrower or any
Subsidiary of any of the forgoing or the performance or observance by any Window
Holdings, Borrower or any Subsidiary of any of the foregoing of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto.
 
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent, the Collateral
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 
4. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, the forms specified in
Section 2.15(e) of the Credit Agreement, duly completed and executed by such
Assignee; (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form of Exhibit A to the
Credit Agreement; and (iii) a processing and recordation fee of $3,500.
 
5. This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
 
6. Date of Assignment: [        ]
 
7. Legal Name of Assignor:  [        ]
 
8. Legal Name of Assignee:  [        ]
 
9. Assignee’s Address for Notices:  [        ]
 
10. Closing Date of Assignment (may not be fewer than 5 Business Days after the
Date of Assignment unless the Administrative Agent shall otherwise agree):
[          ]
 
11. Percentage Assigned of Applicable Loan/Commitment:
 
Loan/Commitment
Principal Amount
Assigned                        
Percentage Assigned of
Applicable Loan/Commitment
(set forth, to at least 8 decimals,
as a percentage of the Loan and
the aggregate Commitments of
all Lenders thereunder)                                          
Tranche A-2 Term Loans
$[     ]
[    ]                 %
Tranche A-1 Revolving Loans
$[     ]
[    ]                 %
Letters of Credit
$[     ]
[    ]                 %
Swingline Loans
$[     ]
[    ]                 %



[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
 
The terms set forth above are hereby agreed to:

 
 
[                                          ],

 
 
 
as Assignor

 
 
By:         
 
 
Name:
 
 
Title:
 
 
 
[                                          ],

 
 
 
as Assignee

 
 
By:         
 
 
Name:
 
 
Title:
 
[Accepted:*
 
 
 
PGT INDUSTRIES, INC.

 
 
By:         
 
 
Name:
 
 
Title:           ]
 
 
 
UBS AG, STAMFORD BRANCH,

 
 
 
as Administrative Agent, Issuing Bank and

 
 
 
Collateral Agent

 
 
By:         
 
 
Name:
 
 
Title:
 
By:         
 
Name:
 
Title:
 
______________________
*           To be completed to the extent consent is required under Section
11.04(b) of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[Form of]
BORROWING REQUEST
 
UBS AG, Stamford Branch,
    as Administrative Agent for
the Lenders referred to below,
677 Washington Boulevard
Stamford, Connecticut  06901
 
 
Attention: [                 ]

 


 
Re:  PGT Industries, Inc.
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 14, 2006 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PGT
INDUSTRIES, INC., a Florida corporation, JLL WINDOW HOLDINGS, INC., a Delaware
corporation (“Window Holdings”), the other Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as sole
lead arranger and bookmanager (in such capacity, “Arranger”) and as syndication
agent (in such capacity, “Syndication Agent”),UBS LOAN FINANCE LLC, as swingline
lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH, as
issuing bank (in such capacity, “Issuing Bank”), administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties and the Issuing Bank
and GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as
co-documentation agents (in such capacity, “Co-Documentation Agents”).  Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:
 
(A)Class of Borrowing
[Tranche A-1 Revolving Borrowing]
[Tranche A-2 Term Borrowing]
[Swingline Loan]
(B)Principal amount of
Borrowing1
 
$[         ]
(C)Date of Borrowing
(which is a Business Day)
 
[        ], 20[   ]
(D)Type of Borrowing
[ABR] [Eurodollar]2
(E)Interest Period3
[                 ]
(F)Funds are requested to be disbursed to Borrower’s account with
UBS AG, Stamford Branch (Account No. [              ]).



Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.02(b), (c) and (d) of the Credit Agreement are satisfied as of the
date hereof.
 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

 
1ABR and Eurodollar Loans must be in an amount that is at least $1,000,000 and
an integral multiple of $250,000 or equal to the remaining available balance of
the applicable Commitments.
 
2Shall be ABR for Swingline Loans.
 
3Shall be one, two, three or six months.

 
 

--------------------------------------------------------------------------------

 

 
 
PGT INDUSTRIES, INC.

 
 
By:         
 
 
Name:
 
 
Title:           [Responsible Officer]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
[Form of]
 
COMPLIANCE CERTIFICATE
 
I, [              ], the [Financial Officer] of JLL WINDOW HOLDINGS, INC., a
Delaware corporation (“Window Holdings”) (in such capacity and not in my
individual capacity), hereby certify that, with respect to that certain Second
Amended and Restated Credit Agreement dated as of February 14, 2006 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among PGT INDUSTRIES, INC., a Florida corporation, Window
Holdings, the other Guarantors party thereto, the Lenders party thereto, UBS
Securities LLC, as Arranger, Bookmanager, Co-Documentation Agent and Syndication
Agent, UBS AG, Stamford Branch, as Issuing Bank, Administrative Agent and
Collateral Agent and UBS Loan Finance LLC, as Swingline Lender and General
Electric Capital Corporation, as Co-Documentation Agent:
 
a.           [Attached hereto as Schedule 1 are detailed calculations4
demonstrating compliance by Window Holdings with Sections 6.07(f) and 6.10 of
the Credit Agreement. Window Holdings is in compliance with such Sections as of
the date hereof.] [Attached hereto as Schedule 2 are detailed calculations
setting forth the Window Holdings’ Excess Cash Flow.]5  [Attached hereto as
Schedule 3 is the report of [Ernst & Young, LLP].]6
 
b.           The Borrower was in compliance with each of the covenants set forth
in Section 6.10 of the Credit Agreement at all times during and since
[                         ]7.
 
c.           No Default has occurred under the Credit Agreement which has not
been previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.8
 



--------------------------------------------------------------------------------

 
4
To accompany annual and quarterly financial statements only.  Which calculations
shall be in reasonable detail satisfactory to the Administrative Agent and shall
include, among other things, an explanation of the methodology used in such
calculations and a breakdown of the components of such calculations.

 
 
5
To accompany annual financial statements only.

 
 
6
To accompany annual financial statements only.  The report must opine or certify
that, with respect to its regular audit of such financial statements, which
audit was conducted in accordance with GAAP, the accounting firm obtained no
knowledge that any Default (as it relates to accounting matters or financial
covenants) has occurred or, if in the opinion of such accounting firm such a
Default has occurred, specifying the nature and extent thereof.

 
 
7
Date of most recently completed Compliance Certificate.

 
 
8
If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

 

 
 

--------------------------------------------------------------------------------

 

Dated this [    ] day of [                 ], 20[  ].
 
 
 
[                                                                              ]

 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:
[Financial Officer]

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Financial Covenants


(a)Maximum Total Leverage Ratio:  Consolidated Indebtedness to Consolidated
EBITDA
 
Consolidated Indebtedness for the four quarter period ended
[          ], 20[  ]
 
$                          
Consolidated EBITDA
$                          
Consolidated Indebtedness to Consolidated EBITDA
[   ]:1.00
Covenant Requirement
No more than [    ]:1.00



Components of Consolidated EBITDA


· Consolidated Net Income
 
· $                        
· plus Consolidated Interest Expense
 
· 
· plus Consolidated Amortization Expense
 
· 
· plus Consolidated Depreciation Expense
 
· 
· plus Consolidated Tax Expense
 
· 
· plus January 2004 Transaction fees and expenses and 2006 Transaction fees and
expenses, not to exceed $3.0 million
 
· 
· plus the aggregate amount of all other non-cash items reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period
 
· 
· 
· 
· plus all other reasonable non-recurring cash items reducing Consolidated Net
Income (for the avoidance of doubt, including without limitation any portion of
the 2006 Dividend reducing Consolidated Net Income for such period to the extent
not otherwise added back for purposes of Consolidated EBITDA)
 
· 
· 
· plus Management Fees in the amounts and at the times specified in the
Management Services Agreement not to exceed the amount for such period set forth
in the Management Services Agreement
 
· 
· minus all non-cash items increasing Consolidated Net Income (other than the
accrual of revenue or recording of receivables in the ordinary course of
business)9
 
· 
· 
· 
· Consolidated EBITDA
 
· 
· 
· 




--------------------------------------------------------------------------------

 
9Provide breakdown

 
 

--------------------------------------------------------------------------------

 



(b)Minimum Interest Coverage Ratio:  Consolidated EBITDA to Cash Interest
Expense
 
Consolidated EBITDA
$                          
Cash Interest Expense
$                          
Consolidated EBITDA to Cash Expense
[    ]:1.00
Covenant Requirement
Greater than or equal to [    ]:1.00



Components of Cash Interest Expense (subject to the second paragraph of the
definition thereof in the Credit Agreement):


· Consolidated Interest Expense to the extent paid or payable in cash
 
· $                        
· net of net payments received under all interest rate Hedging Obligations
 
· 
· Cash Interest Expense
 
· 
· 
 
· 

Components of Consolidated Interest Expense:


· total consolidated interest expense (net of interest income)
 
· $                     ($             ) 
· plus, without duplication (a) imputed interest on Capital Lease Obligations
and the interest component of all lease obligations with respect to Sale
Leaseback Transactions (other than to the extent such leases are properly
treated as operating leases in accordance with GAAP)
 
· 
· 
· plus, without duplication (b) commissions, discounts and fees and charges with
respect to letters of credit securing financial obligations, banker’s acceptance
financing and receivables financings
 
· 
· 
· 
· plus, without duplication (c) amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses
 
· 
· 
· plus, without duplication (d) cash contributions to any employee stock
ownership plan or trust to the extent used to pay interest or fees in connection
with Indebtedness incurred by the plan
 
· 
· 
· 
· plus, without duplication (e) interest paid or payable in discontinued
operations
 
· 
· plus, without duplication (f) interest portion of deferred payment obligations
 
· 
· plus, without duplication (g) interest on Contingent Obligations and
Indebtedness of others secured by a Lien on property or assets of the Loan
Parties
 
· 
· 
· 
 
Consolidated Interest Expense
· 
· 
· 


 
 

--------------------------------------------------------------------------------

 





(c)Maximum Capital Expenditures
 
Capital Expenditures
$                          
Covenant Requirement
No more than [    ]



Components of Capital Expenditures (subject to the last sentence of the
definition thereof):


GAAP capital expenditures
$                          
minus (i) proceeds of Asset Sales applied towards the purchase of any of any
property or expenditures made in connection with the replacement, substitution
or restoration of property pursuant to Section 2.10(e)
 
minus (b) any portion of such increase attributable solely to acquisitions of
property, plant and equipment resulting from Permitted Acquisitions
 
 
Capital Expenditures
 


 
 

--------------------------------------------------------------------------------

 



SCHEDULE 2
Excess Cash Flow Calculation:
 
(a) Consolidated EBITDA for fiscal year ended [          ], 20[  ],  minus
$                          
(b) increases to Net Working Capital for such period (other than to the extent
attributable to deferred taxes and/or Hedging Agreements), plus
 
(c) decreases to Net Working Capital for such period (other than to the extent
attributable to deferred taxes and/or Hedging Agreements), minus
 
(d) cash interest (including, without limitation, cash payments made under
Hedging Agreements during such period), commitment fees, letter of credit fees
and other fees associated with any Loan Document or any other Indebtedness paid
by Window Holdings and its Subsidiaries during such period, minus
 
(e) permanent repayments and prepayments of Indebtedness by Window Holdings and
its Subsidiaries during such period (except to the extent such repayments or
prepayments were made in connection with a refinancing), minus
 
(f) fees and expenses directly incurred in connection with the 2006 Transactions
to the extent increasing “Consolidated EBITDA” during such period pursuant to
clause (e)(ii) of the definition thereof, minus
 
(g) Capital Expenditures made in cash in accordance with Section 6.10(d) during
such period (other than Capital Expenditures funded by Excluded Issuances),
minus
 
(h) aggregate amount of Investments made in cash during such period pursuant to
Sections 6.04(e), (i), and (j) (other than Investments made with Excluded
Issuances), minus
 
(i) taxes of Window Holdings and its Subsidiaries that were paid in cash (less
any tax refunds) during such period or will be paid within six months after the
end of such period for which reserves have been established, minus
 
(j) if not deducted in determining Consolidated EBITDA, the Management Fees paid
during such period in compliance with Section 6.09(e), plus
 
(k) to the extent not included in the calculation of Consolidated EBITDA, cash
received under Hedging Agreements, plus
 
(l) the net effect of all other cash items that were excluded from the
calculation of Consolidated EBITDA and/or Consolidated Net Income, by operation
of the respective definitions thereof10
 
Excess Cash Flow
     




--------------------------------------------------------------------------------

 
10Provide breakdown

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
[Form of]
INTEREST ELECTION REQUEST
 
UBS AG, Stamford Branch,
    as Administrative Agent
677 Washington Boulevard
 
Stamford, Connecticut  06901
 
 
Attention:  [                 ]

 
[Date]
 
Re:  PGT INDUSTRIES, INC.
 
Ladies and Gentlemen:
 
This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Second Amended and Restated Credit Agreement dated as of February 14, 2006
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among PGT INDUSTRIES, INC., a Florida
corporation, JLL WINDOW HOLDINGS, INC., a Delaware corporation (“Window
Holdings”), the other Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, UBS SECURITIES LLC, as sole lead arranger and
bookmanager (in such capacity, “Arranger”) and as syndication agent (in such
capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in
such capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, “Issuing Bank”), administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and the Issuing Bank and
GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as co-documentation
agents (in such capacity, “Co-Documentation Agents”).
 
Borrower hereby requests that on [__________]11 (the “Interest Election Date”),
 
1.           $[__________] of the presently outstanding principal amount of the
Loans originally made on [__________],
 
2.           and all presently being maintained as [ABR Loans] [Eurodollar
Loans],
 
3.           be [converted into] [continued as],
 
4.           [Eurodollar Loans having an Interest Period of [one/two/three/six]
months] [ABR Loans].
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)           the foregoing [conversion] [continuation] complies with the terms
and conditions of the Credit Agreement (including, without limitation, Section
2.08 of the Credit Agreement);
 
(b)           [No] [A] Default has occurred and is continuing under the Credit
Agreement or would result from the proposed [conversion]
[continuation].  [Attached hereto as Annex 1 is an explanation of any Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto.]12
 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

 
11
Shall be a Business Day that is (a) the date hereof in the case of a conversion
into ABR Loans to the extent this Interest Election Request is delivered to the
Administrative Agent prior to 11:00 a.m., New York City time on the date hereof,
otherwise the Business Day following the date of delivery hereof and (b) three
Business Days following the date hereof in the case of a conversion
into/continuation of Eurodollar Loans to the extent this Interest Election
Request is delivered to the Administrative Agent prior to 11:00 a.m. New York
City time on the date hereof, otherwise the fourth Business Day following the
date of delivery hereof.

 
 
12
To  be included if in clause (b) the Borrower certifies that a Default has
occurred and is continuing under the Credit Agreement or would result from the
proposed conversion/continuation.

 

 
 

--------------------------------------------------------------------------------

 

Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.
 
 
 
PGT INDUSTRIES, INC.

 
 
By:         
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
[Form of]
 
SUBSIDIARY JOINDER AGREEMENT
 
[DATE]
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 14, 2006 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PGT
INDUSTRIES, INC., a Florida corporation, JLL WINDOW HOLDINGS, INC., a Delaware
corporation (“Window Holdings”), the other Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as sole
lead arranger and bookmanager (in such capacity, “Arranger”) and as syndication
agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, “Issuing Bank”), administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties and the
Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as
co-documentation agents (in such capacity, “Co-Documentation Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans and the Issuing Bank
to issue Letters of Credit to or for the benefit of Borrower;
 
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement and Section 3.5 of
the Security Agreement, each Subsidiary (subject to the provisions of the last
sentence of Section 5.11(b) of the Credit Agreement) that was not in existence
on the date of the Credit Agreement is required to become a Guarantor under the
Credit Agreement and a Guarantor and Pledgor (as defined in the Security
Agreement) under the Security Agreement by executing a Joinder Agreement.  The
undersigned Subsidiary (the “New Guarantor”) is executing this joinder agreement
(“Subsidiary Joinder Agreement”) to the Credit Agreement in order to induce the
Lenders to keep their respective Commitments outstanding and make additional
Revolving Loans and the Issuing Bank to issue Letters of Credit and as
consideration for the Loans previously made and Letters of Credit previously
issued.
 
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:
 
1. Guarantee.  In accordance with Section 5.11(b) of the Credit Agreement and
3.5 of the Security Agreement, the New Guarantor by its signature below becomes
a Guarantor under the Credit Agreement and a Pledgor (as defined in the Security
Agreement) under the Security Agreement with the same force and effect as if
originally named therein as a Guarantor and a Pledgor (as defined in the
Security Agreement).
 
2. Representations and Warranties.  The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement and the Security Agreement
applicable to it as a Guarantor and a Pledgor (as defined in the Security
Agreement), respectively, thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor and a Pledgor (as
defined in the Security Agreement), respectively, thereunder are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the date hereof.  Each reference to a
Guarantor in the Credit Agreement shall be deemed to include the New
Guarantor.  The New Guarantor hereby attaches supplements to each of the
schedules to the Credit Agreement and the Security Agreement applicable to
it.  The New Guarantor by its signature below becomes a Pledgor (as defined in
the Security Agreement) under the Security Agreement with the same force and
effect as if originally named therein as a Pledgor (as defined in the Security
Agreement).
 
3. Severability.  Any provision of this Subsidiary Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
4. Counterparts.  This Subsidiary Joinder Agreement may be executed in
counterparts, each of which shall constitute an original.  Delivery of an
executed signature page to this Subsidiary Joinder Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Subsidiary Joinder Agreement.
 
5. No Waiver.  Except as expressly supplemented hereby, the Credit Agreement and
the Security Agreement shall remain in full force and effect.
 
6. Notices.  All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
 
7. Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
8. Jurisdiction; Consent to Service of Process.
 
(a)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
 
(b)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b) of the Credit
Agreement.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy) in
Section 11.01 of the Credit Agreement.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable law.
 


 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Subsidiary Joinder
Agreement to be duly executed and delivered by their duly authorized officers as
of the day and year first above written.
 
 
 
[NEW SUBSIDIARY GUARANTOR]

 
 
By:         
 
 
Name:
 
 
Title:
 
 
 
UBS AG, STAMFORD BRANCH, as

 
 
 
Administrative Agent and Collateral Agent

 
 
By:         
 
 
Name:
 
 
Title:
 
 
By:         
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 

[Note: Supplemental schedules to be attached.]



 
 

--------------------------------------------------------------------------------

 
EXHIBIT G

[Form of]
 
LANDLORD’S ACCESS AGREEMENT
 
THIS LANDLORD’S ACCESS AGREEMENT (the “Agreement”) is made and entered into as
of ________________, 20[   ] by and between ________________________, having an
office at ___________________________________ (“Landlord”) and
________________________, having an office at ________________________ as
collateral agent (in such capacity, “Collateral Agent”) for the benefit of the
Secured Parties (as hereinafter defined) under the Credit Agreement (as
hereinafter defined).
 
R E C I T A L S :
 
A.           Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).
 
B.           Landlord has leased all or a portion of the Real Property (the
“Leased Premises”) to [                           ] (“Lessee” [or “Borrower”])
pursuant to a certain lease agreement or agreements described in Schedule B
attached hereto (collectively, and as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”).
 
C.           [Lessee,] [(“Borrower”),], a [                    ]
[                ] (“Parent”) and the Collateral Agent, among others, are, in
connection with the execution and delivery of this Agreement, entering into a
credit agreement, dated as of [          ] [   ], 2006, (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have agreed to make certain loans to Borrower (collectively, the
“Loans”).
 
[D.           [The Lessee is a subsidiary of Borrower.] [Borrower is a
subsidiary of the Lessee]13
 
E.           The Lessee has, pursuant to the Credit Agreement, guaranteed the
obligations of the Borrower under the Credit Agreement and the other documents
evidencing and securing the Loans (collectively, the “Loan Documents”).]14
 
F.           As security for the payment and performance of Lessee’s Obligations
under the Credit Agreement and the other [documents evidencing and securing the
Loans (collectively, the “Loan Documents”)] [Loan Documents], Collateral Agent
(for its benefit and the benefit of the Secured Parties) has or will acquire a
security interest in and lien upon all of Lessee’s personal property, inventory,
accounts, goods, machinery, equipment, furniture and fixtures (together with all
additions, substitutions, replacements and improvements to, and proceeds of, the
foregoing, collectively, the “Personal Property”).
 
G.           Collateral Agent has requested that Landlord execute this Agreement
as a condition precedent to the making of the Loans under the Credit Agreement.
 
A G R E E M E N T :
 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Collateral Agent, as follows:
 
(1)           Landlord certifies that (i) Landlord is the landlord under the
Lease described in Schedule B attached hereto, (ii) the Lease is in full force
and effect and has not been amended, modified or supplemented except as set
forth in Schedule B hereto and (iii) Landlord has sent no notice of default to
Lessee under the Lease respecting a default which has not been cured by Lessee.
 
(2)           Landlord agrees that the Personal Property is and will remain
personal property and not fixtures even though it may be affixed to or placed on
the Leased Premises.  Landlord further agrees that Collateral Agent has the
right to remove the Personal Property from the Leased Premises at any time in
accordance with the terms of the Loan Documents; provided that Collateral Agent
shall repair any damage arising from such removal.  Landlord further agrees that
it will not hinder Collateral Agent’s actions in removing Personal Property from
the Leased Premises or Collateral Agent’s actions in otherwise enforcing its
security interest in the Personal Property.  Collateral Agent shall not be
liable for any diminution in value of the Leased Premises caused by the absence
of Personal Property actually removed or by the need to replace the Personal
Property after such removal.  Landlord acknowledges that Collateral Agent shall
have no obligation to remove the Personal Property from the Leased Premises.
 
(3)           Landlord acknowledges and agrees that Lessee’s granting of a
security interest in the Personal Property in favor of the Collateral Agent (for
the benefit of the Secured Parties) shall not constitute a default under the
Lease nor permit Landlord to terminate the Lease or re-enter or repossess the
Leased Premises or otherwise be the basis for the exercise of any remedy by
Landlord and Landlord hereby expressly consents to the granting of such security
interest and agrees that such security interest shall be superior to any lien of
the Landlord (statutory or otherwise) in the Personal Property.
 
(4)           The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Landlord
(including, without limitation, any successor owner of the Real Property) and
Collateral Agent.  Landlord will disclose the terms and conditions of this
Agreement to any purchaser or successor to Landlord’s interest in the Leased
Premises.
 
(5)           All notices to any party hereto under this Agreement shall be in
writing and sent to such party at its respective address set forth above (or at
such other address as shall be designated by such party in a written notice to
the other party complying as to delivery with the terms of this Section 5) by
certified mail, postage prepaid, return receipt requested or by overnight
delivery service.
 
(6)           The provisions of this Agreement shall continue in effect until
Landlord shall have received Collateral Agent’s written certification that the
Loans have been paid in full and all of Borrower’s other Obligations under the
Credit Agreement and the other Loan Documents have been satisfied.
 
(7)           THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF []15, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
(8)           Landlord agrees to execute, acknowledge and deliver such further
instruments as Collateral Agent may request to allow for the proper recording of
this Agreement (including, without limitation, a revised landlord’s access
agreement  in form and substance sufficient for recording) or to otherwise
accomplish the purposes of this Agreement.
 



--------------------------------------------------------------------------------

 
13
Include one of these alternatives if Borrower is not the Lessee.

 
 
14
Include if Borrower is not the Lessee

 
 
15
The agreements will be governed by the laws of the state in which the site is
located.

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Collateral Agent have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.
 
 
 
________________________________________,

 
as Landlord

 
 
By:       
 
Name:

 
Title:

 
 
 
________________________________________,

 
 
 
as Collateral Agent

 
 
By:       
 
Name:

 
Title:




 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Description of Real Property



 
 

--------------------------------------------------------------------------------

 

Schedule B
 
Description of Lease
 


 
 
 
Lessor
 
 
Lessee
 
 
Dated
 
 
Modification
Location/
Property
Address




 
 

--------------------------------------------------------------------------------

 



EXHIBIT H
 
[Form of]
 
LC REQUEST [AMENDMENT]
 
Dated           (16)
 
UBS AG, Stamford Branch, as Administrative Agent under the Second Amended and
Restated Credit Agreement dated as of February 14, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PGT INDUSTRIES, INC., a Florida corporation, JLL WINDOW
HOLDINGS, INC., a Delaware corporation (“Window Holdings”), the Lenders from
time to time party thereto, UBS Securities LLC, as Arranger, Co-Documentation
Agent, Bookmanager, and Syndication Agent, UBS Loan Finance LLC, as Swingline
Lender and UBS AG, Stamford Branch, as Administrative Agent, Collateral Agent
and Issuing Bank and General Electric Capital Corporation, as Co-Documentation
Agent.
 
677 Washington Boulevard
 
Stamford, Connecticut  06901
 
Attention:  [                       ]
 
Ladies and Gentlemen:
 
We hereby request that UBS AG, Stamford Branch, as Issuing Bank under the Credit
Agreement, [issue] [amend] [renew] [extend] [a] [an existing] [Standby]
[Commercial] Letter of Credit for the account of the undersigned(17) on (18)
(the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the aggregate
stated amount of (19).  [Such Letter of Credit was originally issued on
[date].]  The requested Letter of Credit [shall be] [is] denominated in Dollars.
 
For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.
 
The beneficiary of the requested Letter of Credit [will be] [is] (20), and such
Letter of Credit [will be] [is] in support of (21) and [will have] [has] a
stated expiration date of (22).  [Describe the nature of the amendment, renewal
or extension.]
 
We hereby certify that:
 
(1)           Each of Borrower and each other Loan Party is in compliance in all
material respects with all the terms and provisions set forth in each Loan
Document on its part to be observed or performed, and, as of today and at the
time of and immediately after giving effect to the [issuance] [amendment]
[renewal] [extension] of the Letter of Credit requested herein, no Default has
or will have occurred and be continuing.
 
(2)           Each of the representations and warranties made by any Loan Party
set forth in any Loan Document are true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” is true and correct in all respects)
on and as of today’s date and with the same effect as though made on and as of
today’s date, except to the extent such representations and warranties expressly
relate to an earlier date.
 
(3)           No order, judgment or decree of any Governmental Authority
purports to restrain any Lender from taking any actions to be made hereunder or
from making any Loans to be made by it.  No injunction or other restraining
order has been issued, is pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this LC Request, the Credit Agreement or the making of Loans
thereunder.
 
(4)           After giving effect to the request herein, the LC Exposure will
not exceed the LC Commitment and the total Revolving Exposures will not exceed
the total Tranch A-1 Revolving Commitments.
 
Copies of all relevant documentation with respect to the supported transaction
are attached hereto.
 
 
 
PGT INDUSTRIES, INC.

 
 
By:         
 
 
Name:
 
 
Title:
 



--------------------------------------------------------------------------------

 
16
Date of LC Request.

 
 
17
Note that if the LC Request is for the account of a Subsidiary, Borrower shall
be a co-applicant, and be jointly and severally liable, with respect to each
Letter of Credit issued for the account or in favor of any Subsidiary.

 
 
18
Date of Issuance [Amendment] [Renewal] [Extension] which shall be at least three
Business Days after the date of this LC Request, if this LC Request is delivered
to the Issuing Bank by 11:00 a.m., New York City time (or such shorter period as
is acceptable to the Issuing Bank).

 
 
19
Aggregate initial stated amount of Letter of Credit.

 
 
20
Insert name and address of beneficiary.

 
 
21
Insert description of the obligation to which it relates in the case of Standby
Letters of Credit and a description of the commercial transaction which is being
supported in the case of Commercial Letters of Credit.

 
 
22
Insert last date upon which drafts may be presented which may not be later than
(i) in the case of a Standby Letter of Credit, (x) the date which is one year
after the date of the issuance of such Standby Letter of Credit (or, in the case
of any renewal or extension thereof, one year after such renewal or extension)
and (y) the Letter of Credit Expiration Date and (ii) in the case of a
Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
[Form of]
 
LENDER ADDENDUM
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 14, 2006 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PGT
INDUSTRIES, INC., a Florida corporation, JLL WINDOW HOLDINGS, INC., a Delaware
corporation (“Window Holdings”), the other Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as sole
lead arranger and bookmanager (in such capacity, “Arranger”) and as syndication
agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, “Issuing Bank”), administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties and the
Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as
co-documentation agents (in such capacity, “Co-Documentation Agents”).
 
Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 11.14 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Closing Date.
 
THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH
 
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this       day of [ ], 20[  ].
 
 
 ,
 
 
as a Lender
 
 
[Please type legal name of Lender above]
 
 
By:
   

 
 
Name:

 
 
Title:

 
[If second signature is necessary:]
 
 
By:
   

 
 
Name:

 
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

Accepted and agreed:
 
PGT INDUSTRIES, INC.
 
 
By:____________________________

 
 
Name:

 
 
Title:

 
UBS AG, STAMFORD BRANCH, as
 
Administrative Agent
 
 
By:__________________________

 
 
Name:

 
 
Title:

 
 
By:__________________________

 
 
Name:

 
 
Title:

 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
COMMITMENTS AND NOTICE ADDRESS
 
1.           Name of
Lender:                                _______________________
 
Notice Address:                                _______________________
 
_______________________
 
_______________________
 
Attention:                                _______________________
 
Telephone:                                _______________________
 
Facsimile:                                _______________________
 
2.           Commitment:                                           _______________________
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J-1
 
[Form of]
 
MORTGAGE
 
[Provided under separate cover]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-1
 
[Form of]
TRANCHE A-2 LOAN NOTE
 
$________________ New York, New York
 [Date]
 
FOR VALUE RECEIVED, the undersigned, PGT INDUSTRIES, INC., a Florida corporation
(“Borrower”), hereby promises to pay to the order of [                   ], a
Tranche A-2 Term Loan Lender, (the “Tranche A-2 Term Lender”) on the Term Loan
Maturity Date (as defined in the Credit Agreement referred to below) in lawful
money of the United States and in immediately available funds, the principal
amount of ______________________ ($___________), or, if less, the aggregate
unpaid principal amount of all Tranche A-2 Term Loans of the Tranche A-2 Term
Loan Lender outstanding under the Credit Agreement referred to below, which sum
shall be due and payable in such amounts and on such dates as are set forth in
the Credit Agreement.  Borrower further agrees to pay interest in like money at
such office specified in Section 2.14 of the Credit Agreement on the unpaid
principal amount hereof from time to time from the date hereof at the rates, and
on the dates, specified in Section 2.06 of such Credit Agreement.
 
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Tranche A-2 Term Loan of the Tranche A-2 Term Loan
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Tranche
A-2  Term Loan Lender to make any such recordation (or any error in such
recordation) shall not affect the obligations of Borrower hereunder or under the
Credit Agreement.
 
This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of February 14, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PGT INDUSTRIES, INC., a Florida corporation, JLL WINDOW
HOLDINGS, INC., a Delaware corporation (“Window Holdings”), the other Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as sole lead arranger and bookmanager (in such capacity,
“Arranger”) and as syndication agent (in such capacity, “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing
Bank”), administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION
and UBS SECURITIES LLC, as co-documentation agents (in such capacity,
“Co-Documentation Agents”) and is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein.
 
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Note or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Note or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
 
The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Note or any other Loan Document in any court referred
to in Section 11.09(b) of the Credit Agreement.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
Each party to this Note irrevocably consents to service of process in any action
or proceeding arising out of or relating to any Loan Document, in the manner
provided for notices (other than telecopy) in Section 11.01 of the Credit
Agreement.  Nothing in this Note or any other Loan Document will affect the
right of any party to this Note to serve process in any other manner permitted
by applicable law.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

 
 
PGT INDUSTRIES, INC.,

 
 
 
as Borrower

 
 
By:         
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 


CG&R DRAFT:  4/17/06 1:47 PM #752839 v6 (MV6706_.DOC)




EXHIBIT K-2
 
[Form of]
TRANCHE A-1 REVOLVING NOTE
 
$_________________ New York, New York
 [Date]
 
FOR VALUE RECEIVED, the undersigned, PGT INDUSTRIES, INC., a Florida corporation
(“Borrower”), hereby promises to pay to the order of ___________________________
(the “Tranche A-1 Revolving Lender”) on the Revolving Maturity Date (as defined
in the Credit Agreement referred to below), in lawful money of the United States
and in immediately available funds, the principal amount of the lesser of
(a) ____________ DOLLARS ($____________) and (b) the aggregate unpaid principal
amount of all Revolving Loans of the Revolving Lender outstanding under the
Credit Agreement referred to below.  Borrower further agrees to pay interest in
like money at such office specified in Section 2.14 of the Credit Agreement on
the unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of such Credit Agreement.
 
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Tranche A-1 Revolving Lender
outstanding under the Credit Agreement, the date and amount of each payment or
prepayment of principal hereof, and the date of each interest rate conversion or
continuation pursuant to Section 2.08 of the Credit Agreement and the principal
amount subject thereto; provided that the failure of the Tranche A-1 Revolving
Lender to make any such recordation (or any error in such recordation) shall not
affect the obligations of Borrower hereunder or under the Credit Agreement.
 
This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of February 14, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PGT INDUSTRIES, INC., a Florida corporation, JLL WINDOW
HOLDINGS, INC., a Delaware corporation (“Window Holdings”), the other Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as sole lead arranger and bookmanager (in such capacity,
“Arranger”) and as syndication agent (in such capacity, “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing
Bank”), administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION
and UBS SECURITIES LLC, as co-documentation agents (in such capacity,
“Co-Documentation Agents”), and is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein.
 
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Note or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Note or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
 
The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Note or any other Loan Document in any court referred
to in Section 11.09(b) of the Credit Agreement.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
Each party to this Note irrevocably consents to service of process in any action
or proceeding arising out of or relating to any Loan Document, in the manner
provided for notices (other than telecopy) in Section 11.01 of the Credit
Agreement.  Nothing in this Note or any other Loan Document will affect the
right of any party to this Note to serve process in any other manner permitted
by applicable law.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 


CG&R DRAFT:  4/17/06 1:47 PM #752839 v6 (MV6706_.DOC)




 
 
PGT INDUSTRIES, INC.,

 
 
 
as Borrower

 
 
By:         
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-3
 
[Form of]
SWINGLINE NOTE
 
$____________ New York, New York
 [Date]
 
FOR VALUE RECEIVED, the undersigned, PGT INDUSTRIES, INC., a Florida corporation
(“Borrower”), hereby promises to pay to the order of UBS LOAN FINANCE LLC (the
“Swingline Lender”) on the Revolving Maturity Date (as defined in the Credit
Agreement referred to below), in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of
(a) ____________ ($____________) and (b) the aggregate unpaid principal amount
of all Swingline Loans made by the Swingline Lender to the undersigned pursuant
to Section 2.17 of the Credit Agreement referred to below.  Borrower further
agrees to pay interest on the unpaid principal amount hereof in like money at
such office specified in Section 2.17(c) of the Credit Agreement from time to
time from the date hereof at the rates and on the dates specified in Section
2.06 of the Credit Agreement.
 
The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of the Swingline
Lender to make such recordation (or any error in such recordation) shall not
affect the obligations of Borrower hereunder or under the Credit Agreement.
 
This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of February 14, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PGT INDUSTRIES, INC., a Florida corporation, JLL WINDOW
HOLDINGS, INC., a Delaware corporation (“Window Holdings”), the other Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as sole lead arranger and bookmanager (in such capacity,
“Arranger”) and as syndication agent (in such capacity, “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing
Bank”), administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION
and UBS SECURITIES LLC, as co-documentation agents (in such capacity,
“Co-Documentation Agents”), and is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein.
 
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Note or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Note or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
 
The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Note or any other Loan Document in any court referred
to in Section 11.09(b) of the Credit Agreement.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
Each party to this Note irrevocably consents to service of process in any action
or proceeding arising out of or relating to any Loan Document, in the manner
provided for notices (other than telecopy) in Section 11.01 of the Credit
Agreement.  Nothing in this Notet or any other Loan Document will affect the
right of any party to this Note to serve process in any other manner permitted
by applicable law.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

 
 
PGT INDUSTRIES, INC.,

 
 
 
as Borrower

 
 
By:         
 
 
Name:
 
 
Title:
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT L-1

[Form of]
 
PERFECTION CERTIFICATE
 
Reference is hereby made to (i) that certain Second Amended and Restated
Security Agreement dated as of February 14, 2006 (the “Security Agreement”),
among PGT Industries, Inc., a Florida corporation (“Borrower”), JLL Window
Holdings, Inc. (“Holdings”) and the other Guarantors listed on the signature
pages thereto or from time to time party thereto by execution of a Joinder
Agreement (collectively the “Guarantors”), as pledgors, assignors and debtors in
favor of UBS AG, Stamford Branch, in its capacity as collateral agent on behalf
of the Secured Parties pursuant to the Credit Agreement (as defined below) as
pledgee, assignee and secured party (the "Collateral Agent") and (ii) that
certain Second Amended and Restated Credit Agreement dated as of February 14,
2006 (the “Credit Agreement”) among Borrower, Holdings, certain other parties
thereto and the Collateral Agent.  Capitalized terms used but not defined herein
have the meanings assigned in the Credit Agreement.
 
The undersigned hereby certify to the Collateral Agents as follows:
 
1. Names.  (a)  The exact legal names of Borrower and each Guarantor, as such
name appears in its respective certificate of incorporation or any other
organizational document, are set forth in Schedule 1(a).  Borrower and each
Guarantor is (i) the type of entity disclosed next to its name in Schedule 1(a)
and (ii) a registered organization except to the extent disclosed in Schedule
1(a).  Also set forth in Schedule 1(a) are the organizational identification
numbers, if any, of Borrower and each Guarantor that are registered
organizations, the Federal Taxpayer Identification Numbers of Borrower and each
Guarantor and the states of formation of Borrower and each Guarantor.
 
(b)           Set forth in Schedule 1(b) hereto is any other corporate or
organizational names that Borrower and each Guarantor have had in the past five
years, together with the date of the relevant change.
 
(c)           Set forth in Schedule 1(c) is a list of all other names (including
trade names or similar appellations) used by Borrower and each Guarantor, or any
other business or organization to which Borrower and each Guarantor became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time between February 14, 2001
and the date hereof.  Also set forth in Schedule 1(c) is the information
required by Section 1 of this certificate for any other business or organization
to which Borrower and each Guarantor became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time between February 14, 2001 and the date
hereof.  Except as set forth in Schedule 1(c) hereto, neither Borrower nor any
Guarantor has changed its jurisdiction of incorporation at any time during the
past four months.
 
2. Current Locations.
 
(a) The chief executive offices of Borrower and each Guarantor are located at
the addresses set forth in Schedule 2(a) hereto.
 
(b) Set forth in Schedule 2(b) are all locations where Borrower or any Guarantor
maintains any books or records relating to any Collateral.
 
(c) Set forth in Schedule 2(c) hereto are all the other places of business of
Borrower and each Guarantor.
 
(d) Set forth in Schedule 2(d) hereto are all other locations where Borrower or
any Guarantor maintains any of the Collateral consisting of inventory or
equipment not identified above.
 
(e) Set forth in Schedule 2(e) hereto are the names and addresses of all persons
or entities other than Borrower and each Guarantor, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment.
 
3.           Prior Locations.  (a) Set forth in Schedule 3(a) is the information
required by Schedule 2(a), Schedule 2(b) or Schedule 2(c) with respect to each
location or place of business previously maintained by Borrower and each
Guarantor at any time during the past five years in a state in which Borrower
and each Guarantor, as applicable, has previously maintained a location or a
place of business at any time during the past four months.
 
(b)           Set forth in Schedule 3(b) is the information required by Schedule
2(d) or Schedule 2(e) with respect to each other location at which, or other
person or entity with which, any of the Collateral consisting of inventory or
equipment has been previously held at any time during the past twelve months.
 
4.           Extraordinary Transactions.  Except for those purchases,
acquisitions and other transactions described on Schedule 4 attached hereto, all
of the Collateral has been originated by Borrower and each Guarantor in the
ordinary course of business or consists of goods which have been acquired by
Borrower or any Guarantor in the ordinary course of business from a person in
the business of selling goods of that kind.
 
5.           File Search Reports.  Attached hereto as Schedule 5(a) is a true
and accurate summary of  file search reports from (A) the Uniform Commercial
Code filing offices (i) in each jurisdiction identified in Section 1(a), Section
2 or Section 3 with respect to each legal name set forth in Section 1 and (ii)
in each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which Borrower or any Guarantor
purchased or otherwise acquired any of the Collateral and (B) each filing in
each real estate recording office identified on Schedule 8 with respect to real
estate on which Collateral consisting of fixtures is or is to be
located.  Attached hereto as Schedule 5(b) is a true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports.
 
6.           UCC Filings.  The financing statements (duly authorized by Borrower
or the applicable Guarantor constituting the debtor therein), including the
indications of the collateral, attached as Schedule 6 relating to the Security
Agreement or the applicable Mortgage, are in the appropriate forms for filing in
the filing offices in the jurisdictions identified in Schedule 7 hereof.
 
7.           Schedule of Filings.  Attached hereto as Schedule 7  is a schedule
of (i) the appropriate filing offices for the financing statements attached
hereto as Schedule 6 and (ii) the appropriate filing offices for the filings
described in Schedule 14(e) and (iii) any other actions required to create,
preserve, protect and perfect the security interests in the Pledged Collateral
(as defined in the Security Agreement) granted to the Collateral Agent pursuant
to the Collateral Documents to the extent perfection may be achieved.  No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Pledged Collateral granted to the Collateral Agent
pursuant to the Collateral Documents; provided, however, that the subsequent
recordation of one or more of the documents attached hereto as Schedule 14(e)
may be necessary to perfect (to the extent perfection may be achieved by the
filing of such documents) the security interest in any issued registrations and
applications for other U.S. Copyrights, Patents or Trademarks that are acquired
by Borrower or any Guarantor after the date of the Security Agreement.
 
8.           Real Property.  Attached hereto as Schedule 8 is a list of all real
property owned or leased by Borrower or any Guarantor.
 
9.           Termination Statements.  Attached hereto as Schedule 9(a) are the
duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 9(b) hereto with respect to
each Lien described therein.
 
10.           [Intentionally Omitted.]
 
11.           Stock Ownership and other Equity Interests.  Attached hereto as
Schedule 11 is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest of Borrower and each of Borrower’s Subsidiaries and the record
and beneficial owners of such stock, partnership interests, membership interests
or other equity interests. Also set forth on Schedule 13 is each equity
investment of Borrower and each of Borrower’s Subsidiaries that represents 50%
or less of the equity of the entity in which such investment was made.
 
12.           Instruments and Tangible Chattel Paper.  Attached hereto as
Schedule 12 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by Borrower and any Guarantor as of February 14, 2006, including all
intercompany notes between Borrower, Holdings and any of Borrower’s
Subsidiaries.
 
13.           Advances.  Attached hereto as Schedule 13 is (a) a true and
correct list of all advances made by Borrower as of February 14, 2006 (other
than those identified on Schedule 13), which advances will be on and after the
date hereof evidenced by one or more intercompany notes pledged to the
Collateral Agent under the Security Agreement and (b) a true and correct list of
all unpaid intercompany transfers of goods sold and delivered by or to Borrower
or any Guarantor as of February 14, 2006.
 
14.           Intellectual Property.  (a) Attached hereto in proper form for
filing with the United States Patent and Trademark Office as Schedule 14(a) is a
schedule setting forth all of Borrower’s and each Guarantor’s U.S. issued
Patents (as defined in the Security Agreement) and U.S. registered or applied
for Trademarks (as defined in the Security Agreement) including the name of the
registered owner and the registration number of each Patent and Trademark owned
by Borrower and each Guarantor.  Attached hereto in proper form for filing with
the United States Copyright Office as Schedule 14(b) is a schedule setting forth
all of Borrower’s and each Guarantor’s U.S. registered Copyrights (as defined in
the Security Agreement), including the name of the registered owner and the
registration number of each Copyright owned by Borrower and each Guarantor.
 
15.           Commercial Tort Claims.  Attached hereto as Schedule 15 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by Borrower or any Guarantor, including a brief description
thereof.
 
16.           Deposit Accounts, Securities Accounts and Commodity
Accounts.  Attached hereto as Schedule 16 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts (each as defined in
the Security Agreement) maintained by Borrower and each Guarantor, including the
name of each institution where each such account is held, the name of each such
account and the name of each entity that holds each account.
 
17.           Letter-of-Credit Rights.  Attached hereto as Schedule 17 is a true
and correct list of all Letters of Credit issued in favor of Borrower or any
Guarantor, as beneficiary thereunder.
 
18.           Motor Vehicles.  Attached hereto as Schedule 18 is a true and
correct list of all motor vehicles (covered by certificates of title or
ownership) valued at over $50,000 and owned by Borrower or any Guarantor, and
the owner and approximate value of such motor vehicles.
 
[The Remainder of this Page has been intentionally left blank]
 

846007.14-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this 14th day of February, 2006.
 
 
PGT Industries, Inc.

 
 
By:
   

 
 
Name:

 
 
Title:

 
 
JLL Window Holdings, Inc.

 


By:       
 
Name:
 
Title:
 
[INSERT GUARANTORS]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT L-2
 
[Form of]
 
PERFECTION CERTIFICATE SUPPLEMENT
 
This Perfection Certificate Supplement, dated as
of  [                                                                                                ],
20[  ] is delivered pursuant to Section 5.13(b) of that certain Second Amended
and Restated Credit Agreement dated as of February 14, 2006 (the “Credit
Agreement”) among PGT Industries, Inc. (“Company”), JLL Window Holdings, Inc,
(“Holdings”) and the other Guarantors listed on the signature pages thereto or
from time to time party thereto by execution of a Joinder Agreement
(collectively the “Guarantors”), as pledgors, assignors and debtors in favor of
UBS AG, Stamford Branch, in its capacity as collateral agent on behalf of the
Secured Parties pursuant to the Credit Agreement as pledgee, assignee and
secured party (the "Collateral Agent").  Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement.
 
The undersigned, the Chief Financial Officer of the Company23, does hereby
certify (in my capacity as Chief Financial Officer and not in my individual
capacity) to the Collateral Agent and each of the other Secured Parties that, as
of the date hereof, there has been no change in the information described in the
Perfection Certificate delivered on the Closing Date (as supplemented by any
perfection certificate supplements delivered prior to the date hereof, the
“Prior Perfection Certificate”), other than as follows:
 
1.           Names.  (a)  Except as listed on Schedule 1(a) attached hereto and
made a part hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets
forth the exact legal name of Borrower and each Guarantor, as such name appears
in its respective certificate of incorporation or any other organizational
document; (y) Borrower and each Guarantor is (i) the type of entity disclosed
next to its name in Schedule 1(a) to the Prior Perfection Certificate and (ii) a
registered organization except to the extent disclosed in Schedule 1(a) to the
Prior Perfection Certificate; and (z) set forth in Schedule 1(a) to the Prior
Perfection Certificate is the organizational identification number, if any, of
Borrower and each Guarantor that is a registered organization, the Federal
Taxpayer Identification Number of Borrower and each Guarantor and the state of
formation of Holdings and each domestic Subsidiary of Holdings.
 
(b)           Except as listed on Schedule 1(b) attached hereto and made a part
hereof, set forth in Schedule 1(b) of the Prior Perfection Certificate is any
other corporate or organizational names Borrower and each Guarantor has had in
the past five years, together with the date of the relevant change.
 
2.           Current Locations.  (a)  Except as listed on Schedule 2(a) attached
hereto and made a part hereof, the chief executive office of Borrower and each
Guarantor is located at the address set forth in Schedule 2(a) of the Prior
Perfection Certificate.
 
(b)           Except as listed on Schedule 2(b) attached hereto and made a part
hereof, set forth in Schedule 2(b) of the Prior Perfection Certificate are all
locations where Borrower or any Guarantor maintains any books or records
relating to any Collateral.
 
(c)           Except as listed on Schedule 2(c) attached hereto and made a part
hereof, set forth in Schedule 2(c) of the Prior Perfection Certificate are all
the other places of business of Borrower and each Guarantor.
 
(d)           Except as listed on Schedule 2(d) attached hereto and made a part
hereof, set forth in Schedule 2(d) of the Prior Perfection Certificate are all
other locations where Borrower or any Guarantor maintains any of the Collateral
consisting of inventory or equipment not identified above.
 
(e)           Except as listed on Schedule 2(e) attached hereto and made a part
hereof, set forth in Schedule 2(e) of the Prior Perfection Certificate are the
names and addresses of all persons or entities other than Borrower and each
Guarantor, such as lessees, consignees, warehousemen or purchasers of chattel
paper, which have possession or are intended to have possession of any of the
Collateral consisting of instruments, chattel paper, inventory or equipment.
 
3.           Prior Locations.  (a)  Except as listed on Schedule 3(a) attached
hereto and made a part hereof, set forth in Schedule 3(a) of the Prior
Perfection Certificate is the information required by Schedule 2(a), Schedule
2(b) or Schedule 2(c) with respect to each location or place of business
previously maintained by Borrower or any Guarantor at any time during the past
five years in a state in which Borrower or any Guarantor, as applicable, has
previously maintained a location or a place of business at any time during the
past four months.
 
(b)           Except as listed on Schedule 3(a) attached hereto and made a part
hereof, set forth in Schedule 3(b) of the Prior Perfection Certificate is the
information required by Schedule 2(d) or Schedule 2(e) with respect to each
other location at which, or other person or entity with which, any of the
Collateral consisting of inventory or equipment has been previously held at any
time during the past twelve months.
 
4.           Extraordinary Transactions.  Except for those purchases,
acquisitions and other transactions described on Schedule 4 attached hereto and
on Schedule 4 to the Prior Perfection Certificate, all of the Collateral has
been originated by Borrower and each Guarantor in the ordinary course of
business or consists of goods which have been acquired by Borrower or any
Guarantor in the ordinary course of business from a person in the business of
selling goods of that kind.
 
5.           [Intentionally Omitted].
 
6.           UCC Filings.  Except as set listed on Schedule 6 attached hereto
and made a part hereof, the financing statements (duly authorized by Borrower or
the applicable Guarantor), including the indications of the collateral, relating
to the Security Agreement or the applicable Mortgage, are set forth in Schedule
6 to the Prior Perfection Certificate, and are in the appropriate forms for
filing in the filing offices in the jurisdictions identified in Schedule 6
thereto and hereto.
 
7.           Schedule of Filings.  Except as listed on Schedule 7 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 7  is a schedule of (i) the appropriate filing offices for the
financing statements attached thereto and hereto as Schedule 5, (ii) the
appropriate filing offices for the filings described in Schedule 13(e) thereto
and hereto and (iii) any other actions required to create, preserve, protect and
perfect the security interests in the Pledged Collateral (as defined in the
Security Agreement) granted to the Collateral Agent pursuant to the Collateral
Documents.  No other filings or actions are required to create, preserve,
protect and perfect the security interests in the Pledged Collateral granted to
the Collateral Agent pursuant to the Collateral Documents.
 
8.           Real Property.  Except as listed on Schedule 8 attached hereto and
made a part hereof, Schedule 8 to the Prior Perfection Certificate sets forth a
list of all real property owned or leased by Borrower or any Guarantor.
 
9.           Termination Statements.  Except as listed on Schedule 9(a) attached
hereto and made a part hereof, Schedule 8(a) to the Prior Perfection Certificate
sets forth the duly authorized termination statements in the appropriate form
for filing in each applicable jurisdiction identified in Schedule 9(b) hereto
and thereto with respect to each Lien described therein.
 
10.           [Intentionally Omitted].
 
11.           Stock Ownership and other Equity Interests.  Except as listed on
Schedule 11 attached hereto and made a part hereof, Schedule 11 to the Prior
Perfection Certificate (x) is a true and correct list of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interest of Borrower and each of Borrower’s
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests and (y) sets forth
each equity investment of Borrower and each of Borrower’s Subsidiaries that
represents 50% or less of the equity of the entity in which such investment was
made.
 
12.           Instruments and Tangible Chattel Paper.  Except as listed on
Schedule 12 attached hereto and made a part hereof, Schedule 12 to the Prior
Perfection Certificate is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by Borrower and any Guarantor as of [        ], including
all intercompany notes between the Borrower, Holdings and any of the Borrower’s
Subsidiaries.
 
13.           Advances.  Except as listed on Schedule 13 attached hereto and
made a part hereof, Schedule 13 to the Prior Perfection Certificate is (a) a
true and correct list of all advances made by the Borrower to any of the
Borrower’s Subsidiaries or Holdings or made by any Subsidiary of the Borrower to
the Borrower, Holdings or any other Subsidiary of the Borrower or made by
Holdings to the Borrower or any Subsidiary of the Borrower as of [        ]
(other than those identified on Schedule 13 hereto or thereto), which advances
will be on and after the date hereof evidenced by one or more intercompany notes
pledged to the Collateral Agent under the Security Agreement and (b) a true and
correct list of all unpaid intercompany transfers of goods sold and delivered by
or to the Borrower, Holdings or any Subsidiary of the Borrower as of [        ].
 
14.           Intellectual Property.  Except as listed on Schedule 14(a)
attached hereto and made a part hereof, Schedule 14(a) to the Prior Perfection
Certificate is a schedule setting forth all of Borrower’s and each Guarantor’s
Patents and Trademarks (each as defined in the Security Agreement), including
the name of the registered owner and the registration number and of each Patent
and Trademark owned by the Borrower and each Guarantor.  Except as listed on
Schedule 14(b) attached hereto and made a part hereof, Schedule 14(b) to the
Prior Perfection Certificate is a schedule setting forth all of the Borrower’s
and each Guarantor’s Copyrights (as defined in the Security Agreement),
including the name of the registered owner and the registration number of each
Copyright owned by the Borrower or any Guarantor.
 
15.           Commercial Tort Claims.  Except as listed on Schedule 15 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 15 is a true and correct list of all Commercial Tort Claims (as defined
in the Security Agreement) held by Borrower and any Guarantor, including a brief
description thereof.
 
16.           Deposit Accounts, Securities Accounts and Commodity
Accounts.  Except as listed on Schedule 16 attached hereto and made a part
hereof, attached to the Prior Perfection Certificate as Schedule 16 is a true
and complete list of all Deposit Accounts, Securities Accounts and Commodity
Accounts (each as defined in the Security Agreement) maintained by Borrower and
each Guarantor, including the name of each institution where each such account
is held, the name of each such account and the name of each entity that holds
each account.
 
17.           Letter-of-Credit Rights.  Except as listed on Schedule 17 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 17 is a true and correct list of all Letters of Credit issued in favor
of Borrower or any Guarantor, as beneficiary thereunder.
 
18.           Motor Vehicles.  Except as listed on Schedule 18 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
18 is a true and correct list of all motor vehicles (covered by certificates of
title or ownership) valued at over $50,000 and owned by Borrower or any
Guarantor, and the owner and approximate value of such motor vehicles.
 
[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

 
23
Insert appropriate officers of Holdings and Guarantors, as applicable.

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of this ____ day of ________________, 200[ ].
 
 
 
PGT Industries, Inc.

 
 
By:

 


 
 
Name:

 
 
Title:



 
 
JLL Window Holdings, Inc.

 


By:                                                                


      Name:
      Title:






[INSERT GUARANTORS]


 
 


 

 
 

--------------------------------------------------------------------------------

 

 


 
EXHIBIT M
 
[Form of]
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
[Provided under separate cover]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT N-1
 
[Form of]
 
OPINION OF COMPANY COUNSEL
 


[Provided under separate cover]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT N-2
 
[Form of]
 
OPINION OF LOCAL COUNSEL
 
[Provided under separate cover]
 

N-2-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT O
 
[Form of]
 
SOLVENCY CERTIFICATE
 
I, the undersigned, [Financial Officer] of PGT INDUSTRIES, INC., a Florida
corporation (“Borrower”), DO HEREBY CERTIFY on behalf of Borrower that:
 
1.           This Certificate is furnished pursuant to Section 4.01(h) of the
Second Amended and Restated Credit Agreement, (as in effect on the date of this
Certificate) (the capitalized terms defined therein being used herein as therein
defined) dated as of February 14, 2006 among Borrower, JLL WINDOW HOLDINGS,
INC., a Delaware corporation (“Window Holdings”), the other Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as sole lead arranger and bookmanager (in such capacity,
“Arranger”) and as syndication agent (in such capacity, “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing
Bank”), administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION
and UBS SECURITIES LLC, as co-documentation agents (in such capacity,
“Co-Documentation Agents”) (as from time to time in effect, the “Credit
Agreement”).
 
2.           Immediately following the consummation of the Transactions and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan on the date hereof, (a) the fair value
of the assets of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) exceeds its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis with its Subsidiaries) is
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) does not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
 
The undersigned makes the foregoing statements to the best of his
knowledge.  The undersigned does not hold himself out as an expert on, and has
not in connection with this certificate engaged the services of any expert on,
asset valuation or appraisal, and any statements made herein as to the value of
assets are made to the best knowledge of the undersigned, as the chief financial
officer of the Borrower.  The undersigned is signing this certificate in his
capacity as an officer of the Borrower and will not incur any personal liability
in connection herewith.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, I have hereunto set my hand this 14 day of February, 2006.
 
 
 
PGT INDUSTRIES, INC.

 
 
By:         
 
 
Name:
 
 
Title:           [Financial Officer]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT P
 
[Form of]
 
INTERCOMPANY NOTE
 
 New York, New York
 
 [date]
 
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances made by such Payee to such
Payor.  Each Payor promises also to pay interest on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.
 
This note (“Note”) is an Intercompany Note referred to in the Second Amended and
Restated Credit Agreement dated as of February 14, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PGT INDUSTRIES, INC., a Florida corporation, JLL WINDOW
HOLDINGS, INC., a Delaware corporation (“Window Holdings”), the other Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as sole lead arranger and bookmanager (in such capacity,
“Arranger”) and as syndication agent (in such capacity, “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing
Bank”), administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION
and UBS SECURITIES LLC, as co-documentation agents (in such capacity,
“Co-Documentation Agents”), and is subject to the terms thereof, and shall be
pledged by each Payee pursuant to the Security Agreement (as defined in the
Credit Agreement).  Each Payee hereby acknowledges and agrees that the
Administrative Agent may exercise all rights provided in the Credit Agreement
and the Security Agreement with respect to this Note.


This note (“Note”) is also the Intercompany Note referred to in the Second Lien
Credit Agreement dated as of February 14, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement” and, together with the Credit Agreement, the “Credit
Agreements”) among PGT INDUSTRIES, INC., a Florida corporation, JLL WINDOW
HOLDINGS, INC., a Delaware corporation (“Window Holdings”), the other Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC, as sole lead arranger and bookmanager (in such capacity,
“Arranger”) and as syndication agent (in such capacity, “Syndication Agent”),
UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and GENERAL ELECTRIC
CAPITAL CORPORATION and UBS SECURITIES LLC, as co-documentation agents (in such
capacity, “Co-Documentation Agents”), and is subject to the terms thereof, and
shall be pledged by each Payee pursuant to the Security Agreement (as defined in
the Second Lien Credit Agreement, such security agreement, the “Second Lien
Security Agreement” and, together with the Security Agreement, the “Security
Agreements”).  Each Payee hereby acknowledges and agrees that the Administrative
Agent may exercise all rights provided in the Second Lien Credit Agreement and
the Second Lien Security Agreement with respect to this Note.
 
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor (under
either the Credit Agreement or the Second Lien Credit Agreement) to any Payee
other than Borrower shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations (such term as
used herein shall mean the “Obligations” as defined in each Credit Agreement) of
such Payor under the Credit Agreements, including, without limitation, where
applicable, under such Payor’s guarantee of the Obligations under the Credit
Agreements (such Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):
 
(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;
 
(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement or the Second
Lien Credit Agreement), then no payment or distribution of any kind or character
shall be made by or on behalf of the Payor or any other Person on its behalf
with respect to this Note; and
 
(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
 
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder.  Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Secured Parties (such term used herein shall mean
the “Secured Parties” as defined in each of the Credit Agreement and the Second
Lien Credit Agreement and the related Loan Documents) and the Lenders are
obligees under this Note to the same extent as if their names were written
herein as such and (i) the Administrative Agent may, on behalf of itself, and
the other Secured Parties (as defined in the Credit Agreement) and (ii) the
Second Lien Administrative Agent may, on behalf of itself or the Secured Parties
(as defined in the Second Lien Credit Agreement), proceed to enforce the
subordination provisions herein.
 
The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.
 
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
 
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
 
Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.  All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.
 
Each Payor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Note, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Note or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Note or any other Loan Document against the Payor or its properties in the
courts of any jurisdiction.
 
Each Payor hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Note or any other Loan Document in any court referred
to in Section 11.09(b) of the Credit Agreement.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
Each party to this Note irrevocably consents to service of process in any action
or proceeding arising out of or relating to this Note or any Loan Document, in
the manner provided for notices (other than telecopy) in Section 11.01 of the
Credit Agreement.  Nothing in this Note or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable law.
 


 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.
 
 
 
[PAYOR]

 
 
By:
__________________________________

 
 
Name:

 
 
Title:

 



 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT Q

[Form of]
 
NON-BANK CERTIFICATE
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 14, 2006 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PGT
INDUSTRIES, INC., a Florida corporation, JLL WINDOW HOLDINGS, INC., a Delaware
corporation (“Window Holdings”), the other Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as sole
lead arranger and bookmanager (in such capacity, “Arranger”) and as syndication
agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC, as
swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, “Issuing Bank”), administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties and the
Issuing Bank and GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as
co-documentation agents (in such capacity, “Co-Documentation Agents”).
 
The undersigned is not a bank (as such term is used in Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended).
 


 
 
 
[NAME OF LENDER]

 
 
By:
____________________________________

 
 
Name:

Title:
 
 
[ADDRESS]

 


 


Dated:           ______________________, 20__.
 
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT R
[Form of]
 
INTERCREDITOR AGREEMENT
 
[Provided under separate cover]
 


 

 
 

--------------------------------------------------------------------------------

 





